USCA4 Appeal: 19-381    Doc: 2        Filed: 09/25/2019   Pg: 1 of 110




                                             No. ____

                       IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                      BRENNAN M. GILMORE,
                                        Plaintiff–Respondent,
                                                 v.
                                     ALEXANDER JONES, et. al,
                                       Defendants–Petitioners.


          On Petition for Interlocutory Appeal from the United States District Court
              For the Western District of Virginia in Case No. 3:18-cv-00017,
                                    Hon. Norman K. Moon


                                 Petition for Permission To Appeal
                                  Pursuant to 28 U.S.C. § 1292(b)


        THOMAS E. ALBRO                                     ANDREW M. GROSSMAN
        EVAN D. MAYO                                        ELIZABETH A. SCULLY
        TREMBLAY & SMITH, PLLC                              BAKER & HOSTETLER LLP
        105-109 E. High Street                              1050 Connecticut Ave., N.W.
        Charlottesville, VA 22902                           Suite 1100
        (434) 977-4455                                      Washington, D.C. 20036
                                                            (202) 861-1500

          Counsel for Defendants–Petitioners Free Speech Systems, LLC, Alex Jones, Lee Ann
                                   McAdoo, and InfoWars LLC




      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 1 of 110 Pageid#:
                                          2446
USCA4 Appeal: 19-381          Doc: 2            Filed: 09/25/2019           Pg: 2 of 110




                                                   Table of Contents

        Introduction ................................................................................................. 1

        Background .................................................................................................. 4

        Question Presented ....................................................................................... 8

        Relief Sought................................................................................................ 8

        Statutory Authorization for the Appeal ......................................................... 8

        Reasons Why the Appeal Should Be Allowed ................................................ 9

        I.      The District Court’s Order Involves a Controlling Question of
                Law ..................................................................................................... 9

        II.     There Is Substantial Ground for Difference of Opinion on
                that Question ..................................................................................... 11

                A. The Decision Below Conflicts with Governing Authority .............. 11

                B. District Courts Are Divided on the Proper Standard ...................... 14

        III.    Immediate Appeal Will Materially Advance Termination of
                the Litigation ..................................................................................... 15

        Conclusion ................................................................................................. 16




                                                                i
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 2 of 110 Pageid#:
                                          2447
USCA4 Appeal: 19-381         Doc: 2           Filed: 09/25/2019          Pg: 3 of 110




                                               Table of Authorities

        Cases
        ALS Scan, Inc. v. Digital Serv. Consultants, Inc.,
             293 F.3d 707 (4th Cir. 2002) ............................................... 7, 10, 12, 13

        Calder v. Jones, 465 U.S. 783 (1984) .........................................................passim

        Edwards v. Schwartz, 378 F. Supp. 3d 468 (W.D. Va. 2019) ........................... 15

        ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617 (4th Cir. 1997) ....................... 10

        Fertel v. Davidson, No. CCB-13-2922,
               2013 WL 6842890 (D. Md. Dec. 18, 2013) ......................................... 14

        FireClean, LLC v. Tuohy, No. 1:16-cv-0294, 2016 WL 3952093 (E.D. Va. July
              21, 2016) ...................................................................................... 14, 15

        In re Trump, 928 F.3d 360, 371 (4th Cir. 2019) .................................. 10, 11, 15

        McFarlin v. Conseco Servs., LLC, 381 F.3d 1251 (11th Cir. 2004) .................... 15

        Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681 (9th Cir. 2011)................... 11

        Tamburo v. Dworkin, 601 F.3d 693 (7th Cir. 2010) ..................................... 3, 12

        Walden v. Fiore, 571 U.S. 277 (2014) ............................................. 3, 11, 13, 14

        World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980) ................. 3

        Young v. New Haven Advocate, 315 F.3d 256 (4th Cir. 2002) ......................passim
        Statutes and Rules
        28 U.S.C. § 1292 ............................................................................ 1, 8, 10, 15
        Other Authorities
        Charles A. Wright & Arthur R. Miller,
             Fed. Prac. & Proc. (3d ed.)............................................................ 10, 15




                                                             ii
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 3 of 110 Pageid#:
                                          2448
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019    Pg: 4 of 110




              Pursuant to 28 U.S.C. § 1292(b) and Federal Rule of Appellate Procedure

        5, Defendants–Petitioners Free Speech Systems, LLC, Alex Jones, Lee Ann

        McAdoo, and InfoWars LLC hereby petition for permission to appeal an order

        entered March 29, 2019, by the Honorable Norman K. Moon of the United

        States District Court for the Western District of Virginia denying their motion

        to dismiss for lack of personal jurisdiction. The district court amended that order

        to certify it for immediate interlocutory appeal on September 16, 2019.1
                                           Introduction

              This petition presents an important issue of personal jurisdiction that has

        enormous implications for the Nation’s media and, as the court below recog-
        nized, has split the district courts within the Fourth Circuit. This Court held in

        Young v. New Haven Advocate that a district court may exercise specific jurisdiction

        over out-of-state Internet publishers only when they have “manifested an intent
        to direct their website content…to a [forum-state] audience.” 315 F.3d 256, 263

        (4th Cir. 2002). The court below held that standard to be satisfied whenever a

        challenged Internet publication’s “general thrust” concerns forum-state events,

        even when the publication was directed to a national audience, the events were

        of interest to a national audience, and the defendants had no other relevant con-

        tacts with the forum state. By contrast, other district courts applying Young have

        held that publications directed to a national audience are not (in the Supreme

        1
         The district court’s March 29, 2019 Memorandum Opinion and Order denying
        the Petitioners’ motion to dismiss is attached as Exhibit A. The district court’s
        September 16, 2019 Memorandum Opinion is attached as Exhibit B, and the
        accompanying Order is attached as Exhibit C.

                                                 1
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 4 of 110 Pageid#:
                                          2449
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019   Pg: 5 of 110




        Court’s formulation) “expressly aimed” at the forum state and therefore do not,

        in themselves, support specific jurisdiction. This Court’s intervention is required

        to resolve that conflict, and interlocutory review is warranted to advance the

        termination of a case that also implicates overriding First Amendment concerns.

              The importance and controlling nature of the question presented by this

        appeal cannot be gainsaid. The defendants here published two videos concern-

        ing the 2017 Charlottesville protests that the Plaintiff contends defamed him. In
        the days and weeks following the protests, tens of thousands of Internet users,

        if not more, joined the national debate over the protests’ causes, meaning, and

        significance. That included every national publication covering national political
        affairs, individual bloggers scattered across the country, and countless users of

        social media platforms like Twitter and Facebook. Under the reasoning of the

        district court’s decision, every single one of them could be haled into a Virginia
        court if any person mentioned in their articles, blog posts, Tweets, or Facebook

        posts believed that she was defamed. As the district court saw it, because

        “[e]vents…are most intensely felt in the states and communities where they oc-

        cur,” discussion of such events suffices to support specific personal jurisdiction,

        even when it is part of a national debate and was aimed at a national audience.

        Ex. A, at 22 n.26.

              This Court should review and set aside that decision. The personal juris-

        diction requirement serves to “protect[] the defendant against the burdens of

        litigating in a distant or inconvenient forum” and “to ensure that the States

        through their courts, do not reach out beyond the limits imposed on them by


                                                2
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 5 of 110 Pageid#:
                                          2450
USCA4 Appeal: 19-381    Doc: 2        Filed: 09/25/2019    Pg: 6 of 110




        their status as coequal sovereigns in a federal system.” World-Wide Volkswagen

        Corp. v. Woodson, 444 U.S. 286, 292 (1980). That is why even the most solicitous

        extensions of jurisdiction over out-of-state defendants for libel claims still require

        that the defendants “expressly aim” their conduct toward the forum state specif-

        ically. See Tamburo v. Dworkin, 601 F.3d 693, 704 (7th Cir. 2010) (discussing

        courts’ application of the “‘express aiming’ requirement” of Calder v. Jones, 465

        U.S. 783 (1984)). This Court, in particular, has strictly applied that requirement
        in the Internet-defamation context by requiring a demonstration that out-of-state

        defendants “manifested an intent to direct their website content…to a [forum-

        state] audience.” Young, 315 F.3d at 263. While commentary on a matter of local
        interest may demonstrate an intention to target the audience of the relevant lo-

        cale, Young’s logic indicates that commentary concerning matters of national in-

        terest, even when addressing events in a particular forum, is not similarly proba-
        tive, because it sheds no light on where the writer or publisher intended to target

        its publication. The district court’s reasoning to the contrary, by focusing on

        things other than the defendant’s own actions and intentions, therefore conflicts

        with Young, with the reasoning of decisions applying Young, and with the Su-

        preme Court’s decisions in such cases as Calder and Walden v. Fiore, 571 U.S. 277

        (2014).

              Accordingly, Petitioners respectfully request that the Court grant review.




                                                  3
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 6 of 110 Pageid#:
                                          2451
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019   Pg: 7 of 110




                                            Background

              1.    Defendants–Petitioners are Free Speech Systems, LLC, Alex Jones,

        Lee Ann McAdoo, and InfoWars LLC (collectively, the “FSS Defendants”).

        Free Speech Systems, LLC, operates the InfoWars website, of which Jones is

        publisher and to which McAdoo is a contributor. Plaintiff–Respondent Brennan

        Gilmore captured video footage at the Charlottesville protests of “neo-Nazi

        sympathizer” James Alex Fields driving a car into a crowd of protestors, one of
        whom was killed. The Plaintiff published his video on Twitter, and it was picked

        up by the national and international media. The Plaintiff proceeded to conduct

        numerous media interviews to discuss what he had seen and comment on the
        political import of those events.

              2.    The Plaintiff alleges that numerous publications, including two

        video publications by the FSS Defendants commenting on the protests and me-
        dia coverage of the protests, are defamatory and inflicted emotional distress on

        him. As to personal jurisdiction, the Complaint alleges that its claims “arise from

        Defendants’ tortious conduct which caused injury in Virginia, and Defendants’

        substantial business activity in Virginia.” Amended Compl., ECF No. 29, ¶ 4.

        The Complaint further alleges that “Defendants were aware that Mr. Gilmore

        was a resident of Virginia and that the matters discussed in their published con-

        tent primarily concerned and were of concern to Virginians,” because the “larger

        controversy” underlying the protests concerned “a divisive issue of Virginia his-

        tory, its Confederate monuments.” Id. at ¶ 5. And it alleges that the Defendants’

        publications caused Plaintiff to suffer reputational and other injury in Virginia.


                                                4
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 7 of 110 Pageid#:
                                          2452
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019   Pg: 8 of 110




        Id. at ¶ 6. As to the FSS Defendants, in particular, the Complaint alleges that

        Jones is domiciled in Texas, that McAdoo is domiciled in Florida, and that In-

        foWars LLC and Free Speech Systems, LLC are Texas companies. Id. at ¶¶ 14–

        16, 18.

              3.    The FSS Defendants sought dismissal pursuant to Rule 12(b)(2) for

        lack of personal jurisdiction. ECF No. 57. Their motion argued that they are not

        subject to general jurisdiction because none are “at home” in Virginia and that
        they are not subject to specific jurisdiction because they had only placed infor-

        mation on the Internet without manifesting any intent to target and focus on

        Virginia readers. Accompanying the motion were three testimonial declarations.
        Jones testified that his media productions target a national and international au-

        dience; that the challenged video publication he produced was directed to the

        national and international audience following the story of the Charlottesville
        protests and their aftermath; and that he did not know, at the time he produced

        the video, that Plaintiff was a Virginia resident. Jones Decl., ECF No. 57-1, at

        ¶¶ 7–9. McAdoo testified effectively the same, as to the video publication she

        produced. McAdoo Decl., ECF No. 57-3, at ¶¶ 6–9. Finally, Tim Fruge, Opera-

        tions Manager of Free Speech Systems, LLC, testified that Infowars does not

        maintain an office or otherwise conduct business in Virginia; that Infowars tar-

        gets and attracts a national and international audience; and that it does not spe-

        cifically target a Virginia audience, publish information of local interest to Vir-

        ginia residents, or target advertisements to Virginia residents. Fruge Decl., ECF

        No. 57-2, at ¶¶ 6–12.


                                                5
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 8 of 110 Pageid#:
                                          2453
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019    Pg: 9 of 110




              4.    The district court denied the FSS Defendants’ motion. It ruled that

        none of the FSS Defendants were subject to general personal jurisdiction be-

        cause none had general, persistent, continuous, and systematic contacts with

        Virginia. Ex. A, at 16–17. But it held that it could exercise specific jurisdiction

        over them under the Calder “effects test.” The key question, it recognized, was

        whether a given Defendant “‘manifested an intent to direct their website content’

        to a ‘Virginia audience.’” Id. at 20 (quoting Young v. New Haven Advocate, 315
        F.3d 256, 263 (4th Cir. 2002)). And it held that commentary focused on forum-

        state events, even when published by websites targeting a national audience and

        concerning events of interest to a national audience, manifests an intent to target
        a forum-state audience and thereby supports specific jurisdiction in the forum

        state. Id. at 22–23 nn.25–26. Because both of the challenged video publications

        concerned “a Virginia event and a Virginia citizen’s role in that event,” the dis-
        trict court concluded that the FSS Defendants had manifested an intent to target

        a Virginia audience sufficient to support personal jurisdiction. Id. at 27 (discuss-

        ing McAdoo video); see also id. at 29 (discussing Jones video). It identified no

        other contacts relevant to that determination.

              5.    The FSS Defendants then moved for reconsideration or certification

        of the motion-to-dismiss order for immediate appeal, arguing that the standard

        for specific jurisdiction applied by the district court conflicted with Young, other

        district court decisions applying Young, and ultimately the Supreme Court’s prec-

        edents on personal jurisdiction.




                                                 6
      Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 9 of 110 Pageid#:
                                          2454
USCA4 Appeal: 19-381    Doc: 2        Filed: 09/25/2019    Pg: 10 of 110




              6.     On September 16, 2019, the district court granted the motion for

        certification. In a written opinion, it explained that the specific-jurisdiction ques-

        tion presented a “controlling” question because answering it in the FSS Defend-

        ants’ favor would likely result in the dismissal of all but one of the Defendants.

        Ex. B, at 6. That question was also one “of law” because it was “purely legal”

        and was “highly analogous” to other questions of personal jurisdiction that this

        Court has considered on interlocutory appeal. Id. at 7 (citing Young v. New Haven
        Advocate, 315 F.3d 256, 261 (4th Cir. 2002), and ALS Scan, Inc. v. Digital Serv.

        Consultants, Inc., 293 F.3d 707, 710 (4th Cir. 2002)). And the court agreed that

        there was “substantial ground for difference of opinion” on that question be-
        cause “[o]ther district courts within the Fourth Circuit have interpreted Young

        and ALS Scan to require that the defendant primarily target a forum state audi-

        ence to be subject to specific personal jurisdiction in the forum state.” Id. at 10–
        11 (citing decisions). Finally, it concluded that immediate appeal would “mate-

        rially advance termination” of this litigation, because a decision favorable to the

        FSS Defendants would require dismissal of nearly all claims. Id. at 12–13.2




        2
         The district court denied a separate motion for certification filed by Defendants
        Derrick Wilburn, Michele Hickford, James Hoft, R. Scott Creighton, and
        Words-N-Ideas, LLC and not joined by the FSS Defendants. That motion ad-
        dressed the proper interpretation of Virginia’s long-arm statute. See Ex. B at 13.


                                                  7
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 10 of 110 Pageid#:
                                          2455
USCA4 Appeal: 19-381       Doc: 2       Filed: 09/25/2019   Pg: 11 of 110




                                         Question Presented

                  Whether an Internet publication’s focus on forum-state events and per-

        sons, standing alone, suffices to support specific personal jurisdiction over out-

        of-state defendants who have not otherwise aimed their conduct at the forum

        state.3

                                            Relief Sought

                  The FSS Defendants request that this Court grant their petition for per-
        mission to appeal, reverse the order below, and remand with instructions to dis-

        miss all claims against the FSS Defendants for lack of personal jurisdiction.

                               Statutory Authorization for the Appeal
                  28 U.S.C. § 1292(b) authorizes immediate appeal when (1) a district court

        certifies that an interlocutory order “involves a controlling question of law as to

        which there is substantial ground for difference of opinion and that an immedi-
        ate appeal from the order may materially advance the ultimate termination of

        the litigation” and (2) the court of appeals “permit[s] an appeal to be taken from

        such order, if application is made to it within ten days after the entry of the

        order.”




        3
         In its certification order, the district court formulated the question as follows:
        “Where an online journalist or publisher with a national audience purposefully
        and primarily focuses their coverage underlying the suit-related conduct on fo-
        rum-state events and persons, is such conduct sufficient for a forum court to as-
        sert specific personal jurisdiction over that journalist or publisher?” Ex. C at 1.


                                                   8
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 11 of 110 Pageid#:
                                          2456
USCA4 Appeal: 19-381    Doc: 2        Filed: 09/25/2019    Pg: 12 of 110




                         Reasons Why the Appeal Should Be Allowed

              The district court’s order denying the FSS Defendants’ motion to dismiss

        for lack of personal jurisdiction plainly satisfies the standard for immediate ap-

        peal for the reasons identified by the district court. It involves a controlling ques-

        tion of law little different from those this Court has considered in other interloc-

        utory appeals addressing personal jurisdiction. There is substantial ground for

        difference of opinion on that question, based on the district court’s questionable
        reading of governing precedent and the conflicting views of other district courts

        within the Fourth Circuit. And immediate appeal would materially advance the

        termination of this litigation because a decision in the FSS Defendants’ favor
        would require the dismissal of nearly all claims and thereby substantially ad-

        vance judicial and party economy. Finally, the importance of the question pre-

        sented cannot be overstated, given that the district court’s holding authorizes the
        exercise of jurisdiction over any person who comments on Virginia events in an

        Internet publication or on social media. The resulting legal uncertainty for pub-

        lishers and ordinary citizens who take to the Internet to express their views in

        national political debates that touch on Virginia events requires this Court’s at-

        tention and resolution.

        I.    The District Court’s Order Involves a Controlling Question of Law

              The question presented is one of law because it concerns the interpretation

        of a constitutional provision—the Fourteenth Amendment’s Due Process

        Clause—rather than a dispute of fact. Indeed, as the district court observed, this

        Court has considered “highly analogous issues” several times before on


                                                  9
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 12 of 110 Pageid#:
                                          2457
USCA4 Appeal: 19-381    Doc: 2        Filed: 09/25/2019   Pg: 13 of 110




        interlocutory appeal. Ex. B at 7 (citing ALS Scan, Inc. v. Digital Serv. Consultants,

        Inc., 293 F.3d 707, 710 (4th Cir. 2002), and Young v. New Haven Advocate, 315 F.3d

        256, 261 (4th Cir. 2002)). There is no material distinction regarding the legal

        nature of the question presented here and the one presented and decided in

        Young, which addressed whether two out-of-state newspapers had “subjected

        themselves to personal jurisdiction in Virginia by posting on the Internet news

        articles that…allegedly defamed [a Virginia resident].” 315 F.3d at 258; see also
        ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 622 (4th Cir. 1997) (addressing,

        on interlocutory appeal, application of Calder’s standard to conduct aimed at the

        nation as a whole).
              The question presented is also controlling, because an error in answering it

        “would require reversal of a final judgment.” 16 Charles A. Wright & Arthur R.

        Miller, Fed. Prac. & Proc. Juris. § 3930 & n.20 (3d ed.); see also In re Trump, 928
        F.3d 360, 371 (4th Cir. 2019) (“‘[C]ontrolling’ in § 1292(b) means serious to the

        conduct of the litigation, either practically or legally.”) (quotation marks and

        citation omitted). If the Constitution does not permit the district court to exer-

        cise jurisdiction premised on the “general thrust” of the FSS Defendants’ publi-

        cations, then all claims against them must be dismissed for want of jurisdiction,

        given that none of the FSS Defendants is subject to general jurisdiction and their

        only relevant “contacts” for purposes of specific jurisdiction were the creation

        and publication of the challenged videos. That a favorable decision might not

        require the dismissal of all defendants reflects only that the Plaintiff chose to

        join together so many claims against so many defendants in a single action.


                                                 10
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 13 of 110 Pageid#:
                                          2458
USCA4 Appeal: 19-381     Doc: 2        Filed: 09/25/2019   Pg: 14 of 110




        II.   There Is Substantial Ground for Difference of Opinion on that
              Question
              “A substantial ground for difference of opinion exists where reasonable

        jurists might disagree on an issue’s resolution.” In re Trump, 928 F.3d at 371

        (quoting Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011)).

        As the district court here recognized, reasonable jurists do in fact disagree on the

        standard for exercising personal jurisdiction over out-of-state defendants based

        on Internet publications. See Ex. B at 10–11. The district court’s view that an

        Internet publication’s focus on forum-state events and persons suffices to support

        personal jurisdiction is at odds with both governing precedent and the decisions

        of other district courts in this Circuit.

              A.     The Decision Below Conflicts with Governing Authority

              The district court’s refusal to regard the FSS Defendants’ lack of any ac-

        tion or intention to target the forum state as dispositive of specific jurisdiction

        conflicts with decisions of this Court and the Supreme Court.

              For a forum-state court to exercise jurisdiction consistent with due pro-

        cess, “the defendant’s suit-related conduct must create a substantial connection
        with the forum State,” and “the relationship must arise out of contacts that the

        ‘defendant himself’ creates with the forum State.” Walden v. Fiore, 571 U.S. 277,

        284 (2014). Calder recognized that the “reputation-based ‘effects’” of an alleged
        libel may support jurisdiction based on “contacts the defendants had created

        with [the forum state] (and not just with the plaintiff) by writing the allegedly

        libelous story.” Id. at 287 (discussing Calder, 465 U.S. at 788–89). Key was that



                                                    11
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 14 of 110 Pageid#:
                                          2459
USCA4 Appeal: 19-381     Doc: 2        Filed: 09/25/2019   Pg: 15 of 110




        the Calder defendants “‘expressly aimed’ ‘their intentional, and allegedly tor-

        tious, actions’ at California because they knew the National Enquirer ‘ha[d] its

        largest circulation’ in California, and that the article would ‘have a potentially

        devastating impact’ there.” Id. at 288 n.7 (quoting Calder, 465 U.S. at 789–90);

        see also id. at 287 (reciting Calder defendants’ “ample” forum contacts); Tamburo,

        601 F.3d at 704 (discussing “Calder’s ‘express aiming’ requirement” and its ap-

        plication in the different circuits).
              This Court applied Calder’s “express aiming” requirement to Internet com-

        munications in ALS Scan, Inc. v. Digital Service Consultants, Inc., 293 F.3d 707

        (4th Cir. 2002), and Young v. New Haven Advocate, 315 F.3d 256 (4th Cir. 2002).
        ALS Scan held that personal jurisdiction over a non-forum resident is permissible

        only “when that person (1) directs electronic activity into the State, (2) with the

        manifested intent of engaging in business or other interactions within the State,
        and (3) that activity creates, in a person within the State, a potential cause of

        action cognizable in the State’s courts.” 293 F.3d at 714. Thus, “a person who

        simply places information on the Internet does not subject himself to jurisdiction

        in each State into which the electronic signal is transmitted and received.” Id.

        Instead, “specific jurisdiction in the Internet context may be based only on an

        out-of-state person’s Internet activity directed at [the forum state] and causing

        injury that gives rise to a potential claim cognizable in [the forum state].” Id.

              Young applied the ALS Scan standard in a defamation action, reaffirming

        that the proper inquiry is an Internet publisher’s intent to target forum-state res-

        idents. At issue were several Internet articles by out-of-state newspapers alleged


                                                 12
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 15 of 110 Pageid#:
                                          2460
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019   Pg: 16 of 110




        to have defamed a Virginia prison warden. 315 F.3d at 258. To assess specific

        jurisdiction, the court “thus ask[ed] whether the newspapers manifested an in-

        tent to direct their website content—which included certain articles discussing

        conditions in a Virginia prison—to a Virginia audience.” Id. at 263. It found that

        they did not, based on the facts that the “websites are not designed to attract or

        serve a Virginia audience” and that the specific articles at issue focused on “a

        public debate in Connecticut” concerning transfers of Connecticut prisoners to
        Virginia prisons. Id. at 263–64. On that basis, it concluded, the newspapers “did

        not post materials on the Internet with the manifest intent of targeting Virginia

        readers” and so were not subject to jurisdiction in Virginia. Id. at 264.
              The decision below cannot be reconciled with these principles because

        there is no indication that the FSS Defendants “expressly aimed” their chal-

        lenged publications at a Virginia audience. Instead, like the defendants in ALS
        Scan and Young, they merely placed information on the Internet without taking

        any action to target a Virginia audience. Rather than focus on the FSS Defend-

        ants’ own actions and intentions—as required by Young and Walden, among oth-

        ers—the district court’s jurisdictional decision turned on third parties’ impres-

        sions. See Ex. A. at 22 n.26 (“Events—even those that garner widespread atten-

        tion—are most intensely felt in the states and communities where they occur”).

        But a national publication’s “general thrust” or “focus” concerning a “Virginia

        event and Virginia citizen,” Ex. A at 22–23, cannot standing alone demonstrate

        what Young held to be required: the “manifest intent of targeting Virginia read-

        ers.” 315 F.3d. at 264. Indeed, the stated policy concern underlying the district


                                                13
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 16 of 110 Pageid#:
                                          2461
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019   Pg: 17 of 110




        court’s analysis—that application of Young’s targeting-based standard would

        frustrate plaintiffs from bringing suit in their home-state fora against national

        publications commenting on matters of national interest, Ex. A at 22 n.25—

        only confirms the district court’s error in focusing on third parties, rather than

        (as Walden requires) “contacts that the ‘defendant himself ’ creates with the forum

        State,” 571 U.S. at 284. At a minimum, then, reasonable jurists could disagree

        with the contrary approach adopted by the district court here.
              B.    District Courts Are Divided on the Proper Standard

              As the court below recognized, “District courts within the Fourth Circuit

        are indeed in disagreement on how Calder’s ‘effects test’ applies to Internet pub-
        lishers with a national focus.” Ex. B at 11.

              The district court’s view that commenting on forum-state events suffices

        to support jurisdiction conflicts with the holdings of at least three other courts
        within the Fourth Circuit. The district court in FireClean, LLC v. Tuohy read and

        applied Young in the manner urged by the FSS Defendants, holding that Internet

        publications that “aim to distribute [the defendant’s] opinions to the nationwide

        marketplace” cannot support specific jurisdiction, no matter their impact in the

        forum state. No. 1:16-cv-0294, 2016 WL 3952093, at *6 (E.D. Va. July 21, 2016).

        Likewise, the district court in Fertel v. Davidson understood Young to preclude

        jurisdiction where challenged internet publications were “meant for…a national

        or even a global audience,” as opposed to the forum state where the plaintiff,

        who was the subject of the publications, suffered injury. No. CCB-13-2922, 2013

        WL 6842890, at *4 (D. Md. Dec. 18, 2013); see also id. at *5 (distinguishing Calder


                                                14
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 17 of 110 Pageid#:
                                          2462
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019    Pg: 18 of 110




        on the basis that the publications at issue were not “expressly aimed at Maryland”

        but instead “would appeal to a national, or even global, audience”). And the

        district court in Edwards v. Schwartz adopted Fireclean’s understanding of Young

        to reject jurisdiction in the absence of a showing that communications allegedly

        defaming a Virginia academic for his participation in events of national interest

        “specifically or purposefully targeted a particular forum, let alone Virginia.” 378

        F. Supp. 3d 468, 494 (W.D. Va. 2019).
               The reasoning of these decisions cannot be squared with that of the deci-

        sion below, demonstrating that “there is substantial ground for difference of

        opinion” on the question presented.
        III.   Immediate Appeal Will Materially Advance Termination of the
               Litigation
               There can be no serious dispute that immediate appeal stands to “materi-

        ally advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

        “This is not a difficult requirement to understand. It means that resolution of a

        controlling legal question would serve to avoid a trial or otherwise substantially
        shorten the litigation.” In re Trump, 928 F.3d at 371 (quoting McFarlin v. Conseco

        Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004)); see also 16 Fed. Prac. & Proc.

        Juris. § 3930 (3d ed.) (“If present appeal promises to advance the time for trial
        or to shorten the time required for trial, appeal is appropriate.”) Here, a decision

        in the FSS Defendants’ favor would require dismissal of all claims against all

        but one defendant. See Ex. B at 12. The vast majority of contested factual and
        legal issues would drop out of the case, including all issues concerning five of


                                                15
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 18 of 110 Pageid#:
                                          2463
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019   Pg: 19 of 110




        the six publications challenged by the Plaintiff. That would, at a minimum, elim-

        inate the need for most discovery and substantially shorten the time required for

        further pretrial proceedings and trial.

                                           Conclusion

              The Court should grant permission for this interlocutory appeal to pro-

        ceed and should reverse the district court’s order denying the FSS Defendants’

        motion to dismiss for lack of personal jurisdiction.

        Dated: September 25, 2019                          Respectfully submitted,


                                                            /s/ Andrew M. Grossman
        THOMAS E. ALBRO                                    ANDREW M. GROSSMAN
        EVAN D. MAYO                                       ELIZABETH A. SCULLY
        TREMBLAY & SMITH, PLLC                             BAKER & HOSTETLER LLP
        105-109 E. HIGH STREET                             1050 Connecticut Ave., N.W.
        CHARLOTTESVILLE, VA 22902                          Suite 1100
        (434) 977-4455                                     Washington, D.C. 20036
        tom.albro@tremblaysmith.com                        (202) 861-1697
                                                           agrossman@bakerlaw.com

                       Counsel for Defendants–Petitioners Free Speech Systems, LLC,
                         Alex Jones, Lee Ann McAdoo, and InfoWars LLC




                                                  16
     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 19 of 110 Pageid#:
                                          2464
USCA4 Appeal: 19-381   Doc: 2       Filed: 09/25/2019   Pg: 20 of 110




                                  Certificate of Compliance
              I certify that this brief complies with the type-volume limitation of Fed.

        R. App. P. 5(c)(1) because it contains 3,976 words, excluding the accompanying

        documents required by Rule 5(b)(1)(E). I further certify that this petition com-

        plies with the typeface and type-style requirements of Federal Rules of Appellate

        32(a)(5) and 32(a)(6) because it uses 14-point Calisto MT, a proportionally

        spaced typeface.


        Dated: September 25, 2019                        /s/ Andrew M. Grossman
                                                         Andrew M. Grossman




     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 20 of 110 Pageid#:
                                          2465
USCA4 Appeal: 19-381    Doc: 2       Filed: 09/25/2019   Pg: 21 of 110




                                     Certificate of Service

              I hereby certify that, on this date, I caused a true and accurate copy of the

        foregoing Petition and all exhibits to be served, by electronic mail and Federal

        Express overnight delivery, on the following:

              Andrew Mendrala
              Cohen Milstein Sellers & Toll PLLC
              1100 New York Ave. NW
              Fifth Floor
              Washington, D.C. 20005
              202-408-4606
              amendrala@cohenmilstein.com

              Counsel for Plaintiff–Respondent Brennan Gilmore

              Aaron J. Walker, Esq.
              7537 Remington Road
              Manassas, Virginia 20109
              703-216-0455
              AaronJW1972@gmail.com

              Counsel for Defendants Derrick Wilburn, Michele Hickford, James Hoft, R. Scott
              Creighton, and Words-N-Ideas, LLC

              Lee Stranahan
              1440 G Street, N.W.
              Washington, D.C. 20005
              stranahan@gmail.com

              Pro Se Defendant

        Dated: September 25, 2019                          /s/ Andrew M. Grossman
                                                           Andrew M. Grossman




     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 21 of 110 Pageid#:
                                          2466
USCA4 Appeal: 19-381   Doc: 2     Filed: 09/25/2019   Pg: 22 of 110




                       Exhibit A




     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 22 of 110 Pageid#:
                                          2467
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019        Pg: 23 of 110

                                                                                                  03/29/2019


                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF VIRGINIA
                                           CHARLOTTESVILLE DIVISION

         BRENNAN M. GILMORE,
                                                              CASE NO. 3:18-cv-00017
                                              Plaintiff

                               v.                             MEMORANDUM OPINION

         ALEXANDER (“ALEX”) JONES, ET AL.,
                                                              JUDGE NORMAN K. MOON
                                           Defendants.

               Plaintiff Brennan Gilmore was among hundreds of individuals who gathered in

        Charlottesville, Virginia on August 12, 2017 to protest various white supremacist and neo-Nazi

        groups participating in the “Unite the Right” rally. As Gilmore recorded footage of protestors

        that afternoon, he captured James Alex Fields, Jr. driving into a crowd, killing Heather Heyer

        and injuring approximately thirty-six others. Gilmore posted this footage on Twitter, and the

        video quickly went viral.     Gilmore alleges that, in the days after August 12, Defendants

        published articles and videos falsely portraying him as a “deep state” operative who conspired to

        orchestrate violence in Charlottesville for political purposes. Gilmore brought suit in this Court

        against Defendants for defamation and intentional infliction of emotional distress (IIED).

               Defendants move to dismiss on multiple grounds. Various defendants move to dismiss

        pursuant to Fed. R. Civ. P. 12(b)(1), arguing that the Court lacks subject matter jurisdiction. All

        defendants move to dismiss under Fed. R. Civ. P. 12(b)(2), asserting that this Court cannot

        exercise personal jurisdiction over any defendant. All defendants contend under Fed. R. Civ. P.

        12(b)(6) that Gilmore fails to state claims against them for either defamation or IIED.




                                                          1

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    1 of
                                                                       2368
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1726
                                          2468
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 24 of 110




               The Court holds that it can exercise diversity jurisdiction over this action pursuant to 28

        U.S.C. § 1332, and that it can exercise specific personal jurisdiction over all defendants except

        Defendant Allen B. West, who will be dismissed. The Court further holds that Gilmore has

        adequately pled defamation against Defendants but has not adequately pled IIED.             Thus,

        Gilmore’s defamation claims will survive, but his IIED claims will be dismissed.

                                                        PARTIES

               Gilmore brings claims for defamation and IIED against eleven defendants. The parties’

        alleged identities and roles are outlined below.

               I.      Plaintiff Brennan Gilmore (“Gilmore”)

               Gilmore is domiciled in Albemarle County, Virginia. (Am. Comp.1 ¶ 13). In 2017,

        Gilmore took leave from the U.S. State Department, where he is employed as a Foreign Service

        Officer. (Id.).    Gilmore served as chief of staff for Tom Perriello during Perriello’s 2017

        Virginia gubernatorial campaign.       (Id.).   He now serves as a business consultant for an

        information technology company. (Id.).

               II.     Defendant Scott Creighton (“Creighton”)

               Creighton is domiciled in Tampa, Florida, and is the owner and author of the website

        American Everyman.2 (Am. Comp. ¶ 19; dkt. 47-2 at 2). On August 13, 2017, Creighton wrote

        and published an article entitled “Charlottesville Attack, Brennan Gilmore and . . . the STOP

        KONY 2012 Pysop? What?”.           (Id.).   Creighton also allegedly published a video entitled

        “Charlottesville Attack: Brennan Gilmore – Witness or Accessory?” on the same day on the



        1
               “Am. Comp.” denotes Gilmore’s amended complaint. (Dkt. 29).
        2
               The link to the American Everyman website Gilmore provides is no longer functional due
        to the website’s suspension for “a violation of [WordPress.com’s] Terms of Service.” (Am.
        Comp. ¶ 19, n.13).
                                                           2

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    2 of
                                                                       2468
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1727
                                          2469
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019       Pg: 25 of 110




        since-suspended American Everyman YouTube channel. (Am. Comp. ¶ 19).

               III.    Defendant James Hoft (“Hoft”)

               Domiciled in St. Louis, Missouri, Hoft is the owner and author of the website Gateway

        Pundit. (Am. Comp. ¶ 20; dkt. 47-3 at 2). On August 14, 2017, Hoft wrote and published an

        article entitled “Random Man at Protests Interviewed by MSNBC, NY Times Is Deep State Shill

        Linked to George Soros” on the Gateway Pundit website. (Id.).

               IV.     Defendant Lee Stranahan (“Stranahan”)

               On August 15, 2017, Stranahan appeared alongside Defendant Lee Ann McAdoo in a

        video posted on InfoWars.com entitled “Bombshell Connection Between Charlottesville, Soros,

        CIA.” (Am. Comp. ¶ 17; dkt. 29-6). A former employee of Breitbart News, Stranahan currently

        operates The Populist, a “political journalism” website. (Am. Comp. ¶ 17). Stranahan is also

        allegedly an employee of RT, a Russian television network that recently registered with the

        Department of Justice as a foreign agent. (Id.). Gilmore alleges that Stranahan is domiciled in

        Dallas, Texas but temporarily lives and works in the Washington, D.C. metropolitan area,

        “conduct[ing] business” from a “shared workspace in Arlington, Virginia.” (Id.). Stranahan is

        the only defendant who disputes that he is domiciled outside of Virginia. (Dkt. 47 at 8–9).

               V.      Defendant Lee Ann Fleissner, a.k.a. Lee Ann McAdoo (“McAdoo”)

               McAdoo is domiciled in Sarasota, Florida, and works as an independent contractor and

        reporter for Free Speech Systems, LLC, in which capacity she “produce[s] content for Infowars.”

        (Am. Comp. ¶ 18; dkt. 57-3 at 1). On August 15, 2017, McAdoo authored an article posted on

        the InfoWars website entitled “Bombshell Connection Between Charlottesville, Soros, CIA.”

        (Am. Comp. ¶ 18; dkt. 29-6). The article included a video “produced” by McAdoo of the same

        title, featuring McAdoo interviewing Stranahan. (Am. Comp. ¶ 18; dkt. 57-3 at 1).



                                                        3

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    3 of
                                                                       2568
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1728
                                          2470
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019      Pg: 26 of 110




               VI.    Defendants Alex Jones (“Jones”), InfoWars, LLC (“InfoWars”), and Free
                      Speech Systems, LLC (“Free Speech Systems”)

               Domiciled in Austin, Texas, Jones is the owner and publisher of the InfoWars website, as

        well as the host of associated radio and web-based shows.    (Am. Comp. ¶ 14; dkt. 57-1 at 1).

        InfoWars is a Texas limited liability company (LLC) operating as the website InfoWars.com.

        (Am. Comp. ¶ 15). InfoWars “presents itself as a news media outlet” and “funds its work by the

        sale of various dietary supplements on its online store.” (Id. ¶¶ 123–24). Free Speech Systems

        is a related Texas LLC that operates InfoWars.com and The Alex Jones Channel on YouTube.3

        (Id. ¶ 16; dkt. 57-2 at 1). Jones allegedly owns Free Speech Systems. (Am. Comp. ¶ 16).

        Infowars.com is labeled a “Free Speech Systems, LLC website,” and purchases of InfoWars

        dietary supplements “may result in a billing entry on the purchaser’s credit card as Free Speech

        Systems, LLC or Magnolia Management.” (Id.).

               Gilmore alleges that these defendants published defamatory statements about him in the

        August 15, 2017 article authored by McAdoo and the accompanying video featuring McAdoo

        and Stranahan. (Id. ¶¶ 16, 83). Jones allegedly posted the article text and video on his YouTube

        channel and Twitter account.     (Id. ¶¶ 87–88).   Gilmore asserts that these defendants also

        published defamatory statements in a video Jones produced entitled “Breaking: State

        Department / CIA Orchestrated Charlottesville Tragedy.” (Id. ¶ 102; dkt. 57-1). This video was

        posted on InfoWars.com and The Alex Jones Channel on YouTube. (Am. Comp. ¶ 102).

               VII.   Defendants Allen B. West (“West”), Derrick Wilburn (“Wilburn”), Michele
                      Hickford (“Hickford”), and Words-N-Ideas, LLC (“Words-N-Ideas”)

               West, a former congressman and regular contributor to Fox News, is domiciled in Dallas,

        Texas. (Am. Comp. ¶ 21; dkt. 59-1 at 1). Gilmore alleges that West owns the Allen B. West

        3
              Since the events giving rise to this lawsuit, The Alex Jones Channel has been suspended
        by YouTube and is no longer accessible.
                                                       4

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    4 of
                                                                       2668
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1729
                                          2471
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 27 of 110




        website,4 which published an allegedly defamatory article entitled “BOMBSHELL: New evidence

        suggests Charlottesville was a complete SET-UP.” (Am. Comp. ¶ 21). Wilburn, domiciled in

        Colorado Springs, Colorado, authored that article. (Id. ¶ 22; dkt. 47-5). Words-N-Ideas, an

        allegedly inactive Florida LLC, is identified by Gilmore as the “purported owner” of the Allen B.

        West website. (Am. Comp. ¶ 24). Hickford, also domiciled in Florida, is the managing member,

        registered agent, and self-described “President” of Words-N-Ideas, (id. ¶ 23; dkt. 47-4 at 2), as

        well as the alleged “editor-in-chief” of the Allen B. West website. (Am. Comp. ¶ 23). West

        contends that Hickford and Words-N-Ideas owned and operated the Allen B. West website when

        Wilburn’s article was published, and that he had “no involvement with operating the website” or

        publishing the article. (Dkt. 59-1 at 1–2).

                                                      FACTS AS ALLEGED

               Gilmore, in “his personal capacity,” was among the many “peaceful counter-protestors”

        who gathered in Charlottesville, Virginia on August 12, 2017 “in opposition” to the Unite the

        Right rally. (Am. Comp. ¶ 27). The rally was organized by various white supremacist and neo-

        Nazi groups as a response to the Charlottesville City Council’s decision to remove a statue of

        Confederate General Robert E. Lee from a city park and change that park’s name from “Lee

        Park” to “Emancipation Park.” (Id. ¶¶ 25–26). Gilmore captured footage of James Alex Fields,

        Jr. driving into a crowd of protestors, and shared this video on Twitter to show that the attack

        was “deliberate” and “to help convince the public to stay off the streets.” (Id. ¶¶ 29–32).

               Soon after sharing this footage, Gilmore received interview requests from local, national,

        and international media outlets. (Id. ¶ 33). Between August 12 and 13, 2017, Gilmore spoke

        with multiple outlets “to provide an eyewitness account.” (Id. ¶ 34). Gilmore did not solicit

        4
               The link Gilmore provides to the Allen B. West website is not functional due to website
        “construction.” (Am. Comp. ¶ 21, n.19).
                                                          5

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    5 of
                                                                       2768
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1730
                                          2472
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 28 of 110




        these interview requests “or ask media outlets to share his video.” (Id. ¶ 35). Defendants

        published articles and videos containing statements about Gilmore between August 13, 2017 (the

        publication date of Creighton’s article and video) and August 21, 2017 (the publication date of

        Jones’s video). (Id. ¶¶ 37–144). Gilmore alleges that these publications falsely portray him as

        “a ‘Deep State operative’ who helped orchestrate the violence in Charlottesville.” (Id. ¶ 150).

               After Defendants’ publications appeared online, Gilmore allegedly “became the subject

        of a barrage of harassing and threatening messages that made him fear for his personal safety as

        well as the safety of his family members.” (Id.).       Gilmore describes disturbances such as

        attempted hacks into his online accounts, the posting of his parents’ address online, a

        confrontation with a disgruntled stranger on the street, and the mailing of an unknown chemical

        substance to his parents’ home. (Id. ¶¶ 154, 157–63). As a result of stress related to these

        disturbances, Gilmore has been diagnosed with a medical condition causing a loss of vision in

        his right eye, and has experienced “exacerbated” symptoms of depression. (Id. ¶¶ 181–83).

               Defendants’ publications have also allegedly harmed Gilmore professionally. Gilmore

        claims that his company has lost potential clients and partners, and that he “may need to remove

        himself altogether from the company’s client-facing work” to prevent harm to the business. (Id.

        ¶ 187). Gilmore asserts that it will be “difficult” for him to serve as a diplomat if he returns to

        the State Department due to the reputational harm inflicted by Defendants’ publications, and

        claims that “government officials who have endorsed Defendants’ lies” would “likely” seek to

        “oust him from government service entirely.” (Id. ¶¶ 188–89).

                                                        ANALYSIS

               Defendants move to dismiss on three grounds. First, some defendants move to dismiss

        pursuant to Fed. R. Civ. P. 12(b)(1), arguing this Court cannot exercise diversity jurisdiction



                                                        6

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    6 of
                                                                       2868
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1731
                                          2473
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019        Pg: 29 of 110




        under 28 U.S.C. § 1332. (Dkts. 46; 58). Second, all defendants move to dismiss pursuant to

        Fed. R. Civ. P. 12(b)(2), arguing that the Court cannot exercise personal jurisdiction over any

        defendant. (Dkts. 46; 56; 58). Third, all defendants move to dismiss pursuant to Fed. R. Civ. P.

        12(b)(6), arguing that Gilmore fails to state claims for either defamation or IIED. (Id.). The

        Court addresses each argument in turn.

               I.      Rule 12(b)(1) – The Court’s Subject Matter Jurisdiction

               Gilmore invokes this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332(a),

        which requires complete diversity between the parties and an amount in controversy exceeding

        $75,000. Defendants Creighton, Hoft, Stranahan, Wilburn, Hickford, and Words-N-Ideas move

        to dismiss pursuant to Rule 12(b)(1), arguing that (1) the parties are not completely diverse

        because Stranahan, like Gilmore, is a citizen of Virginia; and (2) Gilmore fails to adequately

        allege that the amount in controversy exceeds $75,000.5 (Dkt. 47 at 7–21).

               A motion to dismiss pursuant to Rule 12(b)(1) tests a district court’s subject matter

        jurisdiction. Typically, the Court must accept as true all material factual allegations in the

        complaint and construe the complaint in the plaintiff’s favor. See Warth v. Seldin, 422 U.S. 490,

        501 (1975). But where a defendant challenges the factual basis for subject matter jurisdiction,

        “the plaintiff bears the burden of proving the truth of such facts by a preponderance of the

        evidence.” U.S. ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347–48 (4th Cir. 2009). “Unless the

        jurisdictional facts are intertwined with the facts central to the merits of the dispute,” the district

        court may “go beyond the allegations of the complaint and resolve the jurisdictional facts in

        dispute by considering evidence outside the pleadings.” Id. at 348. “The moving party should

        prevail only if the material jurisdictional facts are not in dispute and the moving party is entitled

        5
              West also moves to dismiss pursuant to Rule 12(b)(1), arguing that the parties are not
        completely diverse. (Dkt. 59 at 5–6).
                                                          7

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    7 of
                                                                       2968
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1732
                                          2474
USCA4 Appeal: 19-381        Doc: 2           Filed: 09/25/2019     Pg: 30 of 110




        to prevail as a matter of law.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States,

        945 F.2d 765, 768 (4th Cir. 1991).

                       A.      Complete Diversity

               Defendants first contend that the parties are not completely diverse because Stranahan,

        like Gilmore, is a citizen of Virginia, rather than of Texas as Gilmore asserts. (Dkts. 47; 59). To

        satisfy § 1332(a)’s complete diversity requirement, “the citizenship of every plaintiff must be

        different from the citizenship of every defendant.” Cent. W. Va. Energy Co., Inc. v. Mountain

        State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011). “[R]esidency is not sufficient to establish

        citizenship.” Johnson v. Advance Am., 549 F.3d 932, 937 n.2 (4th Cir. 2008). “To be a citizen

        of a State, a person must be both a citizen of the United States and a domiciliary of that State.”

        Id. “Domicile requires physical presence, coupled with an intent to make the State a home.” Id.

        In evaluating complete diversity, the relevant unit of analysis is the party’s domicile “at the time

        the complaint is filed.” Martinez v. Duke Energy Corp., 130 F. App’x 629, 634 (4th Cir. 2005)

        (citing Grupo Dataflux v. Atlas Glob. Grp. L.P., 541 U.S. 567, 571 (2004)).

               When a party’s citizenship “is questioned, a court must make an individualized inquiry

        relying on certain factors such as voter registration; current residence; the location of real and

        personal property; location of bank and brokerage accounts; membership in clubs, churches, or

        other associations; place of employment or business; driver’s license and automobile

        registration; and the state to which a person pays taxes.” Scott v. Cricket Commc’ns, LLC, 865

        F.3d 189, 195 (4th Cir. 2017). “No single factor is dispositive.” Id.

               In support of their position that Stranahan was domiciled in Virginia at the time this

        action was filed,6 Defendants present declarations by Stranahan stating that, although he



        6
               Gilmore filed suit on March 13, 2018. (Dkt. 1). The amended complaint was filed on
                                                         8

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    8 of
                                                                       3068
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1733
                                          2475
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 31 of 110




        previously resided in Texas, he has rented an apartment in Virginia since March 2017, had no

        home or property in Texas in 2017, has had no family living in Texas since November 2016, has

        no Texas driver’s license, has not voted in Texas since 2012, and intends to live in Virginia “for

        the foreseeable future.”7 (Dkts. 47-1; 91-1). Stranahan also presents W-2 forms indicating his

        employer withheld Virginia income taxes in 2017. (Dkt. 91-2).

               Gilmore counters with evidence that Stranahan is actively registered to vote in Texas,

        (dkts. 70-1; 70-7); a “skip tracing” report indicating that Stranahan at one point resided at a

        Texas address and had a Texas driver’s license,8 (dkt. 70-2); a screenshot of Stranahan’s

        Facebook page stating that he lives in Dallas, Texas, (dkt. 70-3); records indicating that

        Stranahan’s wife is registered to vote in Texas, (dkt. 70-4); and an assertion that Stranahan

        solicited payments and donations “via a Pay-Pal account belonging to Stranahan Strategies,”

        (dkt. 70 at 9), which Texas Comptroller records indicate is an inactive Texas LLC. (Dkt. 70-5).

               The Court finds that Gilmore has established by a preponderance of the evidence that

        Stranahan was domiciled in Texas at the time this action was filed.           Although Stranahan

        currently rents an apartment in Virginia, (dkt. 47-1), “residency is not sufficient to establish


        April 24, 2018. (Dkt. 29). Gilmore has established by a preponderance of the evidence that
        Stranahan was domiciled in Texas on both of these dates.
        7
                Stranahan also presents affidavits from individuals who registered to vote in one state,
        moved to another state, and never took steps to remove themselves from the voter rolls of the
        state in which they formerly resided. (Dkt. 47-7–14). These affidavits have no bearing on
        Stranahan’s domicile. A majority of the affidavits are not from individuals who were previously
        registered to vote in the state of Texas. The two affidavits from individuals who were once
        registered to vote in Texas and never took affirmative steps to remove themselves from Texas’s
        voter rolls do not state whether their voter registration status remained active in Texas following
        their inaction. (Dkts. 47-7; 47-13). Thus, these affidavits are of no value to the Court.
        8
               According to Gilmore, “skip tracing” is the “act of discovering the current location . . . of
        an individual who has ‘skipped’ town.” (Dkt. 70 at 8, n.4). “[S]kip tracers consult public
        records databases and other information to determine an individual’s current and past addresses
        and contact information.” (Id.). The Court finds it unnecessary to consider or rely on this report.
                                                         9

     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document123
                                         165-1Filed
                                                 Filed
                                                    03/29/19
                                                       10/04/19Page
                                                                 Page
                                                                    9 of
                                                                       3168
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      1734
                                          2476
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019        Pg: 32 of 110




        citizenship.” Johnson, 145 F.3d at 937, n.2. Similarly, although Stranahan’s declaration states

        that he “intend[s] to live in Virginia for the foreseeable future,” (dkt. 47-1), such self-serving

        statements are entitled to “little weight” to the extent that they “conflict with the facts.”

        Peterson for Peterson v. Paddy, No. 3:16-cv-00026, 2017 WL 2655854, at *3 (W.D. Va. June

        19, 2017). See also Manning v. Alamance Cty., N. Car., No. 1:15-cv-290, 2016 WL 843309, at

        *3 (M.D. N.C. Mar. 1, 2016) (noting that “a party’s own statements of his intended domicile are

        not conclusive” and should be “accepted with considerable reserve”).

               The most compelling evidence of Stranahan’s domicile is his place of voter registration.

        Records from the Secretary of State of Texas show that, at the time this action was filed,

        Stranahan was actively registered to vote in Texas.9 (Dkt. 70-1). Indeed, Stranahan concedes

        this point, stating only that it “never occurred” to him to remove himself from Texas’s voter rolls

        because he has “not been an active voter” since 2012. (Dkt. 47-1 at 3). In assessing a party’s

        domicile, voter registration is of “great importance,” as voting practices “raise a presumption that

        the voter is a citizen in the state in which he votes.” Am. Heartland Port, Inc. v. Am. Port

        Holdings, Inc., No. 5:11-cv-50, 2014 WL 1123384, at *5 (N.D. W. Va. Mar. 21, 2014).10 This

        presumption “must be rebutted by evidence showing a clear intention” that the party’s

        “citizenship is otherwise.” Id.

               Here, evidence of Stranahan’s active voter registration in Texas is particularly weighty


        9
               Defendants argue that the Court cannot consider these records because they are not
        properly authenticated and thus not admissible evidence. (Dkt. 91 at 10). This argument fails, as
        these records are admissible under Federal Rule of Evidence (FRE) 902(1) as a self-
        authenticating domestic public document and under FRE 803(8) as a public record.
        10
               District courts in this circuit consistently treat voter registration and voting as particularly
        important in deciding a party’s domicile. See, e.g., Welles v. Aamodt, No. 5:15-cv-613, 2016
        WL 1625503, at *2 (E.D. N.C. Apr. 21. 2016); Bloom v. Library Corp., 112 F.3d 498, 503 (N.D.
        W. Va. 2015); Goode v. STS Loan & Mgmt., Inc., No. Civ.A. DKC 2004-0999, 2005 WL
        106492, at *7 (D. Md. Jan. 14, 2005).
                                                          10

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    10 of
                                                                       3268
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1735
                                           2477
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 33 of 110




        because to remain active on Texas’s voter rolls, Texas law requires that voters be capable of

        receiving a non-forwardable renewal certificate mailed by the registrar to the Texas address

        listed on the voter’s last registration application.11 See Tex. Elec. Code Ann. §§ 14.001(a),

        14.002(a)-(b). If the renewal form is returned as undeliverable to the registrar, the voter is

        placed on the “suspense list.” Id. § 14.021. Stranahan’s voter registration records indicate that

        he remained actively registered in Texas following a “change / audit date” of December 5, 2017.

        (Dkt. 70-1 at 2). Under Texas law, Stranahan was almost certainly capable of receiving mail at a

        Texas address in December 2017. Otherwise, the renewal certificate mailed to the address he

        previously listed on his voter registration application would have been returned to the registrar as

        undeliverable, and the registrar would have placed Stranahan on the suspense list. The evidence

        Stranahan offers of Virginia domicile—including statements that he intends to reside in Virginia

        for the “foreseeable future,” (dkt. 47-1 at 1), and a W-2 form indicating that his employer

        withheld Virginia income taxes in 2017, (dkt. 91-2)—is insufficient to rebut the presumption of

        Texas domicile created by his active voter registration in Texas.

               Four additional factors weigh in favor of finding that Stranahan was domiciled in Texas

        at the time Gilmore filed this action. First, although Stranahan presents W-2 forms indicating his

        employer withheld Virginia income taxes in 2017, (dkt. 91-2), his statement that he had not

        actually “filed a Virginia Income Tax Return” but rather “filed for an extension” diminishes the

        significance of this evidence. (Dkt. 47-1 at 1). Second, Stranahan does not dispute Gilmore’s

        11
                Specifically, “[o]n or after November 15 but before December 6 of each odd-numbered
        year,” Texas county voting registrars mail a renewal certificate “to the mailing address on the
        voter’s registration application.” Tex. Elec. Code Ann. §§ 14.001(a), 14.002(a). The certificate
        cannot be forwarded to another address and will be returned to the registrar “if the addressee is
        no longer at the address to which the certificate was mailed,” at which point the registrar places
        the voter’s name on the “suspense list.” Id. §§ 14.002(b), 14.021. “At least monthly,” registrars
        must solicit any information from the U.S. Postal Service “indicating address reclassifications”
        of registered voters. Id. § 15.022(b). See also id. §§ 15.051(a), 15.053(a), 15.081(a)(1).
                                                        11

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    11 of
                                                                       3368
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1736
                                           2478
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 34 of 110




        allegation that he solicited payments “via a Pay-Pal account belonging to Stranahan Strategies,”

        which Texas Comptroller records indicate is an inactive Texas LLC.12 (Dkts. 70 at 20; 70-5).

                Third, Stranahan currently rents an apartment in a “We Live/We Work complex” in

        Arlington, Virginia.13   Gilmore alleges that this complex is a “temporary shared housing

        community where patrons are able to utilize living and office space without a long-term

        commitment.” (Dkt. 70 at 20–21). Although Stranahan’s residence in such a housing complex

        does not necessarily preclude him from establishing domicile in Virginia, it suggests he has not

        made a permanent home in Virginia. Fourth, Stranahan has been evasive about where his family,

        specifically his wife, resided at the time this action was filed. Gilmore alleges that Stranahan’s

        wife is actively registered to vote in Texas and that she voted there as recently as 2016. (Id. at

        20). Although Stranahan avers in his declarations that he had “no immediate family” in Texas in

        2017, (dkt. 47-1), and that “to the best of [his] knowledge, no one related to [him] by blood or

        marriage has lived in Texas since November 2016,” (dkt. 91-1), Stranahan does not assert that

        his wife or any other family member lived in Virginia when this action was filed.14 Indeed,

        Stranahan has never revealed where his wife resided when this action was filed, and his counsel

        could not answer questions on this subject at oral argument.15


        12
               These records are admissible under FRE 803(8) as a public record.
        13
              Stranahan provided his address, (dkt. 33-1), and Gilmore provided a link to the We
        Live/We Work website showing a We Live/We Work complex at this address. (Dkt. 70 at 21).
        The Court takes judicial notice of this fact pursuant to FRE 201(b)(2).
        14
                Both of Stranahan’s declarations indicate they were signed in 2017, a year before this
        action and the declarations themselves were filed. (Dkts. 47-1; 91-1). Although this appears to
        be a typographical error, it is not an insignificant one, and it further compounds confusion on the
        subject of Stranahan’s domicile when this action was filed in 2018.
        15
                Stranahan’s counsel stated during oral argument that Stranahan had no family in Texas.
        But when pressed about where Stranahan’s wife resided at the time this action was filed, counsel
        stated he did not know because he had never asked his client, calling into question how counsel
                                                        12

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    12 of
                                                                       3468
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1737
                                           2479
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019        Pg: 35 of 110




               In sum, the Court finds that Gilmore has established by a preponderance of the evidence

        that Stranahan was domiciled in Texas at the time this action was filed.16 Thus, § 1332(a)’s

        requirement of complete diversity is satisfied.

                       B.      Amount in Controversy

               Defendants Creighton, Hoft, Stranahan, Wilburn, Hickford, and Words-N-Ideas argue

        that Gilmore fails to allege an amount in controversy in excess of $75,000. (Dkt. 46).

               “When a plaintiff invokes federal-court jurisdiction, the plaintiff’s amount-in-controversy

        allegation is accepted if made in good faith.” Dart Cherokee Basin Operating Co., LLC v.

        Owens, 135 S.Ct. 547, 553 (2014). “If the plaintiff claims a sum sufficient to satisfy the

        statutory requirement, a federal court may dismiss only if it is apparent, to a legal certainty, that

        the plaintiff cannot recover the amount claimed.” JTH Tax, Inc. v. Frashier, 624 F.3d 635, 638

        (4th Cir. 2010). Parties seeking dismissal for an insufficient amount in controversy “shoulder a

        heavy burden” of demonstrating that the “legal impossibility” of the claimed recovery is “so

        certain as virtually to negative the plaintiff’s good faith in asserting the claim.” Id.

               Here, Gilmore alleges defamation per se against Defendants, and seeks “an amount

        greater than $75,000” from each defendant for “presumed damages, as well as actual,

        reputational, emotional, and professional injuries” suffered as a “direct and proximate” result of

        Defendants’ publications. (See, e.g., Am. Comp. ¶¶ 214–15, 232). Gilmore also seeks damages

        “in an amount greater than $75,000” from each defendant for his IIED claims, for the “severe

        emotional distress,” physical ailments, and “irreparable damage to his professional reputation”


        could state so unequivocally just moments earlier that Stranahan had no family in Texas.
        16
                 In finding that Stranahan was domiciled in Texas, the Court finds it unnecessary to
        consider or rely on the “skip tracing” report, (dkt. 70-2), the screenshot of Stranahan’s Facebook
        page stating that he lives in Dallas, Texas, (dkt. 70-3), or records indicating that Stranahan’s wife
        is registered to vote in Texas, (dkt. 70-4).
                                                          13

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    13 of
                                                                       3568
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1738
                                           2480
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 36 of 110




        he has experienced as a “result of Defendants’ actions.” (Id. ¶¶ 289, 293).

               With respect to Gilmore’s defamation claims, Defendants assert that Gilmore

        impermissibly “includes harms caused by the wrongful conduct of third parties” (i.e., individuals

        not named as defendants who allegedly harassed Gilmore because of Defendants’ publications)

        in his calculation of damages. (Dkt. 47 at 23, 25). Defendants argue that Virginia law does not

        permit “the wrongful actions of third parties to be included in the calculation of damages at all.”

        (Id. at 23). With respect to Gilmore’s IIED claims, Defendants contend that the essence of the

        harm Gilmore alleges is the “distress” caused by “third parties who are not named as

        defendants,” but that Gilmore fails to allege Defendants “incited” these third parties to harm him

        under Brandenburg v. Ohio, 395 U.S. 444 (1969). (Id.).

               Defendants fail to shoulder their “heavy burden” of establishing the “legal impossibility”

        of Gilmore’s claimed recovery. JTH Tax, 624 F.3d at 638. Defendants do not adequately

        support either of their arguments with binding precedent.17 Moreover, Defendants’ arguments

        are substantively without merit. With respect to Gilmore’s defamation claims, Defendants

        mischaracterize Gilmore’s damages calculation as “always” including the “wrongful conduct of

        third parties,” (dkt. 47 at 25), as the complaint plainly alleges that Defendants’ publications

        themselves were the cause of Gilmore’s alleged injuries. (Am. Comp. ¶ 215). With respect to

        Gilmore’s IIED claims, consideration of any First Amendment defense is inappropriate at this

        stage. See Zulveta v. State Auto. Mut. Ins. Co., No. 6:15-2880, 2015 WL 9286698, at *4 (D. S.C.

        Nov. 30, 2015) (“[W]here the plaintiff makes his claim in obvious good faith, it is sufficient for

        17
                To support their arguments regarding Gilmore’s defamation claims, Defendants rely on
        an overruled Virginia Supreme Court opinion and a district court opinion interpreting Arizona
        law. (Dkt. 47 at 24–25). To support their contention regarding Gilmore’s IIED claims,
        Defendants rely on a single out-of-circuit district court decision. See Wilson v. Midway Games,
        Inc., 198 F.Supp.2d 167, 182 (D. Conn. 2002). Accordingly, Defendants fall far short of
        establishing to a legal certainty that Gilmore cannot recover damages exceeding $75,000.
                                                        14

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    14 of
                                                                       3668
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1739
                                           2481
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 37 of 110




        jurisdictional purposes” even where the defendant may have “a valid defense.” (quoting

        McDonald v. Patton, 240 F.2d 424, 425 (4th Cir. 1957))).            Moreover, to the extent that

        Defendants’ argument concerning third parties is essentially a claim that Gilmore fails to

        adequately plead the causation element of IIED, such arguments are cognizable under Rule

        12(b)(6), not Rule 12(b)(1).

               In sum, the Court finds that it can exercise diversity jurisdiction over this action.

        Defendants’ motions to dismiss pursuant to Rule 12(b)(1), (dkts. 46; 58), will be denied.

               II.     Rule 12(b)(2) – Personal Jurisdiction over Defendants

               All Defendants except Stranahan18 move to dismiss pursuant to Rule 12(b)(2), arguing

        that this Court cannot exercise personal jurisdiction over them. (Dkts. 46; 56; 58).

               The standard of review for personal jurisdiction issues “varies according to the posture of

        the case and the evidence that has been presented to the court.” Grayson v. Anderson, 816 F.3d

        262, 268 (4th Cir. 2016). Where, as here, a district court “considers a question of personal

        jurisdiction based on the contents of a complaint and supporting affidavits, the plaintiff has the

        burden of making a prima facie showing in support of its assertion of jurisdiction.” Universal

        Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014). In conducting its analysis, the

        court “must construe all relevant pleading allegations in the light most favorable to the plaintiff,

        assume credibility, and draw the most favorable inferences for the existence of jurisdiction.” Id.

               For a court to “assert personal jurisdiction over a nonresident defendant, two conditions

        must be satisfied: (1) the exercise of jurisdiction must be authorized under the state’s long-arm

        18
               Stranahan did not move to dismiss for lack of personal jurisdiction under Rule 12(b)(2),
        and thus has waived that defense. See Fed. R. Civ. P. 12(h)(1). Nonetheless, analysis of whether
        the Court can exercise personal jurisdiction over other defendants, namely McAdoo and Words-
        N-Ideas, necessarily yields analysis of whether the Court can exercise personal jurisdiction over
        Stranahan. The Court concludes that, although Stranahan has waived the defense, it can properly
        exercise specific personal jurisdiction over him.
                                                        15

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    15 of
                                                                       3768
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1740
                                           2482
USCA4 Appeal: 19-381        Doc: 2         Filed: 09/25/2019        Pg: 38 of 110




        statute; and (2) the exercise of jurisdiction must comport with the due process requirements of

        the Fourteenth Amendment.” Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d

        390, 396 (4th Cir. 2003). “Because Virginia’s long-arm statute extends personal jurisdiction to

        the outer bounds of due process, the two-prong test collapses into a single inquiry when Virginia

        is the forum state.” Tire Eng’g & Distrib., LLC v. Shandong Linglong Rubber Co., Ltd., 682

        F.3d 292, 301 (4th Cir. 2012). “A Virginia court thus has jurisdiction over a nonresident

        defendant if the exercise of such jurisdiction is consonant with the strictures of due process.” Id.

               “A court’s exercise of jurisdiction over a nonresident defendant comports with due

        process if the defendant has ‘minimum contacts’ with the forum, such that to require the

        defendant to defend its interests in the state ‘does not offend the traditional notions of fair play

        and substantial justice.’” Carefirst, 334 F.3d at 397 (quoting Int’l Shoe Co. v. Wash., 326 U.S.

        310, 316 (1945)). The standard for determining whether personal jurisdiction over a nonresident

        defendant exists varies “depending on whether the defendant’s contacts with the forum state also

        provide the basis for the suit.” Id. If a defendant’s contacts form the basis for the suit, those

        contacts may establish “specific jurisdiction.” Id. “If, however, the defendant’s contacts with

        the state are not also the basis for the suit, then jurisdiction over the defendant must arise from

        the defendant’s general, more persistent but unrelated contacts with the state.” Id.

                       A.      General Personal Jurisdiction

               “To establish general jurisdiction, the defendant’s activities in the state must have been

        ‘continuous and systematic.’” Carefirst, 334 F.3d at 397. Gilmore presents no argument that the

        Court can exercise general personal jurisdiction over Creighton, Hoft, McAdoo, Stranahan,

        Wilburn, Hickford, Words-N-Ideas, or West, and the Court sees no indicia that these defendants




                                                         16

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    16 of
                                                                       3868
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1741
                                           2483
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 39 of 110




        have “general, “persistent,” “continuous[,] and systematic” contacts with Virginia.19             Id.

        Gilmore presents two arguments why the Court can exercise general personal jurisdiction over

        Jones, InfoWars, and Free Speech Systems. Both fail. First, Gilmore contends that these

        defendants have “sold and delivered [InfoWars-branded] dietary supplements to persons residing

        in Virginia” through their online stores, and “a substantial portion of this revenue is the result of

        transactions with individuals in Virginia.” (Am. Comp. ¶ 10; dkt. 70 at 25–26). But “mere

        purchases, even if occurring at regular intervals . . . are not enough to warrant a [s]tate’s

        assertion of in personam jurisdiction over a nonresident corporation in a cause of action not

        related to those purchase transactions.” Daimler AG v. Bauman, 571 U.S. 117, 131 (2014).

               Second, Gilmore contends that these defendants “engage in significant reporting

        activities in Virginia,” citing coverage of a book banning in a Virginia school, events in

        Chantilly, Virginia, and the Unite the Right rally. (Am. Comp. ¶ 11; dkt. 70 at 25–26). But such

        “single or isolated items of activities in a state” are not sufficient to subject a defendant to the

        state’s general jurisdiction.20 Pharmabiodevice Consulting, LLC v. Evans, No. GJH-14-00732,

        2014 WL 3741692, at *7 (D. Md. July 28, 2014) (quoting Int’l Shoe Co., 326 U.S. at 317). See

        also Daimler AG, 571 U.S. at 133, n.11 (“[G]eneral jurisdiction requires affiliations so

        continuous and systematic as to render the foreign corporation essentially at home in the forum

        State.”). Thus, the Court cannot exercise general personal jurisdiction over any defendant.



        19
               The Court need not parse whether Stranahan’s residence in Virginia is sufficient to
        support general personal jurisdiction because Stranahan has waived any personal jurisdiction
        defense and because the Court can exercise specific personal jurisdiction over Stranahan.
        20
               Gilmore also avers that Jones’s radio show airs on the “Virginia affiliate stations” of the
        “Genesis Communication Network,” which “publishes content to Virginians.” (Am. Comp. ¶
        10). Although the Court doubts these contacts are “so continuous and systematic as to render”
        Jones “essentially at home” in Virginia, the Court need not decide this question because it can
        exercise specific personal jurisdiction over Jones. Daimler AG, 571 U.S. at 133, n.11.
                                                         17

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    17 of
                                                                       3968
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1742
                                           2484
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 40 of 110




                       B.      Specific Personal Jurisdiction

               Specific personal jurisdiction is “confined to adjudication of issues deriving from, or

        connected with, the very controversy that establishes jurisdiction.” Goodyear Dunlop Tire

        Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). To warrant the exercise of specific

        personal jurisdiction, a “defendant must have purposefully established minimum contacts in the

        forum State such that [it] should reasonably anticipate being haled into court there.” Perdue

        Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016). The Fourth Circuit employs “a

        three-part test to determine whether the exercise of specific personal jurisdiction over a

        nonresident defendant” comports with due process, examining “(1) the extent to which the

        defendant purposefully availed itself of the privilege of conducting activities in the forum state;

        (2) whether the plaintiff’s claims [arose] out of those activities; and (3) whether the exercise of

        personal jurisdiction is constitutionally reasonable.” Universal Leather, 773 F.3d at 559. In

        deciding whether it can exercise specific personal jurisdiction over a defendant, “a court must

        weigh the totality of the facts before it.” Perdue Foods, 814 F.3d at 189. The court “should not

        merely . . . count [a defendant’s] contacts [with the forum state] and quantitatively compare this

        case to other preceding cases.” Carefirst, 334 F.3d at 397. “Even a single contact may be

        sufficient to create jurisdiction when the cause of action arises out of that single contact,

        provided that the principle of fair play and substantial justice is not thereby offended.” Id.

               In assessing whether Defendants’ contacts with Virginia support specific personal

        jurisdiction, three decisions are particularly salient. In Calder v. Jones, 465 U.S. 783, 788–89

        (1984), the Supreme Court held that a California court could exercise personal jurisdiction over

        two Florida newspapermen in a libel action arising out of a National Enquirer article written in

        Florida but “concern[ing] the California activities” of Shirley Jones, a Hollywood actress and



                                                         18

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    18 of
                                                                       4068
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1743
                                           2485
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 41 of 110




        California resident. The Court noted that the “article was drawn from California sources, and the

        brunt of the harm, in terms both of [Jones’s] emotional distress and the injury to her professional

        reputation, was suffered in California.” Id. Because “California [was] the focal point both of the

        story and of the harm suffered,” jurisdiction was “proper in California based on the ‘effects’ of

        [defendants’] Florida conduct in California.” Id. at 789.

               The Fourth Circuit has adapted the Calder “effects” test for cases involving online

        activity in two important decisions.21 In ALS Scan, Inc. v. Dig. Serv. Consultants, Inc., 293 F.3d

        707, 714 (4th Cir. 2002), the Fourth Circuit held that “a State may, consistent with due process,

        exercise judicial power over a person outside of the State when that person (1) directs electronic

        activity into the State, (2) with the manifested intent of engaging in business or other interactions

        within the State, and (3) that activity creates, in a person within the State, a potential cause of

        action cognizable in the State’s courts.” Applying this standard, the Fourth Circuit found that a

        Maryland court could not exercise specific personal jurisdiction over a Georgia-based Internet

        service provider (ISP) whose only role in the alleged trademark infringement was “provid[ing]

        bandwidth” that allowed another company “to create a website and send information over the

        Internet.” Id. at 714–15 (noting that the ISP-defendant “did not select or knowingly transmit

        infringing photographs” or “direct its electronic activity specifically at any target in Maryland”).

               In Young v. New Haven Advocate, 315 F.3d 256, 263 (4th Cir. 2002), the Fourth Circuit

        refined the ALS Scan test for cases where “the Internet activity” at issue involves “the posting of

        news articles on a website.” In such cases, the test “works more smoothly when parts one and

        21
               Defendants’ characterization of Calder as merely a “34-year-old, pre-Internet ruling” is
        off-base. (Dkt. 90 at 7). Calder—although adapted for cases involving online activity—remains
        binding Supreme Court precedent. Both ALS Scan and Young cite Calder as a viable precedent.
        See ALS Scan, Inc. v. Dig. Serv. Consultants, Inc., 293 F.3d 707, 714 (4th Cir. 2002); Young v.
        New Haven Advocate, 315 F.3d 256, 262–63 (4th Cir. 2002). Moreover, the Supreme Court
        continues to cite Calder. See, e.g., Walden v. Fiore, 571 U.S. 277, 286–87 (2014).
                                                         19

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    19 of
                                                                       4168
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1744
                                           2486
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 42 of 110




        two” are “considered together,” such that courts ask “whether the [defendants] manifested an

        intent to direct their website content . . . to a Virginia audience.” Id. The fact that a defendant’s

        website can “be accessed anywhere, including Virginia, does not by itself demonstrate that the

        [defendant was] intentionally directing their website content to a Virginia audience.”            Id.

        “Something more than posting and accessibility is needed”—the “general thrust and content” of

        the online publications must “manifest an intent to target and focus on Virginia readers.” Id.

               Applying this standard in Young, the Fourth Circuit determined that a Virginia court

        could not exercise specific personal jurisdiction over Connecticut newspapers that published

        online articles commenting on conditions at a Virginia prison and allegedly defaming Young, a

        warden at the prison, in the midst of reporting on the “Connecticut prison transfer policy.” Id. at

        263–64. The Fourth Circuit reasoned that (1) the “content of the websites [was] decidedly local,

        and neither newspaper’s website contain[ed] advertisements aimed at a Virginia audience,”22 and

        (2) “Connecticut, not Virginia, was the focal point of the articles.” Id.

               In deciding whether to exercise specific personal jurisdiction over Defendants, the Court

        must ask whether (1) each defendant “manifested an intent to direct their website content” to a

        “Virginia audience,” Young, 315 F.3d at 263, such that the defendant “should reasonably

        anticipate being haled into court” in Virginia, Perdue Foods, 814 F.3d at 189; and (2) whether

        each defendant’s activity “creates, in a person within the State, a potential cause of action” under

        Virginia law. ALS Scan, 293 F.3d at 714. Below, the Court undertakes this inquiry for each of

        the eleven defendants by examining each of the allegedly tortious publications at issue.

        22
               Defendants suggest that the dispositive factor in Young was that the websites did not
        “contain[] advertisements aimed at a Virginia audience.” (Dkt. 57 at 11). No single factor was
        determinative in Young, and the reasoning in that decision leaves open the possibility that where
        Virginia “is the focal point of the articles,” specific personal jurisdiction may be appropriate in
        Virginia, even if the websites in question do not contain advertisements explicitly aimed at
        Virginians. Young, 315 F.3d at 264.
                                                         20

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    20 of
                                                                       4268
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1745
                                           2487
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 43 of 110




                       1.      Creighton’s American Everyman Article & Video

               On August 13, 2017, Creighton published an article on the American Everyman website

        entitled “Charlottesville Attack, Brennan Gilmore and . . . the STOP KONY 2012 Pysop? What.”

        (Dkt. 29-1).23 In the article, Creighton asked readers to “look at the video Brennan Gilmore

        posted of the Charlottesville attack” to see “[s]omething very odd and OBVIOUS.” (Id. at 2

        (emphasis in original)).24 Noting Gilmore’s “rather suspicious positioning,” Creighton wrote

        that Gilmore “filmed Fields’s car “heading all the way down the street into the crowd of

        protestors . . . almost as if he knew it would run into them rather than simply brake and sit and

        wait like the cars in front of it.” (Id. at 4–5). Creighton wrote that Gilmore is a “former State

        Department employee” and “was also part of” Tom Perriello’s 2017 Virginia gubernatorial

        campaign, describing Perriello’s record and ideological views at length. (Id. at 6–8). Creighton

        questioned whether it is “possible” that Gilmore, a “convenient witness” with “links to Special

        Ops and CIA and various other black ops kinds of actors[,] just HAPPENED to be there” at the

        “particular moment” of Fields’s attack. (Id. at 9). Stating that he is “not into” such “coincidence

        theories,” Creighton wrote that “Gilmore, like Tom [Perriello], seem[s] particularly invested in

        undermining the ‘alt-right’ in the lead-up to the next round of elections.” (Id.).

               Gilmore alleges that Creighton posted a video entitled “Charlottesville Attack – Brennan

        Gilmore: Witness or Accessory” to his YouTube channel on August 13, 2017. (Am. Comp. ¶¶

        46–50). In the video, Creighton allegedly stated: “This guy happens to be on that fucking corner

        with his camera rolling, watching that car drive by for five seconds, and he’s former State



        23
               Gilmore alleges that Creighton subsequently published this same article on other
        websites, including BeforeItsNews.com, (dkt. 29-2), and Sott.net, (dkt. 29-3).
        24
                 Except where noted otherwise, emphasis in any quotation from the publications at issue
        in this case should be assumed to have appeared in the original.
                                                         21

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    21 of
                                                                       4368
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1746
                                           2488
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 44 of 110




        Department, and close to Tom Perriello, who is also former State Department obviously, he’s got

        a fucking ax to grind, that’s one hell of a goddamn coincidence, and you got to be a special kind

        of stupid to buy that.” (Id. ¶ 14). Creighton also allegedly stated that he was “suggesting” that

        “someone had foreknowledge[] that this event [i.e., Fields’s attack] was going to happen.” (Id.).

               Considering the “general thrust” of Creighton’s article and video, Young, 315 F.3d at

        263, the Court concludes that both were sufficiently targeted at a Virginia audience such that

        Creighton should have “anticipate[d] being haled into court in” Virginia to defend his statements.

        Perdue Foods, 814 F.3d at 189. Although neither the American Everyman website nor YouTube

        channel has a Virginia-specific focus,25 the exclusive focus of Creighton’s publications was a

        Virginia event and a Virginia citizen. Indeed, the title of both the article and video references the

        “Charlottesville Attack” and “Brennan Gilmore.” (Dkt. 29-1). These publications’ Virginia-

        specific focus is further reinforced by Creighton’s discussion in both of Perriello, a Virginia

        gubernatorial candidate. Thus, unlike in Young, 315 F.3d at 263, the “focal point” of Creighton’s

        publications was a Virginia event and citizen, making his publications of particular interest to a

        Virginia audience.26 Additionally, Gilmore alleges that the harm he suffered as a result of



        25
                The websites at issue in this case typically focus on national, rather than Virginia-
        specific, events. But websites with a national focus are still capable of publishing content that,
        although perhaps of interest to many readers, is of special concern for citizens of a particular
        state. Indeed, Calder establishes this point, since the National Enquirer’s nationwide circulation
        did not preclude a holding that personal jurisdiction was proper in California. See Calder, 465
        U.S. at 785. To hold otherwise would mean that online publications engaging in national
        coverage and attracting a national audience could never be subject to personal jurisdiction in any
        state except the state where the publication is at home.
        26
                Defendants argue that their publications were not “aimed at a Virginia audience” because
        the Unite the Right rally was a subject of “national and even international interest.” (Dkt. 57 at
        11). This argument fails. Events—even those that garner widespread attention—are most
        intensely felt in the states and communities where they occur. Online publications focused on
        the Unite the Right rally, and a Virginia citizen who protested the rally, would be of particular
        interest to a Virginia audience. Calder establishes that an article with broad national appeal can
                                                         22

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    22 of
                                                                       4468
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1747
                                           2489
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 45 of 110




        Creighton’s online postings occurred in Virginia, where he lives and works.27 (Am. Comp. ¶¶

        179–88). Accordingly, as in Calder, 465 U.S. at 789, personal jurisdiction is warranted in

        Virginia because Virginia is “the focal point both of [Creighton’s publications] and of the harm

        suffered.”   Moreover, unlike the “passive” ISP-defendant in ALS Scan, 293 F.3d at 714,

        Creighton wrote the article, spoke in the video, and published both on platforms he owns and

        operates.    (Dkt. 47-2).   Lastly, Gilmore’s claims against Creighton arise directly from

        Creighton’s publications.28 See ALS Scan, 293 F.3d at 714.

               In sum, since Creighton “manifested an intent to direct his website content” at a Virginia

        audience,29 Young, 315 F.3d at 263, the Court finds that it can exercise specific personal

        jurisdiction over him.

        nonetheless be aimed at an audience in a particular state. Moreover, other courts addressing
        online content of national and international importance have found specific personal jurisdiction
        in the state where the plaintiff is a citizen and experienced harm. See, e.g., Gubarev v. Buzzfeed,
        Inc., 253 F.Supp.3d 1149, 1158–59 (S.D. Fla. 2017) (finding, under Calder, that Buzzfeed’s
        publication of the Fusion GPS dossier could support specific personal jurisdiction in Florida
        because the dossier allegedly defamed a Florida plaintiff who sustained harm in Florida).
        27
                Gilmore similarly alleges that the harm he suffered because of Defendants’ other
        publications occurred in Virginia. (Am. Comp. ¶¶ 6, 145–63; 178–203). The Court will not
        repeat this allegation, or its analysis of this allegation, for each publication.
        28
               Gilmore’s claims against the remaining defendants similarly arise from those defendants’
        publications, thereby satisfying the last prong of the ALS Scan test. The Court will not repeat its
        analysis of this prong for each publication or defendant.
        29
                 Defendants rely on three decisions where district courts found that online publications
        were not aimed at an audience of the forum state. (Dkt. 90 at 9). But these cases involved
        publications that made only glancing references to the forum state. See FireClean, LLC v.
        Tuohy, No. 1:16-cv-0294, 2016 WL 3952093, at *6–7 (E.D. Va. July 21, 2016) (finding an
        article that “never reference[d] Virginia” was not aimed at a Virginia audience); KMLLC Media,
        LLC v. Telemetry, Inc., No. 1:15-cv-432, 2015 WL 6506308, at *9 (E.D. Va. Oct. 27, 2015)
        (finding the same for a report because there was “simply no focus on Virginia” beyond
        identifying plaintiff’s location in Virginia); Fertel v. Davidson, No. CCB-13-2922, 2013 WL
        6842890, at *4 (D. Md. Dec. 18, 2013) (finding the same for defendant’s posts because “the
        subject matter” of the posts “was not focused on Maryland” apart from mention of a company’s
        Maryland address). Here, Defendants’ publications do not simply make fleeting references to
        Virginia—they are predominately, if not exclusively, focused on Virginia.
                                                        23

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    23 of
                                                                       4568
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1748
                                           2490
USCA4 Appeal: 19-381        Doc: 2         Filed: 09/25/2019       Pg: 46 of 110




                       2.      Hoft’s Gateway Pundit Article

               On August 14, 2017, Hoft published an article on The Gateway Pundit website entitled

        “Random Man at Protests Interviewed by MSNBC, NY Times Is Deep State Shill Linked to

        George Soros.” (Am. Comp. ¶ 62, dkt. 29-5). Hoft wrote that the “random Charlottesville

        observer” (i.e., Gilmore) is a “deep state shill with links to George Soros,” and that “[i]t looks

        like the State Department was involved in Charlottesville rioting and is trying to cover it up.”

        (Dkt. 29-5 at 2, 4).    After noting that Gilmore was “Chief of Staff for liberal Rep. Tom

        Perriel[l]o,” Hoft embedded screenshots of articles about Gilmore and Perriello from Augusta

        Free Press, a news-site covering Waynesboro, Staunton, and Augusta County, Virginia, and the

        Richmond Times Dispatch. (Id. at 5–8).

               Hoft then quoted the following statement, among others, from a Reddit thread: “So the

        former Chief of Staff for Tom Perriel[l]o who ran in the Virginia gubernatorial election and

        whose campaign received a ridiculous amount of ‘dark money’, including $380k from George

        Soros . . . also happened to go viral and was interviewed because he just happened to be close to

        the Charlottesville event.” (Id. at 8).    Hoft concluded by writing in his own words: “This

        weekend Brennan Gilmore happened to be in Charlottesville with the rioters. The media knows

        exactly who he is yet played it off like a casual observer. This is how the Deep State is working

        with the liberal media to shape [the] narrative and fool the American people.” (Id.).

               The Court finds that the “general thrust and content” of Hoft’s article was sufficiently

        targeted at a Virginia audience to warrant the exercise of specific personal jurisdiction over Hoft.

        Young, 315 F.3d at 263. Although The Gateway Pundit does not have a Virginia-specific focus,

        Hoft’s article was exclusively about a particular Virginia citizen’s participation in a Virginia

        event. Indeed, the title makes clear that the article’s focus is a “Random Man” (i.e., Gilmore) “at



                                                        24

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    24 of
                                                                       4668
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1749
                                           2491
USCA4 Appeal: 19-381        Doc: 2         Filed: 09/25/2019       Pg: 47 of 110




        Protests.” (Dkt. 29-5 at 1). The Virginia-specific focus of the article is further emphasized by

        Hoft’s discussion of Perriello, a Virginia political figure, and by Hoft’s use of articles by local

        Virginia newspapers as sources for his assertions. See Calder, 465 U.S. at 788 (noting that the

        article at issue, although written in Florida, “was drawn from California sources”). Unlike in

        Young, the exclusive focus of Hoft’s article is a Virginia event and citizen, and, unlike the ISP-

        defendant in ALS Scan, Hoft’s involvement with this allegedly tortious article was not merely

        passive. Rather, Hoft authored and published the article. (Dkt. 47-3 at 2). As with Creighton’s

        publications, Virginia was “the focal point both of” Hoft’s article “and of the harm suffered.”

        Calder, 465 U.S. at 789. Accordingly, the Court finds that Hoft “manifested an intent” to target

        a Virginia audience by publishing an article drawn in part from Virginia sources and focused

        exclusively on a Virginia citizen’s role in a Virginia event. Young, 315 F.3d at 263.

                       3.     McAdoo & Stranahan’s InfoWars Article & Video

               On August 15, 2017, InfoWars published an article by McAdoo with an accompanying

        video on InfoWars.com., both entitled “Bombshell Connection Between Charlottesville, Soros,

        CIA.” (Am. Comp. ¶ 83; dkt. 29-6). The three-sentence article authored by McAdoo reads as

        follows: “As demonstrated this weekend, a civil war is brewing in this country, laying the

        foundation for a violent coup to take out Trump. Soros-funded NGO’s have been able to achieve

        regime change in other countries by quite literally teaming up with Neo-nazis and ‘moderate’

        terrorists. Now, investigative reporter Lee Stranahan reveals the same players involved in the

        Ukraine overthrow are working behind the scenes to oust President Trump.” (Dkt. 29-6 at 3).

               In the accompanying video, McAdoo interviewed Stranahan about a “deep state coup

        underway to oust Trump.” (Dkt. 122 at 3). Stranahan asserted that “the US sponsored a coup”

        in the Ukraine “that was funded by [George] Soros” and “set up by the Obama administration.”



                                                        25

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    25 of
                                                                       4768
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1750
                                           2492
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 48 of 110




        (Id. at 7). Stranahan made several comparisons between this alleged Ukrainian coup and the

        Unite the Right rally, describing the rally as “an agitation situation like we saw in Ukraine in

        2013 and 2014.” (Id. at 7, 8, 10). McAdoo made similar comparisons, stating that “these white

        nationalists in Charlottesville were chanting” the “exact same slogan, the blood and soil” and

        “had the same tiki torches” as “paid protestors” in the Ukraine, asserting that “we are also seeing

        those same protestors” in the United States. (Id. at 12). McAdoo later stated that “the media” is

        “using what’s going on in Charlottesville” to “label[]” “everyone on the right that doesn’t

        disavow” white nationalists as a “Nazi or a Russian agent.” (Id. at 24–25).

               Stranahan also discussed Gilmore, describing him as “with the U.S. State Department”

        and having “worked for a Democratic representative.” (Id. at 19). Stranahan and McAdoo then

        displayed screenshots of Gilmore’s Twitter page where Gilmore had posted “a picture of the

        young woman who was murdered” with the caption “martyr.” (Id. at 19–22). Stranahan noted

        that protestors in Ukraine’s Maidan Square also “needed martyrs” or “someone dead,” and later

        stated that “someone really needs to investigate.” (Id. at 19). Gilmore alleges that Jones posted

        this video and the text of McAdoo’s article on The Alex Jones Channel on YouTube on August

        15, 2017, and shared a link to both on Twitter the same day. (Am. Comp. ¶ 87).

               Although this article and video present a closer question than Creighton or Hoft’s

        publications, the Court finds that Gilmore has satisfied his burden of “making a prima facie

        showing in support of [his] assertion of jurisdiction” over McAdoo, Stranahan, InfoWars, Free

        Speech Systems, and Jones on the basis of these publications. Universal Leather, 773 F.3d at

        558. To be sure, the video contains a lengthy discussion of a supposed Ukrainian coup. But the

        clear purpose of the article and video is to connect this “coup” to the Unite the Right rally, and to

        frame the rally as part of an ongoing “deep state coup” designed to undermine and “oust”



                                                         26

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    26 of
                                                                       4868
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1751
                                           2493
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019       Pg: 49 of 110




        President Trump. Indeed, the title of the article and video make clear that the purpose of these

        publications is to reveal a “[b]ombshell [c]onnection” between “Charlottesville, Soros, [and the]

        CIA.” (Dkt. 29-6 at 3). Similarly, the article’s text suggests that the video will reveal that the

        “same players involved in the Ukraine overthrow” were working “behind the scenes” at the rally

        and elsewhere to “oust President Trump.” (Id.). Moreover, the video transcript is littered with

        discussion of the rally, (dkt. 122 at 7–12, 18, 24–25, 29, 48), and Gilmore, (id. at 19–22). That

        Stranahan and McAdoo did not discuss the rally or Gilmore exclusively is unremarkable, since

        the “general thrust and content” of the video was a discussion of “deep state” forces supposedly

        underlying a Virginia event. Young, 315, F.3d at 263.

               Thus, the Court concludes that these defendants “manifested an intent” to target a

        Virginia audience by publishing an article and video focused on the political forces supposedly

        underlying a Virginia event and a Virginia citizen’s role in that event. Id. Unlike the ISP-

        defendant in ALS Scan, none of the defendants allegedly involved with these publications played

        a passive role: McAdoo wrote the article containing the video and allegedly defamed Gilmore

        during her interview with Stranahan; Stranahan uttered much of the allegedly tortious content in

        the video; InfoWars published the article on InfoWars.com, a website operated by Free Speech

        Systems; and Jones republished the article and video on his YouTube channel.30 (Am. Comp. ¶

        87). In sum, the Court finds that it can exercise specific personal jurisdiction over Defendants

        McAdoo, Stranahan, Jones, InfoWars, and Free Speech Systems based on this article and video.




        30
                With respect to Jones’s alleged republication of the article and video on YouTube,
        “[u]nder the republication rule, one who repeats a defamatory statement is as liable as the
        original defamer.” Reuber v. Good Chemical News, Inc., 925 F.2d 703, 712 (4th Cir. 1991). See
        also Dragulescu v. Va. Union Univ., 223 F.Supp.3d 499, 509 (E.D. Va. 2016) (“[E]ach
        successive publication of an old or preexisting defamatory statement gives rise to a new cause of
        action under Virginia law.”).
                                                       27

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    27 of
                                                                       4968
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1752
                                           2494
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 50 of 110




                       4.      Jones’s InfoWars / Alex Jones Channel Video

               On August 21, 2017, Jones posted a video entitled “Breaking: State Department / CIA

        Orchestrated Charlottesville Tragedy” on both his YouTube channel and the InfoWars website.31

        (Am. Comp. ¶ 102; dkt. 29-7). On InfoWars.com, the video was posted alongside text reading:

        “The deep state is working overtime trying to divide America. . . . Alex Jones breaks down

        shocking revelations into the Charlottesville riots including who was behind the attack and why

        they did it!!”. (Dkt. 29-7 at 3). In the video, Jones allegedly asserted that the violence in

        Charlottesville was part of an orchestrated plot involving “known CIA and State Department

        officials in Charlottesville” and “[t]he mayor” of Charlottesville, all of whom Jones described as

        “cut-out[s],” a term Gilmore asserts denotes individuals “involved in espionage who act[] as an

        intermediary or channel of communication between a spymaster and other subagents of a covert

        operation.” (Am. Comp. ¶¶ 104, n. 62; 109). The video allegedly featured a “narration of the

        alleged testimony” of a Charlottesville police officer stating that the violence in Charlottesville

        was “set up to further the agenda of the elites.” (Id. ¶ 105).

               Jones’s video allegedly included commentary about Gilmore, spoken by a narrator while

        various images of Gilmore were successively displayed, including side-by-side photographs of

        Gilmore and George Soros. (Id.). After noting Gilmore’s experience with the State Department

        and Perriello, the narrator framed as “fishy” that “the first man on the scene whose tweet went

        viral and who was later interviewed on mainstream news as a witness just happened to be a State

        Department insider with a long history of involvement in psy-ops.” (Id.). The narrator then

        asserted that Gilmore’s “information was suddenly removed from the State Department

        31
               This video is no longer accessible on YouTube following the suspension of The Alex
        Jones Channel, and no party has presented the Court with a transcript. At this stage, the Court
        must assume the accuracy of Gilmore’s allegations about the video’s contents. See Universal
        Leather, 773 F.3d at 558.
                                                         28

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    28 of
                                                                       5068
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1753
                                           2495
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019        Pg: 51 of 110




        websites” following his tweet and media appearances, citing this as evidence that the “elites

        know we’re on to them and are trying to cover their tracks.” (Id.).

               Here again, the Court finds that this video was sufficiently aimed at a Virginia audience

        to warrant the exercise of specific personal jurisdiction over Jones, InfoWars, and Free Speech

        Systems. Although neither InfoWars.com nor The Alex Jones Channel has a Virginia-specific

        focus, Jones’s video was exclusively focused on a Virginia event, and a significant portion of the

        video discussed particular Virginia citizens’ alleged roles in that event. The video’s title makes

        clear that the “Charlottesville [t]ragedy” is the focal point of the video. (Dkt. 29-7). As with

        Hoft and Creighton’s publications, Jones’s discussion of Perriello further reinforces the video’s

        Virginia-specific focus. And, here again, there are significant distinctions between this video

        and the facts of ALS Scan and Young. Unlike in Young, Jones’s video is exclusively, not

        tangentially, focused on Virginia residents and a Virginia event. And, unlike the ISP-defendant

        in ALS Scan, Defendants’ involvement with the video here was not passive: Jones produced the

        video, (dkt. 57-1), and posted it on his YouTube channel and InfoWars.com, which is operated

        by Free Speech Systems, a company Jones allegedly owns. (Am. Comp. ¶ 16; dkt. 57-2).

        Accordingly, because Jones, InfoWars, and Free Speech Systems “manifested an intent to direct”

        this video at a Virginia audience, the Court finds that it can exercise specific personal jurisdiction

        over these defendants. Young, 315, F.3d at 263.

                       5.      Wilburn’s Allen B. West Article

               On August 19, 2017, Wilburn, Hickford, Words-N-Ideas, and West allegedly published

        an article authored by Wilburn on the Allen B. West website, entitled “BOMBSHELL: New

        evidence suggests Charlottesville was a complete SET-UP.” (Am. Comp. ¶¶ 125–26; dkt. 29-8).

        The article stated that a Charlottesville police officer had “come forward” to “reveal the truth”



                                                         29

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    29 of
                                                                       5168
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1754
                                           2496
USCA4 Appeal: 19-381        Doc: 2           Filed: 09/25/2019        Pg: 52 of 110




        that “what went down in the city was not only condoned by city governance but was intentional,

        orchestrated and may have been planned as long ago as May.” (Dkt. 29-8 at 2). Wilburn’s

        article quoted material from a YourNewsWire.com article where this officer allegedly said that

        police “were specifically instructed to bring the radical left and right wing groups together to

        instigate violence and then told to ‘stand down’ once violence ensued in a deliberate effort to

        ignite a race riot.” (Id.). Wilburn wrote that, “if true,” this “revelation . . . may implicate Mayor

        Signer [of Charlottesville] and possibly other city officials in the death of a citizen.” (Id. at 3).

               Wilburn also quoted material from the YourNewsWire.com article about Gilmore, the

        substance of which appears identical to the commentary about Gilmore in Jones’s video,

        including statements suggesting that Gilmore was one of the “actors in this enormous set-up

        event,” that Gilmore’s presence in Charlottesville during the rally was “fishy,” that Gilmore is a

        “State Department insider with a long history of involvement in psy-ops,” and that Gilmore was

        “presented as an accidental witness.”     (Id. at 6).

               The Court finds that Wilburn’s article was sufficiently targeted at a Virginia audience to

        permit the exercise of specific personal jurisdiction over Wilburn, Hickford, and Words-N-Ideas.

        As with the previously discussed publications, the “general thrust and content” of Wilburn’s

        article is focused on a Virginia event and, in part, on a Virginia citizen’s role in that event.

        Young, 315, F.3d at 263. Here again, the article’s Virginia-specific focus is also highlighted by

        the title, which promises “[n]ew evidence” about “Charlottesville.” (Dkt. 29-8 at 2). In addition

        to discussing Gilmore, the article also contains repeated references to Virginia political figures

        like Perriello and Signer. (Dkt. 29-8 at 2–3, 5–6). Here again, there are crucial distinctions

        between this article and the facts of ALS Scan and Young. Unlike in Young, Wilburn’s article is

        focused only on Virginia events, a Virginia citizen, and Virginia political figures. And, unlike in



                                                           30

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    30 of
                                                                       5268
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1755
                                           2497
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 53 of 110




        ALS Scan, Defendants’ involvement with this article was not passive: Wilburn wrote the article,

        and Hickford allegedly published it on the Allen B. West website as the site’s editor-in-chief and

        as the “managing member and registered agent” of Words-N-Ideas, which allegedly owned

        AllenBWest.com. (Id. ¶¶ 23–24, 125). Accordingly, the Court finds that it can exercise specific

        personal jurisdiction over Wilburn, Hickford, and Words-N-Ideas.

               The Court finds, however, that it cannot exercise specific personal jurisdiction over West.

        Gilmore does not allege that West authored the article or played any direct role in developing the

        article’s content. Setting aside conclusory allegations that West “published” and “ratified”

        Wilburn’s article, (Am. Comp. ¶¶ 271, 280), Gilmore simply alleges that West owned

        AllenBWest.com, (id. ¶ 21), and “shared a link to the article” on Twitter.32 (Id. ¶ 133). West

        disputes these assertions, stating in a declaration that he “was not involved with any decision to

        publish or republish” the article, that he “did not author or contribute to the article in any way,”

        that Words-N-Ideas and Hickford “purchased and operated” the Allen B. West website and

        exclusively operated his Facebook and Twitter accounts. (Dkt. 59-1). In response, Gilmore

        presents only a letter sent to West’s counsel declining to drop his claims against West because

        the Allen B. West website contained West’s picture, biography, and contact information, creating

        the appearance that West “owned, controlled, and endorsed” all content published on the



        32
                Gilmore does not explicitly assert that West’s alleged sharing of a link on Twitter
        constitutes publication or republication of Wilburn’s article, or that such conduct is sufficient to
        subject West to specific personal jurisdiction in Virginia. The Court concludes that this
        allegation is not alone enough to make a prima facie showing that West “manifested an intent to
        direct” the article at a Virginia audience. Young, 315, F.3d at 263. See also Roca Labs, Inc. v.
        Consumer Opinion Corp., 140 F.Supp.3d 1311, 1321 (M.D. Fla. 2015) (finding that simply
        “[d]istributing a link via Twitter” triggers immunity under Section 230 of the Communications
        Decency Act (CDA)). Similarly, a bare allegation that an individual owns a website where
        defamatory material appears, without other plausible factual allegations, is insufficient to show
        that an individual aimed content at a Virginia audience. This is precisely the sort of passive role
        found inadequate with respect to the ISP-defendant in ALS Scan. 293 F.3d at 714–15.
                                                        31

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    31 of
                                                                       5368
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1756
                                           2498
USCA4 Appeal: 19-381          Doc: 2       Filed: 09/25/2019       Pg: 54 of 110




        website. (Dkts. 70 at 45, n.15; 70-10 at 5).

               Gilmore fails to make a prima facie showing that this Court can exercise specific

        personal jurisdiction over West. Unlike with the other defendants and publications discussed

        above, Gilmore makes no concrete factual allegation that West played any direct role in writing,

        editing, or developing Wilburn’s article, or that West generally exerted editorial control over

        AllenBWest.com. Moreover, Gilmore’s allegation that West owned the Allen B. West website,

        (Am. Comp. ¶ 21), is not plausibly pled because the amended complaint includes conflicting and

        overlapping allegations that Words-N-Ideas was the “purported owner” of the Allen B. West

        website, and that Hickford was the “managing member and registered agent” of Words-N-Ideas

        and served as the “editor-in-chief” of the website.      (Id. ¶¶ 22–23; dkt. 70 at 61). Because

        Gilmore’s allegation that West owned AllenBWest.com is not plausibly pled, neither are his

        allegations that Wilburn acted as West’s agent or employee in writing the allegedly tortious

        article. (Am. Comp. ¶¶ 278–81).

               Without any plausible, concrete factual allegations that West played a direct role in

        creating, editing, or publishing the article in question, the Court cannot say that West

        “intentionally direct[ed] Internet activity to Virginia.” Young, 315 F.3d at 264, n.*. Thus, the

        Court cannot exercise personal jurisdiction over West, and he will be therefore be dismissed

        from this action.33

                                                             *
               In sum, the Court finds that it can exercise diversity jurisdiction over this action, and can

        exercise specific personal jurisdiction over all defendants except West.34 West’s motion to


        33
               Since West’s motion to dismiss pursuant to Rule 12(b)(2) will be granted, his motion to
        dismiss pursuant to Rule 12(b)(6) will be dismissed as moot. (Dkt. 58).
        34
               Having concluded that it can exercise specific personal jurisdiction against all defendants
                                                        32

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    32 of
                                                                       5468
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1757
                                           2499
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 55 of 110




        dismiss pursuant to Rule 12(b)(2) will be granted, and the remaining defendants’ motions to

        dismiss pursuant to Rules 12(b)(1) and 12(b)(2) will be denied.

               III.    Communications Decency Act Immunity

               Defendants Hoft, Wilburn, Hickford, and Words-N-Ideas argue that they are immune

        from suit under Section 230 of the Communications Decency Act (CDA). (Dkt. 47 at 28–33).

               The CDA states that “[n]o provider or user of an interactive computer service shall be”

        held liable “as the publisher or speaker of any information provided by another information

        content provider.” 47 U.S.C. § 230(c)(1). Under § 230, “[s]tate-law plaintiffs may hold liable

        the person who creates or develops unlawful content, but not the interactive computer service

        provider who merely enables that content to be posted online.”          Nemet Chevrolet, Ltd. v.

        Consumeraffairs.com, Inc., 591 F.3d 250, 252 (4th Cir. 2009).          An “interactive computer

        service” is defined as any “information service, system or access software that provides or

        enables computer access by multiple users to a computer server, including specifically a service

        or system that provides access to the Internet.” 47 U.S.C. § 230(f)(2). The “CDA’s grant of

        immunity applies only if the interactive computer service provider is not also an ‘information

        content provider’” with respect to the publication at issue.   Russell v. Implode-Explode Heavy

        Indus., Inc., No. DKC-08-2468, 2013 WL 5276557, at *6 (D. Md. Sept. 18, 2013).                 An


        except West, the Court assesses whether the exercise of jurisdiction over the remaining
        defendants is “constitutionally reasonable.” CFA Inst. v. Inst. of Chartered Fin. Analysts of
        India, 551 F.3d 285, 296 (4th Cir. 2009). The Court must consider whether litigating this action
        in Virginia would be so “difficult and inconvenient” as to place Defendants at a “severe
        disadvantage.” Id. Several factors inform this analysis, including “the burden on [the
        defendant], the interests of the Commonwealth as the forum state, and the [plaintiff’s] interest in
        obtaining relief.” Id. Here, Defendants make no argument concerning constitutional
        reasonableness, and the Court finds that litigating this action in Virginia will not be “so gravely
        difficult” as to place any defendant at a “severe disadvantage.” Id. Any “inequity” involved
        with “being haled into” Virginia is “mitigated” by the fact that it was “reasonably foreseeable”
        that Defendants “could be subject to suit” in Virginia, id., each having aimed allegedly tortious
        publications at a Virginia audience.
                                                        33

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    33 of
                                                                       5568
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1758
                                           2500
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 56 of 110




        “information content provider” is defined as “any person or entity that is responsible, in whole or

        in part, for the creation or development of information provided through the Internet or any other

        interactive computer service.” 47 U.S.C. § 230(f)(3).

               The CDA does not define “what makes a party responsible for the ‘development’ of

        content” but courts examine “the totality of the circumstances” to determine whether a party

        “engage[d] in an act beyond the normal [editorial] functions of a publisher (such as deciding to

        publish, withdraw or modify third party content) that changes the meaning and purpose of the

        content.” Russell, 2013 WL, at *6 (quoting Fair Hous. Council of San Fernando Valley v.

        Roommates.com, LLC, 521 F.3d 1157, 1163 (9th Cir. 2008)). If a party “only passively displays

        content that is created entirely by third parties, then it is only a service provider with respect to

        that content” and thus shielded from suit under § 230. Id. But if a party creates, authors, or

        otherwise materially contributes to a publication such that the content “is properly attributable to

        them,” CDA immunity will not apply. Id. at 6–7. Under this standard, the Fourth Circuit has

        found that § 230 shields “interactive computer services” like Yelp, Consumeraffairs.com, and

        AOL from liability for allegedly defamatory messages, comments, and reviews posted by third

        parties. See Westlake Legal Grp. v. Yelp, Inc., 599 F. App’x 481, 485 (4th Cir. 2015); Nemet

        Chevrolet, 591 F.3d at 254; Zeran v. Am. Online, Inc., 129 F.3d 327, 328 (4th Cir. 1997).

               Here, Hoft, Wilburn, Hickford, and Words-N-Ideas are either providers or users of

        “interactive computer services,” since each of these defendants either used or provided access to

        a website with respect to the publications at issue. See Russell, 2013 WL, at *5 (“Courts

        generally conclude that a website falls within [the] definition” of “interactive computer

        services.”); Hare v. Richie, No. ELH-11-3488, 2012 WL 3773116, at *15 (D. Md. Aug. 21,

        2012) (“It is well settled that website operators are providers of interactive computer services.”).



                                                         34

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    34 of
                                                                       5668
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1759
                                           2501
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 57 of 110




        The only remaining question is whether “the complaint pleads nonconclusory facts that plausibly

        indicate that any alleged drafting or revision by [Defendants] was something more than a website

        operator performs as part of its traditional editorial function, thereby rendering it an information

        content provider.” Westlake Legal Grp., 599 F. App’x at 485.

               Gilmore adequately alleges that Hoft, Wilburn, Hickford, and Words-N-Ideas are

        “information content providers.” Gilmore alleges that both Hoft and Wilburn authored their

        respective articles, (Am. Comp. ¶¶ 63–64, 126, 134), and both defendants concede this point in

        sworn declarations. (Dkts. 47-3 at 2; 46-5 at 2). Although Hoft included screenshots from a

        Reddit thread in his Gateway Pundit article, he contributed significant original content, including

        a headline, statements about Gilmore, and an assertion that “the State Department was involved

        in [the] Charlottesville rioting and is trying to cover it up.” (Dkt. 29-5 at 1–5, 8). Similarly,

        although Wilburn quoted a YourNewsWire.com article, Wilburn added an original headline and

        statements, asserting that the “depth of this conspiracy runs deeper” before quoting material

        about Signer and Gilmore, and stating that, “if true,” the information his article imparts “points

        directly to the reality of the ‘deep state’” and the “lengths that the Soros/Clinton/Obama one-

        world government cabal will go.” (Dkt. 29-8 at 2, 6). Thus, Gilmore adequately alleges that

        Hoft and Wilburn did more than allow “others’ content to be posted or re-posted” but rather

        “created [at least] some of the defamatory statements” in the articles. Ascend Health Corp. v.

        Wells, No. 4:12-cv-00083, 2013 WL 1010589, at *8 (E.D. N.C. Mar. 14, 2013). “Section 230

        immunity does not cover content which [the defendant] created [himself] or other content,

        although originating with a third party, which [the defendant] significantly altered.” Id.

               With respect to Hickford and Words-N-Ideas, these defendants concede that one theory

        under which they could be held liable for Wilburn’s Allen B. West article is that “WNI or Ms.



                                                        35

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    35 of
                                                                       5768
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1760
                                           2502
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 58 of 110




        Hickford was Mr. Wilburn’s employer.” (Dkt. 47 at 40). Gilmore alleges liability under this

        exact theory. (Am. Comp. ¶¶ 278–79, 281). If either Hickford or Words-N-Ideas was “the

        creator or developer, in whole or in part, of the content at issue,” neither is “entitled to immunity

        under § 230(c)(1) as to that content.” Hare, 2012 WL, at *17. Here, Gilmore’s plausible

        allegations that Hickford served as editor-in-chief of AllenBWest.com35 and “president” of

        Words-N-Ideas, that Words-N-Ideas owned AllenBWest.com, and that these two defendants

        “produced and ratified” Wilburn’s article support an inference that these defendants played some

        role in developing Wilburn’s article or maintained some agency relationship with Wilburn. (Am.

        Comp. ¶¶ 23–24, 280; dkts. 47-4; 70 at 61). Making all “reasonable factual inferences” in

        Gilmore’s favor, the Court finds that Gilmore plausibly alleges that Hickford and Words-N-Ideas

        acted as information content providers. Hare, 2012 WL, at *17. In sum, the Court concludes

        that Hoft, Wilburn, Hickford, and Words-N-Ideas are not immune from suit under § 230.

               IV.     Rule 12(b)(6) – Whether Gilmore States Claims for Defamation and IIED

               Defendants move to dismiss Gilmore’s claims pursuant to Rule 12(b)(6), arguing that

        Gilmore fails to adequately plead defamation and IIED. (Dkts. 46; 56; 58). A motion to dismiss

        pursuant to Rule 12(b)(6) tests the legal sufficiency of a complaint to determine whether a

        plaintiff has properly stated a claim; it “does not resolve contests surrounding the facts, the

        merits of a claim, or the applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d

        943, 952 (4th Cir. 1992). The Court must accept as true all well-pleaded factual allegations in

        the complaint. See Vitol, S.A. v. Primerose Shipping Co., 708 F.3d 527, 539 (4th Cir. 2013).

        The Court must take all facts and reasonable inferences in favor of the plaintiff, disregard any

        35
                To support this allegation, Gilmore includes links to an article containing a quote from,
        and a screenshot of, a Facebook post where Hickford describes herself as the editor-in-chief of
        the Allen B. West website, (Am. Comp. ¶ 23, n.21), as well as to a video where West describes
        Hickford as the editor-in-chief of the Allen B. West website. (Id. ¶ 23, n.23).
                                                         36

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    36 of
                                                                       5868
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1761
                                           2503
USCA4 Appeal: 19-381        Doc: 2         Filed: 09/25/2019       Pg: 59 of 110




        legal conclusions, and not credit any formulaic recitations of the elements. See Iqbal v. Ashcroft,

        556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007).

               The Court finds that Gilmore has plausibly alleged sufficient facts to state a claim for

        defamation against each defendant. However, Gilmore has not adequately pled IIED, and those

        claims will be dismissed. Before analyzing the adequacy of Gilmore’s factual allegations, the

        Court must first address which state’s law applies.

                       A.     Choice of Law – Virginia Law Applies to All Defendants

               Defendants Jones, McAdoo, InfoWars, and Free Speech Systems argue that Texas law

        should apply to Gilmore’s claims against them because, they contend, the articles and videos

        associated with them were published in Texas. (Dkt. 57 at 12). The remaining defendants did

        not raise any choice of law issue and cited only Virginia law in briefing and at oral argument.36

        Gilmore argues that Virginia law should apply to all his claims. (Dkt. 70 at 21–22).

               Since this is a diversity action, the Court applies the choice of law principles of Virginia.

        See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941). For tort actions, such as

        defamation and IIED, “Virginia applies the doctrine of lex loci delicti, meaning the law of the

        place of the wrong governs all matters related to the basis of the right of action.” Dreher v.

        Budget Rent-A-Car Sys., Inc., 634 S.E.2d 324, 327 (Va. 2006). See also McMillan v. McMillan,

        253 S.E.2d 662, 663 (Va. 1979) (“In resolving conflicts of laws, the settled rule in Virginia is

        36
                The Court construes these defendants’ silence and consistent citation of Virginia law as
        consent to apply Virginia law to Gilmore’s claims against them. See Vanderhoof-Forschner v.
        McSweegan, 215 F.3d 1323, at *2, n.3 (4th Cir. 2000) (“[B]ecause the parties agree that
        Maryland law governs their claims, we need not inquire further into the choice-of-law
        questions.” (unpublished table opinion)); Am. Fuel Corp. v. Ut. Energy Dev. Co., 122 F.3d 130,
        134 (2d Cir. 1997) (“[W]here the parties have agreed to the application of the forum law, their
        consent concludes the choice of law inquiry.”); Jackson v. Michalski, No. 3:10-cv-00052, 2011
        WL 3679143, at *11, n.13 (W.D. Va. Aug. 22, 2011) (applying Virginia law where the
        “[p]lainitff brought his tort claims under Virginia law” and the defendants “agree[d] that Virginia
        law should apply”).
                                                        37

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    37 of
                                                                       5968
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1762
                                           2504
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 60 of 110




        that the substantive rights of the parties in a multistate tort action are governed by the law of the

        place of the wrong.”). Virginia courts typically define the “place of the wrong” as the “state in

        which the wrongful act took place, wherever the effects of that act are felt.” Gen. Assur. Of Am.,

        Inc., v. Overby-Seawell Co., 893 F.Supp.2d 761, 777–78 (E.D. Va. 2012) (quoting Milton v. IIT

        Research Inst., 138 F.3d 519, 522 (4th Cir. 1998)). In actions involving allegedly tortious

        publications, Virginia courts define the place of the wrongful act as the state where the content at

        issue was published. See ABLV Bank v. Ctr. for Advanced Def. Studies Inc., No. 1:14-cv-1118,

        2015 WL 12517012, at *1 (E.D. Va. Apr. 21, 2015) (“[F]or libel claims, Virginia looks to where

        the statement was published.”).      Publication occurs when the allegedly tortious content is

        “communicated to a third party” so as to be “heard and understood by such person.” Katz v.

        Odin, Feldman & Pittleman, P.C., 332 F.Supp.2d 909, 915 (E.D. Va. 2004) (citing Thalhimer

        Bros. v. Shaw, 159 S.E. 87 (Va. 1931)).

               The Supreme Court of Virginia has yet to address how the “place of the wrong” should

        be defined in “situations where the defamatory content is ‘published’ in multiple jurisdictions,”

        such as on a “website that can be accessed worldwide,” or in Internet tort cases involving, as

        here, multiple defendants and multiple allegedly tortious publications. Kylin Network (Beijing)

        Movie & Culture Media Co. Ltd. v. Fidlow, No. 3:16-cv-999, 2017 WL 2385343, at *3, n.2 (E.D.

        Va. June 1, 2017). See also Galustian v. Peter, 561 F.Supp.2d 559, 565 (E.D. Va. 2008) (“The

        Virginia courts have yet to address the lex loci rule in the context of multistate defamation by

        means of mass communication.”), reversed in part on other grounds, 591 F.3d 724 (4th Cir.

        2010). Since the Supreme Court of Virginia has not addressed this precise question, the Court

        must predict how it would apply lex loci delicti in a case like this. See Horace Mann Ins. Co. v.

        Gen. Star Nat. Ins. Co., 514 F.3d 327, 329 (4th Cir. 2008) (“Because we are sitting in diversity,



                                                         38

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    38 of
                                                                       6068
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1763
                                           2505
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 61 of 110




        our role is to apply the governing state law, or, if necessary, predict how the state’s highest court

        would rule on an unsettled issue.”).

               The Court concludes that the Supreme Court of Virginia, if applying lex loci delicti in a

        multi-defendant, multi-state Internet tort case, would define “the place of the wrong” as the state

        where the plaintiff is injured as a result of the allegedly tortious content, as opposed to the state

        where publication occurs.37 This is so for several reasons. First, the underlying rationale for

        Virginia’s traditional interpretation of lex loci delicti as the place of the tortious action is that

        approach’s “uniformity, predictability, and ease of application.” McMillan, 253 S.E.2d at 664.

        In a multi-defendant, multi-state Internet tort case, those values are effectuated only by defining

        the “place of the wrong” as the place where the plaintiff’s injuries are concentrated and thereby

        applying only one state’s law. Defining the “place of the wrong” as the place of publication in a

        case like this would inevitably require the cumbersome application of a patchwork of state law.

        Indeed, in a case involving defamatory statements made on a nationally syndicated radio show

        “published simultaneously in multiple state jurisdictions,” the Fourth Circuit noted that

        “application of the traditional lex loci delicti rule becomes cumbersome, if not completely

        impractical” when applied in such a case. Wells v. Liddy, 186 F.3d 505, 527 (4th Cir. 1999).

        37
                The Court does not hold that the Supreme Court of Virginia would apply the Second
        Restatement’s “most significant relationship” test, which provides that defamation cases should
        be decided under the law of the state with “the most significant relationship to the occurrence
        and the parties,” which will “usually” be the state of the plaintiff’s domicile. Wells v. Liddy, 186
        F.3d 505, 528 (4th Cir. 1999) (quoting Restatement (Second) of Conflict of Laws § 150 (1971)).
        Defendants assert that Gilmore “urges the Court to abandon lex loci delicti doctrine in favor of”
        this test. (Dkt. 90 at 9). But this mischaracterizes Gilmore’s argument, which appears to
        primarily advocate not for adoption of the Second Restatement test but rather for another variant
        of lex loci delicti that defines the “place of the wrong” as the site of the plaintiff’s injury. (Dkt.
        70 at 32–33). See Main St. Bank v. Nat’l Excavating Corp., 791 F.Supp.2d 520, 530 (E.D. Va.
        2011) (describing the two variants). Had Gilmore asked the Court to adopt the “most significant
        relationship” test, the Court could not have done so because the Supreme Court of Virginia has
        explicitly and consistently rejected that test. See, e.g., Jones v. R.S. Jones & Assocs., 431 S.E.2d
        33, 34 (Va. 1993); McMillan, 253 S.E.2d at 664.
                                                         39

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    39 of
                                                                       6168
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1764
                                           2506
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 62 of 110




               Second, defining the “place of the wrong” as the place of publication in a case like this

        raises thorny questions about the nature of online publication, a process that does not necessarily

        occur at one readily identifiable geographic point. The traditional lex loci delicti rule “presumes

        that the defamatory statement is published (i.e., communicated to third parties) in one geographic

        location,” but publication via the Internet results in instantaneous “multistate (if not[] worldwide)

        publication.” Ascend Health Corp., 2013 WL, at *2. If “publication” is defined as the place

        where content is communicated to third parties, it is unclear whether “publication” of online

        content occurs in the state where an individual uploads content, the state where the relevant

        media platform or publication maintains headquarters, the state where a website’s servers are

        located, or the state where third parties actually view the content (which, absent restrictions on

        the geographic reach of a particular online publication,38 will be in all fifty states and across the

        world). See Katz, 332 F.Supp.2d at 915. Indeed, district courts in this circuit have reached

        varying conclusions about the meaning of publication in different online contexts.39

               Given the underlying values animating the Supreme Court of Virginia’s approach to lex

        loci delicti and the complexity of online publication, the Court finds that the Supreme Court of

        Virginia, in extending lex loci delicti to multi-defendant, multi-state Internet tort cases, would

        38
                See A. Benjamin Spencer, Jurisdiction and the Internet: Returning to Traditional
        Principles to Analyze Network-Mediated Contacts, 2006 U. ILL. L. REV. 71, 91–93 (2005)
        (outlining methods Internet publishers can use to “restrict the global availability” of online
        “content to a more limited geographical area than otherwise results from simply posting
        information on the Internet”).
        39
               Compare ABLV Bank, 2015 WL, at *2 (defining the place of publication as the location
        of the office in which an online report was published), with Wiest v. E-Fense, Inc., 356
        F.Supp.2d 604, 608 (E.D. Va. 2005) (defining the place of publication as the “corporate
        headquarters” of the company controlling a website where allegedly defamatory statements
        appeared), with Velocity Micro, Inc., v. J.A.Z. Mktg., Inc., Nos. 3:11-cv-473, 3:12-cv-245, 2012
        WL 3017870, at *6 (E.D. Va. July 23, 2012) (defining the place of publication in a case
        involving defamation “executed via email correspondence” as the “place where the email was
        opened and read”), and Galustian, 561 F.Supp.2d at 565 (same).
                                                         40

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    40 of
                                                                       6268
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1765
                                           2507
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 63 of 110




        define the “place of the wrong” as the state where the plaintiff is primarily injured as a result of

        the allegedly tortious online content. Here, Gilmore alleges that the brunt of the personal and

        professional injury he suffered as a result of Defendants’ publications occurred in Virginia,

        where he lives and works. (See, e.g., Am. Comp. ¶¶ 1–6). Accordingly, the Court will apply

        Virginia law with respect to all of Gilmore’s claims against Defendants.

                       B.      Gilmore’s Defamation Claims

               Defendants contend under Rule 12(b)(6) that Gilmore fails to state claims for defamation

        against them. Under Virginia law, the elements of defamation are “(1) publication of (2) an

        actionable statement with (3) the requisite intent.” Choi v. Kyu Chul Lee, 213 F. App’x 551, 552

        (4th Cir. 2009) (quoting Jordan v. Kollman, 612 S.E.2d 203, 206 (Va. 2005)). No party disputes

        that the statements at issue here were published online for third parties to view and digest. Thus,

        the Court’s inquiry focuses only on whether Gilmore adequately alleges that the statements at

        issue are actionable and that Defendants published these statements with the requisite intent.

        The Court first addresses what level of intent Gilmore must allege.

                       1.      Gilmore Qualifies as a Limited-Purpose Public Figure.

               “The requisite intent a plaintiff must prove in a defamation action depends upon the

        plaintiff’s status as a public or private figure.” Reynolds v. Pionear, LLC, No. 3:15-cv-209, 2016

        WL 1248866, at *5 (E.D. Va. Mar. 25, 2016). Plaintiffs who qualify as private figures must

        show that the defendant who published an allegedly defamatory statement either “knew it to be

        false, or believing it to be true, lacked reasonable grounds for such belief, or acted negligently in

        failing to ascertain the facts on which the publication was based.” Askew v. Collins, 722 S.E.2d

        249, 251 (Va. 2012). Plaintiffs who qualify as public officials, public figures, or limited-purpose

        public figures must show that a defendant published the allegedly defamatory content with



                                                         41

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    41 of
                                                                       6368
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1766
                                           2508
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 64 of 110




        “actual malice.” Eramo v. Rolling Stone, LLC, 209 F.Supp.3d 862, 871 (W.D. Va. Sept. 22,

        2016) (citing New York Times Co. v. Sullivan, 376 U.S. 254, 279–80 (1964)). The Court defines

        the actual malice standard after assessing whether Gilmore qualifies as a private or public figure.

               Gilmore is presumed to have been a “private individual at the time of publication, subject

        to defendants’ burden of proving” that he was a “public official or a limited-purpose public

        figure.” Id. Defendants argue that Gilmore qualifies as a limited-purpose public figure.40 (Dkts.

        47 at 61–64; 57 at 18–19). “When a person thrusts himself into the forefront of public debate, he

        is treated as a ‘limited-purpose public figure’ for purposes of comment on issues arising from

        that debate.” Carr v. Forbes, Inc., 259 F.3d 273, 278 (4th Cir. 2001).

               In deciding whether a plaintiff qualifies as a limited-purpose public figure, the Court

        must ask “whether a public controversy gave rise to the defamatory statement[s]” and “whether

        the plaintiff’s participation in that controversy sufficed to establish him as a public figure within

        the context of that public controversy.” Id. Defendants must prove that “(1) the plaintiff had

        access to channels of effective communication; (2) the plaintiff voluntarily assumed a role of

        special prominence in the public controversy; (3) the plaintiff sought to influence the resolution

        or outcome of the controversy; (4) the controversy existed prior to the publication of the

        defamatory statement; and (5) the plaintiff retained public-figure status at the time of the alleged

        defamation.” Eramo, 209 F.Supp.3d at 869 (quoting Fitzgerald v. Penthouse Int’l, Ltd., 691

        F.2d 666, 668 (4th Cir. 1982)).

        40
                Defendants aver that Gilmore is also a public official, since he is currently on leave from
        his role as a Foreign Service Officer with the U.S. State Department. (Dkts. 57 at 20, n.14; 90 at
        17–18, n.11; Am. Comp. ¶ 13). The Court has serious doubts about the merits of this claim. See
        Horne v. WTVR, LLC, 893 F.3d 201, 207 (4th Cir. 2018) (noting that a plaintiff qualifies as a
        public official if he has, “or appear[s] to the public to have, substantial responsibility for or
        control over the conduct of governmental affairs”). But the Court need not decide this issue,
        because Gilmore qualifies as a limited-purpose public figure, subjecting him to the same actual
        malice standard applicable to public officials.
                                                         42

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    42 of
                                                                       6468
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1767
                                           2509
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 65 of 110




               Before assessing whether Defendants satisfy this test, the Court must make the “threshold

        determination” whether a public controversy gave rise to the alleged defamation and, if so,

        decide “the scope of the controversy.” Id. A public controversy “must be a real dispute” that “in

        fact has received public attention because its ramifications will be felt by persons who are not

        direct participants.”   New Life Ctr., Inc. v. Fessio, 229 F.3d 1143, at *4 (4th Cir. 2000)

        (unpublished table decision) (quoting Foretich v. Capital Cities/ABC, Inc., 37 F.3d 1541, 1554

        (4th Cir. 1994)). The Court “defines the scope” of a public controversy “through a fair reading

        of the [publications] in [their] entirety.” Eramo, 209 F.Supp.3d at 870.

               Although Gilmore argues that “there was no public controversy” giving rise to

        Defendants’ publications, (dkt. 70 at 50), he effectively concedes that such a controversy existed,

        stating that “the controversial aspects of the Charlottesville events were the broader questions of

        white supremacy and the meaning behind the rally and counter-protests.” (Id. at 50–51). Given

        this statement, and having reviewed Defendants’ publications, the Court concludes that a public

        controversy about the meaning underlying the Unite the Right rally and associated counter-

        protests gave rise to Defendants’ publications. Although Defendants’ statements regarding a

        “deep state” conspiracy to orchestrate violence in Charlottesville were not themselves the subject

        of a genuine public controversy, “it would be inappropriate to shrink all controversies to the

        specific statements of which a plaintiff complains.” Eramo, 209 F.Supp.3d at 870. The Court

        finds that the publications’ broader focus on the meaning underlying the Unite the Right rally

        and associated counter-protests was addressed to a public controversy on that subject.

               The Court next asks whether Gilmore’s “participation” in this controversy “sufficed to

        establish him as a public figure within the context of that public controversy.” Carr, 249 F.3d at

        278. Applying the five-factor test utilized in the Fourth Circuit, Eramo, 209 F.Supp.3d at 869,



                                                        43

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    43 of
                                                                       6568
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1768
                                           2510
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019      Pg: 66 of 110




        the Court finds that Gilmore qualifies as a limited-purpose public figure with respect to the

        controversy surrounding the meaning of the Unite the Right rally and attendant counter-protests.

               First, Gilmore plainly “had access to channels of effective communication.” Id. Gilmore

        uploaded his video of Fields’s attack to his Twitter account and subsequently “spoke with

        multiple television news networks and other news media to provide an eyewitness account.”

        (Am. Comp. ¶¶ 32–34). At oral argument, Gilmore conceded that he gave interviews to, at a

        minimum, CNN, NBC, and The New York Times in the hours and days following the rally, and

        that he wrote an online editorial for Politico on August 14, 2017 describing and analyzing what

        he witnessed in Charlottesville.

               With respect to the second and third factors, Defendants have established that Gilmore

        “voluntarily assumed a role of special prominence in the public controversy” and “sought to

        influence the resolution” of the controversy. Foretich, 37 F.3d at 1553. Gilmore admits that he

        spoke with the press on multiple occasions in the hours and days after the rally, (Am. Comp. ¶¶

        32–34), but asserts that he did so only as a “witness to history in response to their repeated

        requests.” (Dkt. 70 at 41). But Gilmore’s media appearances went beyond serving as a mere

        “witness to history.”   Wells, 186 F.3d at 537. Although Gilmore did not solicit interview

        requests, he voluntarily “consented to appear” when asked, (Am. Comp. ¶ 35), and voluntarily

        penned a Politico editorial describing, and commenting on the broader significance of, what he

        witnessed at the rally. Having reviewed a transcript of Gilmore’s August 13, 2017 appearance

        on CNN, as well as the text of the August 14, 2017 Politico editorial,41 the Court observes that,



        41
                Defendants provide links to the CNN transcript and Politico article. (Dkt. 90 at 17–21).
        In ruling on motions to dismiss, “courts are permitted to consider facts and documents subject to
        judicial notice [under FRE 201] without converting the motion to dismiss into one for summary
        judgment.” Zak v. Chelsea Therapeutics Intern., Ltd., 780 F.3d 597, 607 (4th Cir. 2015). Courts
        may also “properly take judicial notice of matters of public record,” Philips v. Pitt Cty. Mem’l
                                                       44

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    44 of
                                                                       6668
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1769
                                           2511
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019       Pg: 67 of 110




        in addition to providing a factual account of what he witnessed, Gilmore commented on the rally

        organizers’ ideological views and President Trump’s reaction to the rally.42         Such public

        commentary, even construed in the light most favorable to Gilmore, indicates that Gilmore was

        not “simply giving an eyewitness account of events that [were] no longer controversial.” Wells,

        186 F.3d at 537. Rather, Gilmore “sought to influence” the resolution of the public debate about

        the meaning of the rally. Hatfill, 532 F.3d at 319. Indeed, the complaint states that part of

        Gilmore’s motivation for posting his footage of Fields’s attack was to rebut “media outlets [that]

        were suggesting the incident was something other than a deliberate attack” by showing that the

        “attack was a deliberate attempt to injure and kill peaceful counter-protestors.” (Am. Comp. ¶

        31). The CNN transcript and Politico editorial reflect a similar motivation to influence the

        burgeoning controversy about the meaning of Fields’s attack and the rally’s ideological

        underpinnings. Thus, the Court concludes that Gilmore “voluntarily assumed a role of special

        prominence in,” and “sought to influence the resolution of,” the public controversy surrounding




        Hosp., 572 F.3d 176, 180 (4th Cir. 2009), as well as “newspaper articles” attached to the motion
        to dismiss when the articles “discuss the subject matter of the case.” AdvanFort Co. v. Int’l
        Registries, Inc., No. 1:15-cv-220, 2015 WL 2238076, at *10, n.10 (E.D. Va. May 12, 2015). The
        same is presumably true for transcripts of a plaintiff’s television appearances where, as here,
        those appearances concern the subject matter of the case. Thus, the Court takes judicial notice of
        the CNN transcript and the Politico editorial. The Court construes these materials “in the light
        most favorable to” Gilmore, and does not use them for the impermissible purpose of
        “contradicting the complaint.” Zak, 780 F.3d at 607.
        42
                For instance, Gilmore stated on CNN that the rally’s organizers were motivated by a
        desire to “deny certain classes of citizens their right to exist,” and that President Trump’s
        response to the rally was “a failure in leadership.” (Dkt. 90 at 17 (citing 2017 WLNR
        25021156)). Similarly, in the Politico editorial, Gilmore wrote that the violence in
        Charlottesville was a “logical outcome of our escalating, toxic politics of hate,” that “we now
        have a president who has emboldened white supremacists,” and that “the president’s refusal to
        specifically denounce the groups responsible for the violence . . . is the kind of enabling that I
        have seen turn other countries into bloody war zones.” (Id. at 19, n.15 (linking to editorial)).


                                                       45

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    45 of
                                                                       6768
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1770
                                           2512
USCA4 Appeal: 19-381       Doc: 2            Filed: 09/25/2019     Pg: 68 of 110




        the Unite the Right rally’s underlying meaning. Eramo, 209 F.Supp.3d at 869.43

               The fourth and fifth factors are also satisfied here. The controversy about the rally’s

        underlying meaning “existed prior to the publication” of Defendants’ articles and videos. Id.

        Gilmore alleges that “media outlets” were “already suggesting” that Fields’s attack “was

        something other than a deliberate attack” prior to his Twitter post, which preceded Gilmore’s

        initial media appearances and the posting of Creighton’s American Everyman article (the first of

        Defendants’ publications). (Am. Comp. ¶ 31). Moreover, Gilmore “retained public-figure status

        at the time of the alleged defamation,” since his media appearances on the subject of the rally

        spanned from August 12, 201744 (the day before Creighton’s article was published) through, at

        least, August 24, 201745 (three days after the publication of Jones’s video, the last of Defendants’

        publications). (Dkt. 90 at 15–19).


        43
                Gilmore’s media contacts are analogous to the activities of other individuals courts have
        deemed limited-purpose public figures. See, e.g., Carr v. Forbes, 259 F.3d 273, 281 (4th Cir.
        2001); Eramo, 209 F.Supp.3d at 870; Faltas v. State Newspaper, 928 F.Supp. 637, 645 (D. S.C.
        1996). To be sure, the controversy surrounding the rally developed rapidly, as did Gilmore’s
        status as a limited-purpose public figure. But it is unremarkable that an event that received
        extensive national news coverage could spawn a public controversy, and thus public figures,
        within hours. The ubiquity of social media and a twenty-four hour news cycle increasingly
        fosters an environment where public controversies develop at lightning speed. Indeed, Gilmore
        acknowledges this reality, noting that a public controversy about the meaning of Fields’s attack
        had already taken shape prior to his August 12, 2017 tweet. (Am. Comp. ¶ 31).
        44
               Gilmore alleges that his media appearances began as early as August 12, 2017. (Am.
        Comp. ¶¶ 33–35). Questions remain at this stage about the exact timing of these initial media
        appearances. However, as discussed below, Gilmore has plausibly alleged actual malice—a
        more stringent pleading standard than he would have to meet as a private figure—against
        Creighton. Thus, even were he not a limited public figure at the time of Creighton’s publication,
        Gilmore has satisfactorily stated a claim for defamation against Creighton.
        45
                Defendants cite the transcripts of Gilmore’s appearances on PBS Newshour on August
        23, 2017, and NPR’s All Things Considered on August 24, 2017. (Dkt. 90 at 20, n.17). In both
        appearances, Gilmore commented on the rally’s underlying meaning and broader political
        significance. For the purpose of evaluating the temporal span of Gilmore’s media appearances,
        the Court takes judicial notice of these transcripts, the authenticity and accuracy of which
        Gilmore has not disputed. See Zak, 780 F.3d at 606–07.
                                                        46

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    46 of
                                                                       6868
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1771
                                           2513
USCA4 Appeal: 19-381        Doc: 2         Filed: 09/25/2019       Pg: 69 of 110




               In sum, the Court finds that Gilmore qualifies as a limited public figure and must

        therefore allege that Defendants published their allegedly defamatory articles and videos with

        actual malice. The Court now turns to whether Gilmore adequately alleges that Defendants’

        publications were actionable and published with the requisite intent.

                       2.     Gilmore Adequately Alleges that Defendants’ Publications are
                              Actionable and were Published with Actual Malice.

               To survive Defendants’ motion to dismiss, Gilmore must plausibly allege that Defendants

        published “actionable statement[s]” with actual malice. Choi, 213 F. App’x at 552. Under

        Virginia law, “[a]n actionable statement is one that is both false and defamatory.”           Id.

        Actionable statements must also be “of or concerning” the plaintiff. Eramo, 209 F.Supp.3d at

        875. See also Gazette, Inc. v. Harris, 325 S.E.2d 713, 738 (Va. 1985) (noting that a plaintiff

        need only show “the publication was intended to refer to him and would be so understood by

        persons reading it who knew him”). False statements are those that “contain a provably false

        factual connotation.” Tronfeld v. Nationwide Mut. Ins. Co., 636 S.E.2d 447, 450 (Va. 2006).

        Defamatory statements are those that tend to “harm the reputation of another as to lower him in

        the estimation of the community or to deter third persons from associating or dealing with him.”

        Choi, 312 F. App’x at 552. See also Chapin v. Knight-Ridder, Inc., 993 F.2d 1087, 1092 (4th

        Cir. 1993) (noting that defamatory words “are those that make the plaintiff appear odious,

        infamous, or ridiculous”).

               The First Amendment “provides protection for statements that cannot ‘reasonably [be]

        interpreted as stating actual facts’ about an individual.” CACI Premier Tech., Inc., v. Rhodes,

        536 F.3d 280, 293 (4th Cir. 2008) (quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 20

        (1990)). Such protection applies to “rhetorical hyperbole, a vigorous epithet,” and “loose,

        figurative, or hyperbolic language.” Milkovich, 497 U.S. at 17, 21. See also Yeagle v. Collegiate

                                                        47

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    47 of
                                                                       6968
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1772
                                           2514
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019       Pg: 70 of 110




        Times, 497 S.E.2d 136, 137 (Va. 1998) (noting that “rhetorical hyperbole” is not actionable even

        if “insulting, offensive, or otherwise inappropriate”).

               However, “a defamatory charge need not be made in direct terms; it may be made by

        inference, implication, or insinuation.” Perk v. Vector Res. Grp., Ltd., 485 S.E.2d 140, 144 (Va.

        1997). See also Eramo, 209 F.Supp.3d at 876 (noting that if a “reasonable factfinder could

        conclude” that the statements “imply an assertion [of fact], the statements are not protected”). A

        “[defamation]-by-implication plaintiff must make an especially rigorous showing where the

        expressed facts are literally true.” Chapin, 993 F.2d at 1092–93. The defamatory implication

        must be “present in the plain and natural meaning of the words used” such that the words can be

        “reasonably read to impart [a] false innuendo.” Id. See also Tronfeld, 636 S.E.2d at 450

        (“Although a defamatory statement may be inferred, a court may not extend the meaning of the

        words beyond their ordinary and common acceptance.”).               In evaluating defamation-by-

        implication claims, “every fair inference that may be drawn from the pleadings must be resolved

        in the plaintiff’s favor.” Webb v. Virginian-Pilot Media Cos., LLC, 752 S.E.2d 808, 811 (Va.

        2014) (quoting Carwile v. Richmond Newspapers, 82 S.E.2d 588, 592 (Va. 1954)).

               Statements of opinion—defined as statements that are “relative in nature and depend

        largely upon the speaker’s viewpoint”—are “generally not actionable because such statements

        cannot be objectively characterized as true or false[.]” Jordan, 612 S.E.2d at 206. However,

        “[f]actual statements made to support or justify an opinion . . . can form the basis of an action for

        defamation.” Tharpe v. Saunders, 737 S.E.2d 890, 893, n.3 (Va. 2013). Since expressions of

        “opinion” can “often imply an assertion of objective fact,” the U.S. Supreme Court has “refused

        to ‘create a wholesale defamation exemption for anything that might be labeled ‘opinion’.” Id.

        (quoting Milkovich, 497 U.S. at 18).



                                                         48

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    48 of
                                                                       7068
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1773
                                           2515
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019      Pg: 71 of 110




                “Whether a statement is an actionable statement of fact or non-actionable opinion is a

        matter of law to be determined by the court.” Jordan, 612 S.E.2d at 206–07. In making this

        determination, courts should not “isolate parts of an alleged defamatory statement” but rather

        must consider the statement “as a whole.” Gov’t Micro Res., Inc. v. Jackson, 624 S.E.2d 63, 69

        (Va. 2006). See also Eramo, 209 F.Supp.3d at 875 (noting that courts should “look[] to the

        context and tenor” of the publication in deciding whether statements “convey a factual

        connotation”). “On a motion to dismiss a [defamation] suit because of no actionable statement,

        the court must of course credit the plaintiff’s allegation of the factual falsity of a statement.”

        Chapin, 993 F.2d at 1092.

               As a limited-purpose public figure, Gilmore must also allege that Defendants published

        their statements with actual malice.    A statement is published with actual malice where a

        defendant has “knowledge that it was false” or acts with “reckless disregard of whether it was

        false or not.” New York Times Co., 376 U.S. at 280. A defendant’s “failure to investigate” or

        observe journalistic standards, although not determinative, is relevant to the actual malice

        inquiry. Eramo, 209 F.Supp.3d at 871–72. See also Biro v. Conde Nast, 807 F.3d 541, 546 (2d

        Cir. 2015) (“[R]eliance on anonymous or unreliable sources without further investigation may

        support an inference of actual malice”). A defendant’s “[r]epitition of another’s words” that the

        “repeater knows” are “false or inherently improbable” is similarly non-dispositive but relevant,

        as is “evidence that a defendant conceived a story line in advance” and then “set out to make the

        evidence conform” to that story. Eramo, 209 F.Supp.3d at 872 (citations omitted). See also

        Harte-Hanks Commc’ns., Inc. v. Connaughton, 491 U.S. 657, 668 (1989) (noting that, although

        “courts must be careful not to place too much reliance on such factors,” it “cannot be said that

        evidence concerning motive or care never bears any relation to the actual malice inquiry”).



                                                       49

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    49 of
                                                                       7168
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1774
                                           2516
USCA4 Appeal: 19-381        Doc: 2        Filed: 09/25/2019       Pg: 72 of 110




               “[C]onclusory allegation[s]” and “mere recitation[s]” of the actual malice standard are

        insufficient. Mayfield v. Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir.

        2012). “Nevertheless, because actual malice is a subjective inquiry, a plaintiff is entitled to

        prove the defendant’s state of mind through circumstantial evidence.” Spirito v. Peninsula

        Airport Comm’n, 350 F.Supp.3d 471, 481 (E.D. Va. 2018). Gilmore “need only plead sufficient

        facts that, if proven, create a plausible inference” of actual malice. Id. The Court now examines

        each publication to assess whether Gilmore adequately alleges that Defendants’ statements are

        actionable and were published with actual malice.

                       i.     Creighton’s American Everyman Article & Video

               Gilmore alleges that Creighton’s August 13, 2017 American Everyman article “falsely

        implies his knowledge of and participation in Fields’[s] attack” by asserting “as a fact” that

        “Gilmore’s presence during the car attack was due to his foreknowledge that the attack would

        happen.” (Am. Comp. ¶¶ 39–43). Creighton allegedly wrote the following:

                Not only did [Gilmore] HAPPEN to be at the right place at the right time, but he
               was ALREADY recording with his camera and it was focused on that car, for
               SOME REASON as it drove by the corner at a reasonable rate. . . . But Brennan
               wasn’t filming [other cars in front of Fields’s car] was he? No. But he did film the
               Charger heading all the way down the street into the crowd of protestors . . .
               almost as if he knew it would run into them rather than simply brake and sit and
               wait like the other cars in front of it. Again, not a smoking gun in and of itself,
               but when combined with all the other coincidences surrounding his video PLUS
               the fact that he was ready to go with the divide and conquer establishment version
               of events for CNN while people were still lying on the hot pavement, it kind of
               makes you wonder, doesn’t it? [. . .]

               [I]s it possible this man with links to Special Ops and CIA and various other black
               ops kinds of actors just HAPPENED to be there at a particular moment in history?
               Yeah, I guess that’s possible, if you’re into coincidence theories I suppose. But
               I’m not into such things. Clearly the State Department has a lot of disgruntled
               former employees who would delight in destabilizing Trump’s tenure even more
               than they already have. And Gilmore, like Tom [Perriello], seem[s] particularly
               invested in undermining the ‘alt-right’ in the lead-up to the next round of
               elections. Waaaaaay too much coincidence for me folks. Waaaaaay too much.

                                                       50

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    50 of
                                                                       7268
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1775
                                           2517
USCA4 Appeal: 19-381        Doc: 2              Filed: 09/25/2019   Pg: 73 of 110




               (Id. ¶ 38; dkt. 29-1 at 4, 9).

               Creighton allegedly made similar statements about Gilmore in his August 13, 2017

        American Everyman video, stating the following:

               [Gilmore] just happened to be there, at the specific place, where he could film the
               whole thing . . . He just happened to have his camera running, he just happened
               for some reason to record this car driving for five seconds, before it did anything
               out of the ordinary, and just happened to have the right message, just the right
               establishment message for CNN. . . . [Gilmore] has ties to special operations,
               special forces, CIA, State Department, Hillary Clinton, and Tom Perriello, who
               has a long career of doing this kind of thing. People will call me a conspiracy
               theorist because what I am suggesting here is that someone had foreknowledge,
               that this event was going to happen. . . . This man has every reason to want to see
               the support, the base for Donald Trump again mischaracterized as Nazis. . . . This
               guy just happens to be on that fucking corner with his camera rolling, watching
               that car drive by for five seconds, and he’s former State Department, and close to
               Tom Perriello, who is also former State Department obviously, he’s got a fucking
               ax to grind, that’s one hell of a goddamn coincidence, and you got to be a special
               kind of stupid to buy that.”

               (Am. Comp. ¶ 46).

               Gilmore plausibly alleges that Creighton’s statements about him were false, defamatory,

        and published with actual malice. Creighton’s statements in both the article and video are

        “reasonably capable of conveying the defamatory innuendo” that Gilmore filmed Fields’s attack

        because he had foreknowledge of the attack and as part of an effort to use the rally to undermine

        President Trump and the “alt-right.” Pendleton v. Newsome, 772 S.E.2d 759, 765 (Va. 2015).

        Creighton’s statements about Gilmore are not reasonably characterized as mere expressions of

        opinion.   Pure expressions of opinion generally are not “subject to objective verification.”

        Eramo, 209 F.Supp.3d at 875. But Creighton’s insinuation that Gilmore filmed Fields’s attack

        because he had foreknowledge of the attack and intended to use the footage for political purposes

        is “capable of being proven true or false.” Fuste v. Riverside Healthcare Ass’n, Inc., 575 S.E.2d

        858, 862 (Va. 2003). Thus, Gilmore has adequately alleged that Creighton’s statements “contain

                                                           51

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    51 of
                                                                       7368
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1776
                                           2518
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019        Pg: 74 of 110




        a provably false factual connotation.” Tronfeld, 636 S.E.2d at 450.

               Moreover, Gilmore plausibly alleges that Creighton’s statements were defamatory.

        Creighton’s insinuation that Gilmore had foreknowledge of a violent attack and filmed it for

        clandestine political purposes is precisely the sort of factual assertion that would tend to “harm

        the reputation of another as to lower him in the estimation of the community,” “deter third

        persons from associating” with him, and make him “appear odious” or “infamous.” Choi, 312 F.

        App’x at 552. Indeed, Gilmore asserts that Creighton’s publications “exposed [him] to hatred

        and contempt,” and “deterred friends, acquaintances, and members of the community from

        associating” with him.46 (Am. Comp. ¶ 50). Furthermore, Gilmore adequately alleges that

        Creighton’s statements are defamatory per se under Virginia law because, at a minimum, they

        would tend to “prejudice” Gilmore in his “profession or trade.” Fuste, 575 S.E.2d at 861.

        Creighton’s insinuation that Gilmore had advance knowledge of a violent attack and filmed it to

        undermine the President of the United States “casts aspersions” on his honesty and “carr[ies] the

        connotation” that he “lacks the integrity and fitness” to serve as a diplomat. Tronfeld, 636

        S.E.2d at 450; JTH Tax, 8 F.Supp.3d at 741.

                Finally, Gilmore’s allegations are sufficient at this stage to create a “plausible inference”

        that Creighton published his statements with actual malice.47 Spirito, 350 F.Supp.3d at 481.

        Citing examples, Gilmore alleges that Creighton has published previous articles “accusing

        individuals and government entities of staging controversial and newsworthy events.” (Am.

        Comp. ¶¶ 57, n.35; 59, n.37).       Gilmore presents these previous articles as evidence that

        46
              Gilmore makes similar allegations with respect to all of Defendants’ publications. (Am.
        Comp. ¶¶ 71, 92, 113, 134).
        47
                As noted above, because Gilmore has satisfied the more stringent pleading standard
        required of limited public figures, he has also satisfied the lower pleading standard for private
        figures. See Gazette, 325 S.E.2d at 725 (Va. 1985) (outlining standard).
                                                        52

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    52 of
                                                                       7468
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1777
                                           2519
USCA4 Appeal: 19-381         Doc: 2        Filed: 09/25/2019       Pg: 75 of 110




        Creighton “conceived a storyline about the events in Charlottesville” and then “consciously set

        out to make his false statements” about Gilmore “conform” to that storyline. (Id. ¶ 59).

        Additionally, Gilmore alleges that Creighton “departed from even the most basic journalistic

        standards” by, for instance, failing to “reach out” to him to “confirm the story’s statements.” (Id.

        ¶¶ 51–56). These allegations are concrete and amount to more than a “mere recitation” of the

        actual malice standard: Gilmore points to specific articles Creighton previously published and

        has a personal factual basis to know whether Creighton ever solicited comment or confirmation

        from him. Mayfield, 674 F.3d at 378. Although neither the pursuit of a preconceived narrative

        nor a failure to observe journalistic standards is alone ultimately enough to establish actual

        malice, Gilmore’s factual allegations, taken together, are sufficiently plausible to support an

        inference that Creighton published statements about him with actual malice. See Spirito, 350

        F.Supp.3d at 481; Eramo, 209 F.Supp.3d at 871.

               In sum, the Court finds that Gilmore plausibly alleges that Creighton’s statements in the

        American Everyman article and video are actionable and were published with actual malice.

        Accordingly, Creighton’s motion to dismiss Gilmore’s defamation claim will be denied.

                       ii.     Hoft’s Gateway Pundit Article

               Gilmore alleges that Hoft’s August 14, 2017 Gateway Pundit article “asserts

        unequivocally” that he is a “‘deep state shill’ who is part of the State Department’s attempt to

        cover up its involvement in instigating the attack in Charlottesville.” (Am. Comp. ¶ 63). Under

        the headline “Random Man at Protests Interviewed by MSNBC, NY Times is Deep State Shill

        Linked to George Soros,” Hoft allegedly wrote: “The random Charlottesville observer who was

        interviewed by MSNBC and liberal outlets turns out to be a deep state shill with links to George

        Soros. It looks like the State Department was involved in Charlottesville rioting and is trying to



                                                        53

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    53 of
                                                                       7568
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1778
                                           2520
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 76 of 110




        cover it up. But after Deep State got caught they are trying to erase this guy from their records.”

        (Dkt. 29-5 at 2). “[R]epublishing screenshots” from a Reddit thread “to bolster his claims,”

        (Am. Comp. ¶ 63), Hoft asserted that the State Department “later removed any reference of

        Brennan” from its websites. (Dkt. 29-5 at 4–5). After noting that Gilmore worked for Tom

        Perriello and that Perriello was “given $385,000” from George Soros, Hoft wrote: “This

        weekend Brennan Gilmore happened to be in Charlottesville with the rioters. The media knows

        exactly who he is yet played it off like a casual observer. This is how the Deep State is working

        with the liberal media to shape [the] narrative and fool the American people.” (Id. at 8).

               Gilmore plausibly alleges that Hoft’s statements were false, defamatory, and published

        with actual malice. The headline, lede, and original content of Hoft’s article “contain a provably

        false factual connotation” that the State Department was “involved in” orchestrating violence in

        Charlottesville, that Gilmore was not a “casual observer” but rather a “deep state shill”48 working

        on behalf of that effort to “fool the American people,” and that the State Department tried to

        “erase” Gilmore from its records to “cover it up.” Tronfeld, 636 S.E.2d at 450; dkt. 29-5 at 2, 4–

        5, 8. Hoft’s statements are not reasonably classified as expressions of opinion because the

        insinuation that Gilmore attended the rally to orchestrate rioting and spin a misleading media

        narrative is “capable of being proven true or false.” Fuste, 575 S.E.2d at 862. Thus, the Court

        finds that Hoft’s statements are “reasonably capable of conveying” the false factual innuendo

        Gilmore alleges. Pendleton, 772 S.E.2d at 765.

               Moreover, Gilmore adequately alleges that Hoft’s statements about him were defamatory.

        (Am. Comp. ¶ 71). Hoft’s insinuation that Gilmore’s presence at the rally was part of a nefarious

        48
                Citing an Oxford Dictionary definition, Gilmore alleges that Hoft used the word “shill” to
        mean “[a]n accomplice of a confidence trickster or swindler who poses as a genuine customer to
        entice or encourage others.” (Am. Comp. ¶ 64, n.40). Although Hoft suggests alternative
        definitions, (dkt. 47 at 60), the Court must draw all inferences in Gilmore’s favor at this stage.
                                                        54

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    54 of
                                                                       7668
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1779
                                           2521
USCA4 Appeal: 19-381             Doc: 2      Filed: 09/25/2019     Pg: 77 of 110




        “deep state” effort to orchestrate rioting and mislead the public would naturally “tend to harm”

        Gilmore’s reputation and “deter third persons from associating” with him.              Eramo, 209

        F.Supp.3d at 876. Gilmore also plausibly alleges that Hoft’s insinuation about him is defamatory

        per se because, at a minimum, this innuendo would tend to “prejudice” him in his profession as a

        diplomat by “cast[ing] aspersions” on his honesty, integrity, and fitness for government service.

        Tronfeld, 636 S.E.2d at 450; JTH Tax, 8 F.Supp.3d at 741.

               Lastly, Gilmore adequately alleges that Hoft published these statements with actual

        malice. Gilmore alleges that Hoft “did not reach out” to him “for comment” and “relied entirely

        on screenshots from an anonymous, disreputable Reddit post as his ‘research’.” (Am Comp. ¶¶

        72–74). Citing examples of previous articles by Hoft “similarly claiming that the ‘Deep State’ is

        attempting to plan a coup to oust President Trump” and that “State Department employees have

        worked together to overthrow governments,” Gilmore alleges that Hoft “invent[ed] a nefarious

        role and identity” for him “to promote this preconceived narrative.” (Id. ¶¶ 79–80, n.44). Taken

        together, these factual allegations are sufficiently concrete to create a “plausible inference” that

        Hoft published his statements with actual malice. Spirito, 350 F.Supp.3d at 481.

               In sum, Gilmore adequately alleges that Hoft’s statements are actionable and were

        published with actual malice. Hoft’s motion to dismiss Gilmore’s defamation claim against him

        will be denied.

                          iii.     McAdoo’s InfoWars Article & Video with Stranahan

               Gilmore alleges that the August 15, 2017 InfoWars article authored by McAdoo and

        accompanying video featuring McAdoo and Stranahan falsely “imply an assertion of fact” that

        his presence in Charlottesville “was not coincidental” but was due to his “participation in Soros-

        and government-staged violence in Charlottesville.” (Am. Comp. ¶ 85). In her brief article



                                                        55

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    55 of
                                                                       7768
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1780
                                           2522
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 78 of 110




        introducing the video, McAdoo wrote: “As demonstrated this weekend, a civil war is brewing in

        this country, laying the foundation for a violent coup to take out Trump. Soros-funded NGO’s

        have been able to achieve regime change in other countries. . . . Now, investigative reporter Lee

        Stranahan reveals the same players involved in the Ukraine overthrow are working behind the

        scenes to oust President Trump.” (Dkt. 29-6). In the video, McAdoo stated that there is a “deep

        state coup underway to oust Trump,” and Stranahan asserted that George Soros and the Obama

        administration “sponsored a coup” in Ukraine. (Dkt. 122 at 3, 6). McAdoo and Stranahan

        connected this supposed Ukrainian coup to the Unite the Right rally, stating that the “white

        nationalists in Charlottesville” chanted the “exact same slogan” as “paid protestors” in the

        Ukraine and used “the same tiki torches.” (Id. at 12).

               After describing Gilmore as a State Department employee and “the guy who happened to

        catch that shot” of Fields’s attack, Stranahan spoke about Gilmore while “scenes of violent riots .

        . . from Oliver Stone’s ‘Ukraine On Fire’ film play[ed]” and McAdoo “scrolled through

        Gilmore’s Twitter page.” (Id. at 19; Am. Comp. ¶ 84). Stranahan and McAdoo stated:

               STRANAHAN: [I]n the Maidan [in Ukraine], they needed martyrs. See, they
               need someone dead. . . . If you go to Brennan Gilmore’s page, his Twitter page,
               you’ll see he has a picture of the young woman who was murdered [in
               Charlottesville], and you know what it says? ‘Martyr.’

               McADOO: Wow.

               STRANAHAN: Literally it says, ‘martyr.’ You can’t be more explicit than this. . .
               . I’m a fact-based journalist. The facts are enough. However, the Democrats have
               investigated Trump for a lot less. . . . I think someone really needs to investigate.
               Again, I don’t like to jump to conclusions, I’d like to ask some questions about
               who this kid was, where he came from, what do we know, get it all out in the
               open. . . . [I]f you look at this guy’s bio, it says that he was with the State
               Department. And the fact that he called her a martyr, again, I don’t know 49. . . .
               This is clearly the way she’s being used, is she is a martyr to the cause.

        49
                Gilmore alleges that Stranahan “looks knowingly at the camera, eyebrows raised, arm
        raised” at this point, while McAdoo “nods comprehendingly, [and] laughs.” (Am. Comp. ¶ 84).
                                                        56

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    56 of
                                                                       7868
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1781
                                           2523
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019       Pg: 79 of 110




               McADOO: Right.

               (Am. Comp. ¶ 84; dkt. 122 at 19–22).

               Gilmore adequately alleges that Stranahan and McAdoo’s statements about him were

        false, defamatory, and published with actual malice. Stranahan and McAdoo’s statements in the

        article and video are “reasonably capable of conveying the defamatory innuendo” that Gilmore

        was one of the “players” involved in a Ukrainian coup now using the Unite the Right rally to

        frame Heather Heyer as a “martyr” and “oust President Trump.” Pendleton, 772 S.E.2d at 765;

        dkts. 29-6 at 3; 122 at 3, 6, 12, 19–22. A reasonable viewer could understand Stranahan and

        McAdoo to be implying that Gilmore’s “tribute” to Heyer as a “martyr” indicates that he was

        part of a secret effort to orchestrate violence and thereby create a martyr. Similarly, by stating

        that “the facts” he mentions about Gilmore are “enough,” that “someone really needs to

        investigate,” and that he would “like to ask some questions about who this kid was,” Stranahan

        implies that Gilmore’s presence in Charlottesville was nefarious and worthy of serious

        investigation. (Am. Comp. ¶ 84). Moreover, given McAdoo’s description of Stranahan as an

        “investigative reporter” of “real news,” (id. ¶ 83), and Stranahan’s description of himself as a

        “fact-based journalist,” (id. ¶ 84), a reasonable viewer could have understood the video “as

        stating or implying actual facts” about Gilmore. Schaecher v. Bouffault, 772 S.E.2d 589, 595

        (Va. 2015). Thus, the Court finds that Stranahan and McAdoo’s statements about Gilmore are

        “reasonably capable of the meaning ascribed to them by innuendo.” Va. Citizens Def. League v.

        Couric, 910 F.3d 780, 784 (4th Cir. 2018).

               Furthermore, Gilmore adequately alleges that McAdoo and Stranahan’s statements are

        defamatory. The innuendo about Gilmore described above would “tend to harm” his reputation

        and deter others from “dealing with him.” Eramo, 209 F.Supp.3d at 876. Moreover, for the

                                                       57

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    57 of
                                                                       7968
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1782
                                           2524
USCA4 Appeal: 19-381         Doc: 2        Filed: 09/25/2019       Pg: 80 of 110




        same reasons discussed with respect to Creighton and Hoft’s statements, Gilmore adequately

        alleges that this innuendo is defamatory per se because it would tend to prejudice him in his

        profession as a diplomat.

               Finally, Gilmore alleges actual malice in sufficient factual detail to withstand a motion to

        dismiss. Gilmore plausibly alleges that neither McAdoo, Stranahan, nor any representative of

        InfoWars or Free Speech Systems ever “reach[ed] out” for comment or confirmation. (Am.

        Comp. ¶ 94). Moreover, Gilmore plausibly alleges that Defendants attempted to “fit [him] into

        [a] preexisting narrative.” (Id. ¶ 99). Citing specific examples, Gilmore alleges that Jones,

        InfoWars, and Free Speech Systems have published similar content “claiming that previous

        national tragedies were ‘false flags’ and ‘inside jobs’ created by the government to push a leftist

        agenda.” (Id. ¶¶ 98, n.56; 164–167). Similarly, Gilmore cites a video Stranahan posted on

        Twitter two days before the InfoWars video was published, in which Stranahan allegedly

        asserted that “the Charlottesville tragedy was a part of a coordinated plan by the CIA and the left

        to undermine the Trump administration through violent protests.” (Id. ¶ 98, n.57). These

        allegations are adequate at this stage to create at least a “plausible inference” of actual malice.

        Spirito, 350 F.Supp.3d at 481.

               In sum, Gilmore states claims for defamation against McAdoo, Stranahan, Jones,50

        InfoWars, and Free Speech Systems. These defendants’ motions to dismiss will be denied.

                       iv.     Jones’s InfoWars Video

               Gilmore alleges that Jones’s August 21, 2017 InfoWars video falsely states “an assertion

        of fact” that Gilmore “participated in a State Department/CIA operation to stage the violence and



        50
                Jones allegedly republished the article text and video on his YouTube channel. (Am.
        Comp. ¶ 87). ‘Under the republication rule, one who repeats a defamatory statement is as liable
        as the original defamer.” Reuber, 925 F.2d at 712. See also Dragulescu, 223 F.Supp.3d at 509.
                                                        58

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    58 of
                                                                       8068
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1783
                                           2525
USCA4 Appeal: 19-381          Doc: 2        Filed: 09/25/2019       Pg: 81 of 110




        Fields’[s] car attack in Charlottesville.” (Am. Comp. ¶ 109). Jones allegedly stated:

               I did research, and I confirmed it all. They had known CIA and State Department
               officials in Charlottesville, first tweeting, first being out on MSNBC, CNN, NBC.
               The mayor is involved. Everybody is a cut-out. . . . They got State Department
               and high-level CIA. One guy is paid $320,000 a year on the payroll of [George]
               Soros. He doesn’t just get money from Soros, he personally is paid 320 a year, . . .
               [A]nd he is on the news. And when people pointed out who he was, they took his
               name of[f] the State Department website . . . I mean it’s like WOW, WOW—
               CIA? Your senior guys? And you’re so stupid on TV, ‘oh I saw ‘m run over, I
               saw the racists, I saw the white supremacists attack, oh I’m the guy being
               interviewed first putting out the talking points’. . . . He worked for Podesta too,
               John Podesta. I’ll give you his name and stuff, we’re gonna play a video of him
               on the news. They had him first on every news cast . . . I’m just [a] witness
               standing here . . . formerly worked for Obama, Podesta, Hillary, the CIA . . .

               (Id. ¶ 104).

               Gilmore alleges that the video “then cuts to a narration of the alleged testimony” of an

        anonymous Charlottesville police officer who claims that “the violent clashes [at the rally] were

        ‘set up to further the agenda of the elites.’” (Id.). Telling viewers to “wait ‘til you hear about the

        other actors in this enormous set-up event,” the narrator allegedly said the following as images of

        Gilmore alone and alongside pictures of George Soros were displayed:

               [T]he first man in the scene whose tweet went viral and who was later interviewed
               on mainstream news as a witness just happened to be a State Department insider
               with a long history of involvement in psy-ops? If you think that isn’t fishy, how
               about this? Since the Charlottesville protest, and his appearance in the media, his
               information was suddenly removed from the State Department websites. The
               elites know we’re on to them and are trying to cover their tracks.

               (Id. ¶¶ 104–05).

               Here again, Gilmore adequately alleges that the above statements—some uttered by

        Jones, some by a “narrator” in a video Jones produced and published—were false, defamatory,

        and published with actual malice.          Jones’s video conveys the “provably false factual

        connotation” that, as the title states, “the State Department/CIA [o]rchestrated” the

        “Charlottesville [t]ragedy,” and that Gilmore was an “actor” or “cut-out” in this “set-up event.”

                                                         59

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    59 of
                                                                       8168
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1784
                                           2526
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019      Pg: 82 of 110




        Eramo, 209 F.Supp.3d at 875; Am. Comp. ¶¶ 102, 104, 105. Gilmore also plausibly alleges that

        the video falsely states he was personally paid $320,000 “a year on the payroll of [George]

        Soros.” (Am. Comp. ¶¶ 104, 106). Given Jones’s assertion that he “did deep research” and

        “confirmed” all of his claims, (id. ¶¶ 102–104), these statements could “reasonably be viewed”

        not as opinions but as “assertion[s] of actual fact” about Gilmore. Choi, 313 F. App’x at 554.51

               Gilmore also adequately alleges that the statements about him in Jones’s video were

        defamatory. (Am. Comp. ¶ 71). Jones’s insinuation that Gilmore was a “cut out” helping to

        “orchestrate” violence would tend to “lower him in the estimation of the community” and deter

        others from “dealing with him.” Eramo, 209 F.Supp.3d at 876. Moreover, Gilmore plausibly

        alleges that this innuendo is defamatory per se because it prejudices him in his profession by

        impugning his integrity and fitness for government service. Tronfeld, 636 S.E.2d at 450.

               Finally, Gilmore plausibly alleges that Jones, InfoWars, and Free Speech Systems

        published this video with actual malice.     Gilmore asserts that neither Jones nor any other

        representative of InfoWars or Free Speech Systems “reach[ed] out to” him for comment or

        confirmation. (Am. Comp. ¶¶ 115–16). Moreover, Gilmore alleges that Defendants “twisted”

        elements of his personal and professional history to fit a pre-conceived narrative that

        “Charlottesville was a Soros-funded false-flag operation.” (Id. ¶ 121).       In support of this

        allegation, Gilmore provides links to four InfoWars publications52 released in the days before the


        51
                Defendants contend that viewers would have understood Jones’s statements about
        Gilmore as opinions delivered in Jones’s characteristic “passionate, hyperbolic, over-the-top
        style.” (Dkt. 57 at 19). This argument strains credulity. To be sure, “loose, figurative, or
        hyperbolic language” generally is not actionable. Biospherics, 151 F.3d at 184. But Gilmore
        alleges that Jones’s video bills itself as conveying “shocking revelations” that Jones did “deep
        research” on to “confirm[] it all.” (Am. Comp. ¶¶ 102–104). Assuming the veracity of these
        allegations, such statements plainly communicate to a reasonable viewer that Jones is conveying
        factual information, not mere hyperbole or opinion.
        52
               These articles’ titles alone strongly suggest that Defendants had already developed a
                                                       60

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    60 of
                                                                       8268
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1785
                                           2527
USCA4 Appeal: 19-381        Doc: 2         Filed: 09/25/2019       Pg: 83 of 110




        video in question, all of which allegedly convey a narrative that the events in Charlottesville

        were “staged” by some combination of George Soros, Democrats, and the “deep state.”53 (Id. ¶

        101, nn. 58–59).     Gilmore’s factual allegations are sufficient at this juncture to create a

        “plausible inference” that these three defendants published statements about him with knowledge

        of those statements’ falsity or with reckless disregard regarding the statements’ veracity. Spirito,

        350 F.Supp.3d at 481.

               In sum, Gilmore plausibly alleges that statements about him in Jones’s video were false,

        defamatory, and published with actual malice. His defamation claims against Jones, InfoWars,

        and Free Speech Systems will therefore survive.

                       v.       Wilburn’s Allen B. West Article

               Gilmore alleges that Wilburn’s August 19, 2017 article “impl[ies] a clear assertion of

        fact” that Gilmore “participated in a ‘deep state’-Soros conspiracy to stage the violence in

        Charlottesville.” (Am. Comp. ¶¶ 130, 134). Wilburn wrote that a Charlottesville police officer

        “reveal[ed] the truth—or at least his version of it—that what went down in the city was not only

        condoned by city governance but was intentional, orchestrated, and may have been planned as

        long ago as May.” (Dkt. 29-8 at 2). Noting in his own words that the “depth of this conspiracy

        runs deeper,” Wilburn then quoted this officer’s statements as they appeared in a

        “YourNewsWire.com” article. This quoted material mirrors the language attributed to the officer


        fixed narrative of the Unite the Right rally prior to publishing the video in question: “George
        Soros Needs to be Charged and Arrested for Sedition and Causing Charlottesville” (August 14,
        2017); “Breaking: Charlottesville Confirmed Agitprop Staged Event” (August 16, 2017); “Deep
        State Caught Red-Handed Causing Charlottesville Violence” (August 17, 2017); and
        “Breathtaking: Democrats Accused of Hiring Actors Prior to Charlottesville” (August 17, 2017).
        53
               Gilmore also cites other examples where Jones, InfoWars, and Free Speech Systems
        pursued a similar narrative that various national tragedies—most notably the massacre of
        schoolchildren at Sandy Hook Elementary School in Newtown, Connecticut—were “hoaxes
        created by the government to push a leftist agenda.” (Am. Comp. ¶¶ 120, 167).
                                                        61

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    61 of
                                                                       8368
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1786
                                           2528
USCA4 Appeal: 19-381        Doc: 2           Filed: 09/25/2019        Pg: 84 of 110




        in Jones’s video, including statements that Gilmore was an “actor” in a “set-up event” and that

        “his information was suddenly removed from State Department websites.” (Id. at 6). Following

        this quoted material, Wilburn wrote: “We need to clarify that these are early accounts and as yet

        unverified, but if true this is very, very serious stuff. It points directly to the reality of the ‘deep

        state’ and . . . to the lengths that the Soros/Clinton/Obama one-world government cabal will go

        in order to realize their desires for ‘fundamental transformation.’” (Id.).

                Gilmore adequately alleges that Wilburn’s article contains false and defamatory innuendo

        about him and was published with actual malice. “[L]ibel-by-implication claims are fraught with

        subtle complexities, requiring courts to be vigilant not to allow an implied defamatory meaning

        be manufactured from words not reasonably capable of sustaining such a meaning.” Jenkins v.

        Snyder, No. 00-cv-2150, 2001 WL 755818, at *4 (E.D. Va. Feb. 6, 2001). Having considered

        the context and tenor of Wilburn’s article, assumed “the truth of all the facts properly pleaded,”

        and given Gilmore “the benefit of all facts implied and fairly and justly inferred from them,” the

        Court finds that Wilburn’s article is “reasonably capable of conveying the defamatory innuendo

        of which [Gilmore] complains.” Pendleton, 772 S.E.2d at 765.

                The article’s title implies that it contains “evidence suggest[ing]” that the events in

        Charlottesville were a “complete set-up,” priming readers to expect truthful reporting on

        nefarious dynamics underlying the rally. (Dkt. 29-8 at 2; Am. Comp. ¶ 125). Additionally,

        Wilburn introduced the alleged officer’s statements about Gilmore by stating that “the depth of

        this conspiracy runs deeper,” implying that Gilmore was part of a “conspiracy” surrounding the

        rally and that the officer had some factual basis for referring to Gilmore as an “actor” in a “set-up

        event.” (Dkt. 29-8 at 5–6). Considered in their full context, these statements are “reasonably

        capable of conveying the defamatory innuendo” Gilmore alleges. Pendleton, 772 S.E.2d at 765.



                                                          62

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    62 of
                                                                       8468
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1787
                                           2529
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 85 of 110




               For several reasons, the Court’s conclusion is not altered by Wilburn’s statements that the

        alleged officer’s comments were “his version” of “the truth,” that the officer’s “account[]” was

        “as yet unverified,” and that it would be “serious stuff” “if true.” (Dkt. 29-8 at 2, 6). First,

        Wilburn contradicted these disclaimers by introducing the officer’s statements about Gilmore as

        evidence of a “conspiracy” of considerable “depth,” (id. at 5), and by stating that the officer’s

        account “points directly to the reality of the ‘deep state’” and the lengths “the

        Soros/Clinton/Obama one-world government cabal” will go to achieve “fundamental

        transformation.” (Id. at 6). Second, Wilburn’s “careful choice of words” does not immunize

        him from defamation claims stemming from an article otherwise containing “defamatory

        innuendo.” Pendleton, 772 S.E.2d at 764–65. Virginia law imposes no requirement that a

        “defendant’s words must, by themselves, suggest that the author intends or endorses the

        allegedly defamatory inference.” Id. The Supreme Court of Virginia has rejected such a

        requirement because to embrace it would “immunize one who intentionally defames another by a

        careful choice of words to ensure that they state no falsehoods if read out of context but convey a

        defamatory innuendo in the circumstances in which they were uttered.” Id. See also Carwile, 82

        S.E.2d at 592 (“[I]t matters not how artful or disguised the modes in which the meaning is

        concealed if it is in fact defamatory.”). Accordingly, considering the article in its full context,

        the Court concludes that Wilburn’s article conveys a “provably false factual connotation” about

        Gilmore. Eramo, 209 F.Supp.3d at 875.

               For the same reasons discussed above with respect to Defendants’ other publications,

        Gilmore also adequately alleges that this false innuendo “is reasonably capable of the defamatory

        meaning [he] ascribes to it.” Webb, 752 S.E.2d at 811. Similarly, for the same reasons discussed

        above, Gilmore adequately alleges that Wilburn’s statements about him were defamatory per se.



                                                        63

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    63 of
                                                                       8568
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1788
                                           2530
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019       Pg: 86 of 110




        See Tronfeld, 636 S.E.2d at 450; JTH Tax, 8 F.Supp.3d at 741.

               Lastly, Gilmore plausibly alleges that Wilburn, Hickford, and Words-N-Ideas published

        statements about him with actual malice. Gilmore asserts that these defendants never “reach[ed]

        out to” him for comment or confirmation, and never “verified” the “veracity” of the alleged

        police officer’s account. (Am. Comp. ¶¶ 128, 131, 137). These factual allegations are concrete:

        Gilmore can speak directly to whether these defendants ever contacted him, and the article states

        that the officer is “as-yet unidentified” and that the officer’s remarks were “unverified.” (Dkt.

        28-9 at 2, 6). These statements support a plausible inference that Defendants failed to follow

        “journalistic standards” and repeated “another’s words” they knew to be either “false or

        inherently improbable.” Eramo, 209 F.Supp.3d at 871–72. Although such allegations may not

        ultimately be enough to establish actual malice, they are sufficient at this stage to create a

        “plausible inference” of actual malice. Spirito, 350 F.Supp.3d at 481.

               In sum, Gilmore states claims for defamation against Wilburn, Hickford, and Words-N-

        Ideas. Defendants’ motion to dismiss Gilmore’s defamation claims will be denied.

               C.      Gilmore’s IIED Claims

               Defendants next argue under Rule 12(b)(6) that Gilmore fails to state claims for IIED

        against them. (Dkts. 46; 56). To state a claim for IIED under Virginia law, a plaintiff must

        allege that (1) “the wrongdoer’s conduct is intentional or reckless”; (2) “the conduct is

        outrageous and intolerable”; (3) “the alleged wrongful conduct and emotional distress are

        causally connected”; and (4) “the distress is severe.” Russo v. White, 400 S.E.2d 160, 162 (Va.

        1991). Here, there can be no serious dispute that Gilmore sufficiently alleges that Defendants’

        conduct was “intentional or reckless.” (See, e.g., Am. Comp. ¶¶ 285–88). Defendants contend

        that Gilmore fails to adequately allege “outrageous and intolerable” conduct, a causal connection



                                                       64

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    64 of
                                                                       8668
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1789
                                           2531
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 87 of 110




        between Defendants’ conduct and Gilmore’s distress, and emotional distress of sufficient

        severity under Virginia law. (Dkts. 47 at 97–102; 57 at 25–26).

               To satisfy the second prong, a plaintiff must show that the defendant’s “conduct has been

        so outrageous, and so extreme in degree, as to go beyond all possible bounds of decency, and to

        be regarded as atrocious, and utterly intolerable in a civilized community.” Russo, 400 S.E.2d at

        162. Accepting the veracity of Gilmore’s allegations, Defendants falsely portray him as a

        member of a “deep state” conspiracy who helped orchestrate violence in Charlottesville and

        filmed Fields’s attack with foreknowledge that it would occur, all for the purpose of undermining

        a sitting president and the “alt-right.” (Am. Comp. ¶¶ 214, 284). This portrayal of Gilmore

        mirrors conduct the Fourth Circuit found extreme and outrageous under Virginia law in Hatfill v.

        New York Times Co., 416 F.3d 320 (4th Cir. 2005). In that case, a newspaper “intentionally

        published false charges accusing [the plaintiff] of being responsible for anthrax mailings that

        resulted in five deaths, without regard for the truth of those charges and without giving [the

        plaintiff] an opportunity to respond.” Id. at 336. Thus, at this stage, the Court finds that Gilmore

        plausibly alleges that Defendants engaged in “outrageous and intolerable” conduct. Russo, 400

        S.E.2d at 162.

               Similarly, Gilmore sufficiently alleges that Defendants’ conduct “proximately caused”

        his emotional distress. Almy v. Grisham, 639 S.E.2d 182, 188 (Va. 2007). Although some of the

        harm Gilmore alleges stems from harassment by third parties who read or watched Defendants’

        publications, (Am. Comp. ¶¶ 146–163), Gilmore alleges that this harassment is fairly traceable to

        Defendants, whose past publications have allegedly resulted in similar harassment. (Id. ¶¶ 164–

        177). Moreover, setting aside the harassment allegedly visited upon Gilmore by third parties,

        Gilmore plausibly claims that Defendants’ publications themselves directly harmed his health



                                                        65

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    65 of
                                                                       8768
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1790
                                           2532
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 88 of 110




        and professional reputation. (Id. ¶¶ 180–84, 187).

               Nevertheless, the Court finds that Gilmore has not alleged distress of sufficient severity

        to sustain IIED claims against Defendants. Under Virginia law, liability for IIED “arises only

        when the emotional distress is extreme, and only where the distress inflicted is so severe that no

        reasonable person could be expected to endure it.” Russo, 400 S.E.2d at 163. Although Gilmore

        alleges emotional distress of a serious nature, the harm he claims does not meet Virginia law’s

        high standard for IIED claims for three reasons. First, much of the distress Gilmore alleges—

        such as stress, anxiety, sleeplessness, depression, and seeking counseling—has been deemed

        insufficiently severe by the Supreme Court of Virginia. See, e.g., Harris v. Kreutzer, 624 S.E.2d

        24, 34 (Va. 2006) (finding symptoms including “nightmares, difficulty sleeping, extreme loss of

        self-esteem and depression,” “psychological treatment and counseling,” “mortification,

        humiliation, shame, disgrace, and injury to reputation” insufficient); Russo, 400 S.E.2d at 163

        (finding plaintiff’s allegations of emotional distress insufficiently severe where plaintiff alleged

        “she was nervous, could not sleep, experienced stress and ‘its physical symptoms,’ withdrew

        from activities, and was unable to concentrate at work”). Second, although Gilmore alleges that

        he has reduced his social activities and may have to reduce his client-facing work, Gilmore has

        not alleged that he is “functionally incapable of carrying out any of [his] work or family

        responsibilities.” Almy, 639 S.E.2d at 188. Indeed, the amended complaint makes clear that

        Gilmore, although inhibited personally and professionally, continues to maintain employment

        and occasionally “go[] out” socially. (Am. Comp. ¶¶ 184, 187).

               Third, a significant portion of the distress Gilmore alleges is of a speculative nature. For

        instance, Gilmore alleges that he “may need to remove himself altogether” from his company’s

        client-facing work but does not allege that he has actually been forced to do so. (Id. ¶ 187



                                                        66

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    66 of
                                                                       8868
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1791
                                           2533
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 89 of 110




        (emphasis added)). Likewise, Gilmore claims that if he returns to the State Department, it will

        be “exceedingly difficult” for him to work as a diplomat abroad, but Gilmore does not allege that

        he has actually attempted to return to the State Department as a diplomat and been denied a role

        serving in this capacity. (Id. ¶ 88). Additionally, Gilmore alleges that “[i]f [he] is able to return

        to the State Department, it is likely that government officials” who have “suggested that the

        government needs to be purged of so-called ‘Deep State’ actors” will “work to harm [his] career

        or oust him from government service entirely.” (Id. ¶¶ 188–189 (emphasis added)). But, here

        again, Gilmore alleges speculative future harm.

               In sum, the Court finds that Gilmore fails to allege distress of sufficient severity to

        support IIED claims against Defendants under Virginia law. These claims will be dismissed.

               V.      Defendants’ Motions for Immunity & Attorneys’ Fees under § 8.01-223.2

               Defendants move for immunity and attorneys’ fees under Va. Code § 8.01-223.2. (Dkts.

        46; 56; 58). Section 8.01-223.2 provides that “[a] person shall be immune from civil liability”

        for a “claim of defamation based solely on statements . . . regarding matters of public concern

        that would be protected under the First Amendment to the United States Constitution made by

        that person that are communicated to a third party.” However, immunity does not apply “to any

        statements made with actual or constructive knowledge that they are false or with reckless

        disregard for whether they are false.”54 Va. Code § 8.01-223.2(A). Since Gilmore has plausibly

        alleged defamation with actual malice against all defendants except West—who will be

        dismissed for lack of personal jurisdiction—Defendants’ motions for immunity under § 8.01-

        223.2 will be denied. Moreover, Defendants’ motions for attorneys fees and costs under § 8.01-



        54
                Immunity under § 8.01-223.2 does not extend to IIED claims, so the Court cannot grant
        immunity or attorneys’ fees or costs under § 8.01-223.2 on the basis that Gilmore’s IIED claims
        will be dismissed.
                                                          67

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    67 of
                                                                       8968
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1792
                                           2534
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019       Pg: 90 of 110




        223.2 will similarly be denied, as the Court “may” award attorneys fees under § 8.01-223.2 only

        when an individual “has a suit against him dismissed pursuant to” § 8.01-223.2.

                                                     CONCLUSION

               For the foregoing reasons, the Court finds that it has subject matter jurisdiction over this

        action pursuant to 28 U.S.C. § 1332(a) and can exercise specific personal jurisdiction over all

        defendants except West, who will be dismissed from this action without prejudice. Gilmore

        adequately pleads defamation under Virginia law against all remaining defendants, and his

        defamation claims will therefore survive. Gilmore does not, however, adequately plead IIED

        under Virginia law, and his IIED claims will thus be dismissed without prejudice. Defendants’

        motions for immunity and attorneys fees under Va. Code § 8.01-223.2 will be denied.

               An appropriate order will issue.

               Entered this _____
                            29th day of March, 2019.




                                                       68

    Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                 Document123
                                          165-1
                                              Filed
                                                  Filed
                                                     03/29/19
                                                        10/04/19
                                                               Page
                                                                 Page
                                                                    68 of
                                                                       9068
                                                                          of 110
                                                                              Pageid#:
                                                                                 Pageid#:
                                                                                       1793
                                           2535
USCA4 Appeal: 19-381      Doc: 2         Filed: 09/25/2019      Pg: 91 of 110


                                                                                        03/29/2019

                                    IN THE UNITED STATES DISTRICT COURT
                                   FOR THE WESTERN DISTRICT OF VIRGINIA

                                         CHARLOTTESVILLE DIVISION


         BRENNAN M. GILMORE,                              CASE NO. 3:18-cv-00017
                                          Plaintiff,
                v.                                        ORDER
         ALEXANDER (“ALEX”) E. JONES, ET AL.,             JUDGE NORMAN K. MOON
                                          Defendants.

               This matter is before the Court upon Defendants’ multiple motions to dismiss. (Dkts. 46;

        56; 58). For the reasons stated in the accompanying memorandum opinion, the Court hereby

        ORDERS the following:

              Defendant West’s motion to dismiss, (dkt. 58), is hereby GRANTED IN PART and
               DENIED AS MOOT IN PART. West’s motion to dismiss pursuant to Fed. R. Civ. P.
               12(b)(2) is GRANTED, and West is hereby dismissed from this action without prejudice.
               West’s other motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6) are
               DENIED AS MOOT.

              Defendants Creighton, Hoft, Stranahan, Wilburn, Hickford, and Words-N-Ideas’s motion
               to dismiss, (dkt. 46), is GRANTED IN PART and DENIED IN PART. Defendants’
               motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(2) are DENIED.
               Defendants’ motion to dismiss Plaintiff’s defamation claims pursuant to Fed. R. Civ. P.
               12(b)(6) is DENIED but their motion to dismiss Plaintiff’s intentional infliction of
               emotional distress (IIED) claims pursuant to Fed. R. Civ. P. 12(b)(6) is GRANTED, and
               those claims are hereby dismissed without prejudice.

              Defendants Jones, McAdoo, InfoWars, and Free Speech Systems’ motion to dismiss,
               (dkt. 56), is GRANTED IN PART and DENIED IN PART. Defendants’ motion to
               dismiss pursuant to Fed. R. Civ. P. 12(b)(2) is DENIED. Defendants’ motion to dismiss
               Plaintiff’s defamation claims pursuant to Fed. R. Civ. P. 12(b)(6) is DENIED but their
               motion to dismiss Plaintiff’s IIED claims pursuant to Fed. R. Civ. P. 12(b)(6) is
               GRANTED, and those claims are hereby dismissed without prejudice.

              Defendants’ motions for immunity and attorneys fees under Va. Code § 8.01-223.2,
               (dkts. 46; 56; 58), are DENIED. Defendants’ motions for immunity and attorneys fees
               under Tex. Civ. Prac. & Rem. Code § 27.001, (dkts. 56; 58), are DENIED AS MOOT.




     Case 3:18-cv-00017-NKM-JCH Document 165-1
                                         124 Filed
                                               Filed
                                                   03/29/19
                                                     10/04/19Page
                                                              Page1 of
                                                                    912of Pageid#:
                                                                          110 Pageid#:
                                                                                   1794
                                          2536
USCA4 Appeal: 19-381     Doc: 2         Filed: 09/25/2019      Pg: 92 of 110




              It is so ORDERED.

              The Clerk of the Court is hereby directed to send a certified copy of this order and the

        accompanying memorandum opinion to all counsel of record.

                            29th day of March, 2019.
              Entered this ______




     Case 3:18-cv-00017-NKM-JCH Document 165-1
                                         124 Filed
                                               Filed
                                                   03/29/19
                                                     10/04/19Page
                                                              Page2 of
                                                                    922of Pageid#:
                                                                          110 Pageid#:
                                                                                   1795
                                          2537
USCA4 Appeal: 19-381   Doc: 2     Filed: 09/25/2019   Pg: 93 of 110




                       Exhibit B




     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 93 of 110 Pageid#:
                                          2538
USCA4 Appeal: 19-381           Doc: 2             Filed: 09/25/2019           Pg: 94 of 110


                                                                                                              09/16/2019


                                          UNITED STATES DISTRICT COURT
                                          WESTERN DISTRICT OF VIRGINIA
                                                 CHARLOTTESVILLE DIVISION


           BRENNAN M. GILMORE,                                         CASE NO. 3:18-cv-00017
                                                  Plaintiff,
                                                                       MEMORANDUM OPINION
                                     v.

           ALEXANDER (“ALEX”) E. JONES, et al.,                        JUDGE NORMAN K. MOON
                                                  Defendants.



                 This matter is before the Court upon Defendants Alex Jones, Lee Ann McAdoo, InfoWars,

        LLC, and Free Speech Systems, LLC’s (“FSS Defendants”) Motion to Reconsider or Certify for

        Interlocutory Appeal (Dkt. 133) and Defendants Derrick Wilburn, Michele Hickford, James Hoft,

        R. Scott Creighton, and Words-N-Ideas, LLC’s (“WNI Defendants”) Joint Motion to Reconsider

        or Certify for Interlocutory Appeal (Dkt. 137). For the reasons stated herein, FSS Defendants’

        Motion to Certify for Interlocutory Appeal will be GRANTED. WNI Defendants’ Motion to

        Reconsider or Certify on Other Grounds will be DENIED. The Court will certify the following

        question1 for interlocutory appeal:

                 Where an online journalist or publisher with a national audience purposefully and primarily
                 focuses their coverage underlying the suit-related conduct on forum-state events and
                 persons, is such conduct sufficient for a forum court to assert specific personal jurisdiction
                 over that journalist or publisher?2

             1
               However this question is limited, the Fourth Circuit may nevertheless review uncertified issues contained
        within the Court’s order on Defendants’ Motions to Dismiss. “[W]e would not necessarily be limited to only those
        questions expressly or implicitly identified as ‘controlling’ by the district court; under § 1292(b), appeal is from
        the order certified, not from particular rulings embodied within it.” Fannin v. CSX Transp., Inc., 873 F.2d 1438,
        1989 WL 42583, at *3 (4th Cir. 1989) (unpublished).
             2
               FSS Defendants seek certification on the issue of “whether an Internet publication’s focus on forum-state
        events and persons, standing alone, suffices to support specific personal jurisdiction over out-of-state defendants
        who have not otherwise aimed their conduct at the forum state.” However, the Court in its discretion reframes the




     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document163
                                         165-1Filed
                                                 Filed
                                                    09/16/19
                                                       10/04/19Page
                                                                 Page
                                                                    1 of
                                                                       9414
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      2429
                                          2539
USCA4 Appeal: 19-381           Doc: 2             Filed: 09/25/2019   Pg: 95 of 110




                                                           Introduction

                 Plaintiff Brennan M. Gilmore brought this diversity action against several “alt-right”

        journalists and online publishers, seeking to recover on defamation and intentional infliction of

        emotional distress (“IIED”) claims arising out of Defendants’ coverage of the August 12, 2017

        “Unite the Right” (“UTR”) rally in Charlottesville, Virginia, as it pertained to Plaintiff. (Dkt. 48).

        Defendants moved to dismiss Plaintiff’s complaint based on Plaintiff’s failure to state a claim upon

        which relief can be granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure, lack of

        subject matter jurisdiction under Rule 12(b)(1), and lack of personal jurisdiction under Rule

        12(b)(2). (Dkt. 56, 58). On March 29, 2019, the Court granted Defendants’ motion to dismiss

        Plaintiff’s IIED claim against them under 12(b)(6), but it maintained Plaintiff’s defamation action.

        To this end, the Court concluded that it had both subject-matter and personal jurisdiction to hear

        these claims against the remaining Defendants and that Plaintiff’s allegations sufficed to survive a

        12(b)(6) motion. (Dkt. 123, 124).

                 FSS Defendants now move this Court to reconsider its personal jurisdiction ruling pursuant

        to Fed. R. Civ. P. 54(b). (Dkt. 133). In the alternative, they ask the Court to certify the issue for

        interlocutory appeal under 28 U.S.C. § 1292(b). Id. WNI Defendants join FSS Defendants’

        motion, while also seeking reconsideration or certification of the Court’s interpretation of

        Virginia’s long-arm statute. (Dkt. 137).

                                                         Reconsideration

                 A court’s refusal to dismiss a claim under Fed. R. Civ. P. 12 “may be revised at any time

        before the entry of a judgment adjudicating all the claims and all the parties’ rights and liabilities.”


        question to present the issue more accurately.


                                                          –2–


     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document163
                                         165-1Filed
                                                 Filed
                                                    09/16/19
                                                       10/04/19Page
                                                                 Page
                                                                    2 of
                                                                       9514
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      2430
                                          2540
USCA4 Appeal: 19-381           Doc: 2             Filed: 09/25/2019           Pg: 96 of 110



        Fed. R. Civ. P. 54(b). Even so, the Court only departs from a prior decision if that decision “was

        clearly erroneous and would work manifest injustice.” Am. Canoe Ass’n v. Murphy Farms, Inc.,

        326 F.3d 505, 515 (4th Cir. 2003) (internal citations omitted). Motions for reconsideration are

        granted only “sparingly” because “reconsideration is not meant to re-litigate issues already

        decided, provide a party the chance to craft new or improved legal positions, highlight previously-

        available facts, or otherwise award a proverbial ‘second bite at the apple’ to a dissatisfied litigant.”

        Wootten v. Virginia, 168 F. Supp. 3d 890, 893 (W.D. Va. 2016). Rather, reconsideration is

        appropriate in very narrow circumstances: (1) an intervening change in the law, (2) new evidence

        that was not previously available, or (3) correction of a clear error of law or to prevent manifest

        injustice. LaFleur v. Dollar Tree Stores, Inc., 2014 WL 2121563, at *1 (E.D. Va. May 20, 2014).

                 i. FSS Defendants

                 In their briefing, FSS Defendants go to great lengths to argue why and how this Court’s

        personal jurisdiction ruling was incorrect, but they make almost no attempt to argue why

        reconsideration is warranted—or even permissible—in this context under Rule 54(b).3 FSS

        Defendants cite no case law holding that reconsideration is proper under these facts; for the most

        part, they merely rehash arguments this Court has already considered and rejected. Regardless,

        reconsideration is not an occasion “to present a better and more compelling argument that the party

        could have presented in the original briefs,” Madison River v. Business Management Software

        Corp., 402 F. Supp. 2d 617, 619 (M.D.N.C. 2005), or to “introduce evidence that could have been

        addressed or presented previously,” Regan v. City of Charleston, S.C., 40 F. Supp. 3d 698, 702

        (D.S.C. 2014). In sum, “a party who fails to present his strongest case in the first instance generally


            3
              Contrary to FSS Defendants’ contention, reconsideration would not rise to the level of “clearly erroneous”
        even if they were correct in alleging that “the Court’s decision decided an important question of law in a way that
        chafes against governing authority, conflicts with other courts’ views on that question, and will lead to serious
        consequences” (Dkt. 147 at 1). See Am. Canoe Ass’n, 326 F.3d at 515.

                                                              –3–


     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document163
                                         165-1Filed
                                                 Filed
                                                    09/16/19
                                                       10/04/19Page
                                                                 Page
                                                                    3 of
                                                                       9614
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      2431
                                          2541
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019       Pg: 97 of 110



        has no right to raise new theories or arguments in a motion to reconsider.” United States v. Duke

        Energy Corp., 218 F.R.D. 468, 473 (M.D.N.C. 2003). FSS Defendants do not allege that there has

        been any new intervening law, that there is new evidence not previously available, and, FSS

        Defendants have failed to demonstrate that the Court’s decision constituted a “clear error” of law.

               ii. WNI Defendants

               WNI Defendants make even less of a showing than the FSS Defendants in establishing

        proper grounds for reconsideration under Fed. R. Civ. P. 54(b). Although WNI Defendants cite a

        recent case from the Supreme Court of Virginia, Mercer v. MacKinnon, 823 S.E.2d 252 (Va. 2019),

        through which WNI Defendants could perhaps have argued constituted new or intervening law,

        this ruling does not help their present case. As Plaintiff correctly argues in his brief, (Dkt. 145

        at 8), the Supreme Court of Virginia’s review was very limited in its scope because of the posture

        of the appeal. See Mercer, 823 S.E.2d at 254 (“[A]lthough Mercer raised alternative grounds for

        the exercise of personal jurisdiction over MacKinnon in the circuit court proceedings on the plea

        in bar and motion to dismiss, we confine our review on appeal to whether the circuit court could

        exercise jurisdiction over MacKinnon under the ‘persistent course of conduct’ provision of the

        long arm statute.” (quoting Va. Code § 8.01-328.1(A)(4) (2019))). Nowhere did the Mercer court

        hold that the Virginia long-arm statute was no longer coextensive with the limits of the Due Process

        Clause. Such a ruling would indeed sharply contrast with Virginia federal courts’ consistent

        interpretation of the long-arm statute. E.g., Edwards v. Schwartz, 378 F. Supp. 3d 468, 488 (W.D.

        Va. 2019) (quoting Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002)) (“Virginia’s

        long-arm statute extends personal jurisdiction to the extent permitted by due process, and therefore

        “the statutory inquiry necessarily merges with the constitutional inquiry, and the two inquiries

        essentially become one.”); see also Mondul v. Biomet, Inc., 2019 WL 2619541, at *1 (W.D. Va.



                                                     –4–


     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document163
                                         165-1Filed
                                                 Filed
                                                    09/16/19
                                                       10/04/19Page
                                                                 Page
                                                                    4 of
                                                                       9714
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      2432
                                          2542
USCA4 Appeal: 19-381           Doc: 2             Filed: 09/25/2019           Pg: 98 of 110



        June 26, 2019); Gratz v. Gratz, 2019 WL 1646541, at *2 (E.D. Va. Apr. 16, 2019); JUUL Labs,

        Inc. v. Unincorporated Ass'n Indentified in Schedule A, 2019 WL 1511883, at *1 (E.D. Va. Mar.

        20, 2019). Mercer’s analysis of a specific and limited portion of Virginia’s long-arm statute is not

        representative of how Virginia courts approach personal jurisdiction questions as a matter of

        course. Therefore, WNI Defendants’ motion to reconsider also fails.



                                               Certification for Interlocutory Appeal

                 There are three elements that must be met for a judgment to be properly satisfied for

        interlocutory appeal. 28 U.S.C. § 1292(b); see also Wootten v. Commonwealth of Virginia, 2015

        WL 1943274 at *4 (W.D. Va. 2015). A district court may in its discretion certify a non-final order

        for interlocutory appeal when the order involves (1) a controlling question of law (2) about which

        there is a substantial ground for difference of opinion and (3) an immediate appeal therefrom may

        materially advance the termination of the litigation. Id. Although district courts have wide

        discretion in granting or denying certification for immediate appeal, this discretion is not limitless.4

        See In re Trump, 928 F.3d 360, 369 (4th Cir. 2019).

                 Finally, interlocutory appeals must not be granted liberally. “Because Congress intended

        that § 1292(b) should be applied sparingly, the procedural requirements for interlocutory appeal

        under this section are to be strictly construed and applied.” State of N.C. ex rel. Howes v. W.R.

        Peele, Sr. Tr., 889 F. Supp. 849, 852 (E.D.N.C. 1995) (citing Myles v. Laffitte, 881 F.2d 125 (4th

        Cir. 1989)). Section 1292(b)’s three requirements will be taken in turn with respect to FSS

        Defendants’ motion for certification on the Court’s personal jurisdiction ruling, followed by



            4
               Although In Re Trump is noteworthy in providing that district courts may have a duty to certify for
        interlocutory appeal in extraordinary cases, WNI Defendants are incorrect to take from it the proposition that “the
        door to interlocutory appeal is wide open.” (Dkt. 161 at 7).

                                                              –5–


     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document163
                                         165-1Filed
                                                 Filed
                                                    09/16/19
                                                       10/04/19Page
                                                                 Page
                                                                    5 of
                                                                       9814
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      2433
                                          2543
USCA4 Appeal: 19-381         Doc: 2           Filed: 09/25/2019        Pg: 99 of 110



        WNI’s motion.



            1) Controlling question of law

                Plaintiffs assert that because a reversal on the Court’s personal jurisdiction ruling would

        not completely dispose of the litigation, interlocutory appeal on it is improper. (Dkt. 145 at 11).

        However, a question may be “controlling” under § 1292(b) even if it is not completely dispositive

        to the litigation; an issue is sufficiently controlling if its resolution would “substantially shorten

        the litigation.” In re Trump, 928 F.3d at 371 (citing McFarlin v. Conseco Servs., LLC, 381 F.3d

        1251, 1259 (11th Cir. 2004)). See also Katz v. Carte Blanche Corp., 496 F.2d 747, 755 (3d Cir.

        1974) (noting that two of § 1292(b)’s sponsors cited non-dispositive venue determinations as

        permissible examples under the statute); Sokaogon Gaming Enter. Corp. v. Tushie-Montgomery

        Assocs., Inc., 86 F.3d 656, 659 (7th Cir. 1996) (“A question of law may be deemed ‘controlling’

        if its resolution is quite likely to affect the further course of the litigation, even if not certain to do

        so.”); In re Cement Antitrust Litig. (MDL No. 296), 673 F.2d 1020, 1026 (9th Cir. 1981) (“[A]ll

        that must be shown in order for a question to be ‘controlling’ is that resolution of the issue on

        appeal could materially affect the outcome of litigation in the district court.”).

                The present case will likely continue regardless of how the Fourth Circuit dispenses with

        this interlocutory appeal, because Defendant Lee Stranahan waived any objection to this Court’s

        assertion of personal jurisdiction over him. (Dkt. 123 at 15). Still, if the Fourth Circuit affirms

        this Court’s holding on personal jurisdiction, the case will likely proceed against all Defendants.

        If, by contrast, the Fourth Circuit should reverse this Court’s decision on Defendants’ Fed. R.

        Civ. P 12(b)(2) motion, that would likely result in the dismissal of all but one of the remaining

        Defendants. This is sufficient to constitute a “controlling” question for the purposes of § 1292(b).



                                                         –6–


     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document163
                                         165-1Filed
                                                 Filed
                                                    09/16/19
                                                       10/04/19Page
                                                                 Page
                                                                    6 of
                                                                       9914
                                                                          of 110
                                                                             Pageid#:
                                                                                 Pageid#:
                                                                                      2434
                                          2544
USCA4 Appeal: 19-381          Doc: 2        Filed: 09/25/2019        Pg: 100 of 110



        Katz v. Carte Blanche Corp., 496 F.2d 747, 755 (3d Cir. 1974) (“[Section 1292(b)’s legislative

        history] suggests that ‘controlling’ means serious to the conduct of the litigation, either practically

        or legally.”).

                However, the appeal must concern a controlling question “of law.” “[A] pure question of

        law [is] something the court of appeals could decide quickly and cleanly without having to study

        the record.” In re Text Messaging Antitrust Litig., 630 F.3d 622, 626 (7th Cir. 2010). “[Q]uestions

        requiring the court of appeals to hunt through the record are not appropriate for interlocutory

        appeal.” LaFleur v. Dollar Tree Stores, Inc., 2014 WL 2121721, at *2 (E.D. Va. May 20, 2014).

        To satisfy this prong, the question should also be one of “pure law,” avoiding the need for an

        appellate court to conduct a thorough review of the facts at hand. Plaintiff is correct that analyzing

        personal jurisdiction is often a fact-intensive inquiry; however, Defendants correctly assert that the

        issue for certification—the reach of a state’s personal jurisdiction over online publishers—can be

        appropriately cabined as a purely legal one. Indeed, the two Fourth Circuit decisions this Court

        found most applicable in its memorandum opinion at issue, ALS Scan and Young, were decided on

        interlocutory appeal. ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 710 (4th Cir.

        2002) (“From the district court's ruling, ALS Scan filed this interlocutory appeal [under Fed. R.

        Civ. P. 54(b)].”); Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002) (“With our

        permission the newspaper defendants are taking this interlocutory appeal.”). These cases, which

        both the Plaintiff and this Court relied upon heavily in their personal jurisdiction analyses,

        demonstrate that highly analogous issues have been properly framed for interlocutory appeal in

        the Fourth Circuit.




                                                       –7–


     Case 3:18-cv-00017-NKM-JCH Document 165-1
                                         163 Filed
                                               Filed
                                                   09/16/19
                                                     10/04/19Page
                                                              Page7 of
                                                                    10014of Pageid#:
                                                                            110 Pageid#:
                                                                                     2435
                                          2545
USCA4 Appeal: 19-381         Doc: 2           Filed: 09/25/2019        Pg: 101 of 110



            2) Substantial ground for difference of opinion

                “[A] substantial ground for difference of opinion exists if there is a ‘genuine doubt as to

        the correct legal standard’ to be applied.” S. U.S. Trade Ass'n v. Unidentified Parties, 2011 WL

        2790182, at *2 (E.D. La. July 14, 2011) (quoting Kapossy v. McGraw–Hill, Inc., 942 F. Supp. 996,

        1001 (D.N.J. 1996)). “An issue presents a substantial ground for a difference of opinion if courts,

        as opposed to parties, disagree on a controlling legal issue.” Lynn v. Monarch Recovery Mgmt.

        Inc., 953 F. Supp. 2d 612, 624 (D. Md. 2013). “A mere lack of unanimity, or opposing decisions

        outside of the governing circuit, need not persuade a court that a substantial ground for

        disagreement exists.” Virginia ex rel. Integra Rec, LLC v. Countrywide Sec. Corp., 2015 WL

        3540473, at *5 (E.D. Va. June 3, 2015). Rather, “[a] substantial ground for disagreement may

        arise if there is a ‘novel and difficult issue of first impression,’ or if there is a circuit split and the

        controlling circuit has not commented on the conflicting issue. Hatch v. Demayo, 2018 WL

        4688390, at *2 (M.D.N.C. Sept. 29, 2018) (quoting Cooke-Bates v. Bayer Corp., 2010 WL

        4789838, at *2 (E.D. Va. Nov. 16, 2010)).

                In the Court’s memorandum opinion accompanying its order granting in part and denying

        in part Defendants’ motion to dismiss, it found three decisions “particularly salient”: the Fourth

        Circuit’s decisions in Young and ALS Scan, and the Supreme Court’s decision in Calder v. Jones,

        465 U.S. 783 (1984). (Dkt. 123 at 18). The Court summarized the relevant aspects of these cases

        as follows:

                In Calder v. Jones, 465 U.S. 783, 788–89 (1984), the Supreme Court held that a
                California court could exercise personal jurisdiction over two Florida
                newspapermen in a libel action arising out of a National Enquirer article written in
                Florida but “concern[ing] the California activities” of Shirley Jones, a Hollywood
                actress and California resident. The Court noted that the “article was drawn from
                California sources, and the brunt of the harm, in terms both of [Jones’s] emotional
                distress and the injury to her professional reputation, was suffered in California.”
                Id. Because “California [was] the focal point both of the story and of the harm


                                                         –8–


     Case 3:18-cv-00017-NKM-JCH Document 165-1
                                         163 Filed
                                               Filed
                                                   09/16/19
                                                     10/04/19Page
                                                              Page8 of
                                                                    10114of Pageid#:
                                                                            110 Pageid#:
                                                                                     2436
                                          2546
USCA4 Appeal: 19-381        Doc: 2          Filed: 09/25/2019        Pg: 102 of 110



               suffered,” jurisdiction was “proper in California based on the ‘effects’ of
               [defendants’] Florida conduct in California.” Id. at 789.

        (Dkt. 123 at 18–19). The two subsequent Fourth Circuit rulings later applied Calder’s “effects

        test” to defendants alleged to have made defamatory statements online. Id. at 19–20. First, ALS

        Scan held that “a State may, consistent with due process, exercise judicial power over a person

        outside of the State when that person (1) directs electronic activity into the State, (2) with the

        manifested intent of engaging in business or other interactions within the State, and (3) that activity

        creates, in a person within the State, a potential cause of action cognizable in the State’s courts.”

        293 F.3d at 714. Applying this standard to the Maryland court’s assertion of personal jurisdiction

        over a Georgia-based Internet service provider (“ISP”) that merely provided bandwidth allowing

        another entity “to create a website and send information over the Internet,” the Fourth Circuit held

        that exercise of personal jurisdiction was improper because the defendant “did not select or

        knowingly transmit infringing photographs” or “direct its electronic activity specifically at any

        target in Maryland.” Id at 714–15.

               Finally, this Court also relied on Young, 315 F.3d at 263, which applied ALS Scan to a case

        in which the Internet activity at issue involves “the posting of news articles on a website.” (Dkt.

        123 at 19–20). The defendants there were two Connecticut newspapers that posted a series of

        articles online allegedly defaming a Virginia state correctional facility official while reporting on

        the “Connecticut prison transfer policy.” Young, 315 F.3d at 263–64. The Fourth Circuit held

        personal jurisdiction could not be exercised against the out-of-state defendant; mere accessibility

        of the articles online in Virginia was insufficient to “demonstrate that the [defendant was]

        intentionally directing content to a Virginia audience.” Id. at 263. The “content of the websites

        [was] decidedly local, and [neither defendants’] website contain[ed] advertisements aimed at a

        Virginia audience,” and “Connecticut, not Virginia, was the focal point of the articles.”


                                                       –9–


     Case 3:18-cv-00017-NKM-JCH Document 165-1
                                         163 Filed
                                               Filed
                                                   09/16/19
                                                     10/04/19Page
                                                              Page9 of
                                                                    10214of Pageid#:
                                                                            110 Pageid#:
                                                                                     2437
                                          2547
USCA4 Appeal: 19-381           Doc: 2             Filed: 09/25/2019            Pg: 103 of 110



                  This Court then synthesized the cases addressing the specific jurisdiction analysis in the

        context of online activity against the backdrop of more generalized holdings 5 on personal

        jurisdiction analysis to the following standard:

                  In deciding whether to exercise specific personal jurisdiction over Defendants, the
                  Court must ask whether (1) each defendant “manifested an intent to direct their
                  website content” to a “Virginia audience,” Young, 315 F.3d at 263, such that the
                  defendant “should reasonably anticipate being haled into court” in Virginia, Perdue
                  Foods, 814 F.3d at 189; and (2) whether each defendant’s activity “creates, in a
                  person within the State, a potential cause of action” under Virginia law. ALS Scan,
                  293 F.3d at 714.

        (Dkt. 123 at 20). In its memorandum opinion, this Court then concluded that personal jurisdiction

        could be properly asserted over each of these Defendants.6 Although each had targeted the forum

        state in different ways and with varying levels of specificity, the Court found that all Defendants

        sufficiently targeted the forum state despite publishing their allegedly defamatory statements to a

        national audience. Pertinent to whether this is a proper issue for interlocutory appeal, this Court

        stated:

                  Defendants argue that their publications were not “aimed at a Virginia audience”
                  because the Unite the Right rally was a subject of “national and even international
                  interest.” (Dkt. 57 at 11). This argument fails. Events—even those that garner
                  widespread attention—are most intensely felt in the states and communities where
                  they occur. Online publications focused on the Unite the Right rally, and a Virginia
                  citizen who protested the rally, would be of particular interest to a Virginia
                  audience. Calder establishes that an article with broad national appeal can
                  nonetheless be aimed at an audience in a particular state.

                  But this approach is not uniform throughout the Fourth Circuit. Other district courts within




            5
              See Dkt. 123 at 18 (citing Goodyear Dunlop Tire Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011);
        Perdue Foods LLC v. BRF S.A., 814 F.3d 185, 189 (4th Cir. 2016); Universal Leather, LLC v. Koro AR, S.A., 773
        F.3d 553, 558 (4th Cir. 2014); Carefirst of Md., Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir.
        2003)).
            6
              The Court did conclude that it could not assert specific personal jurisdiction over one Defendant, Allen B.
        West, who allegedly owned a website on which a co-defendant’s article appeared, but was not alleged to have
        authored the article or “played any direct role in developing the article’s content.” (Dkt. 123 at 31).

                                                             – 10 –


    Case
    Case3:18-cv-00017-NKM-JCH
         3:18-cv-00017-NKM-JCH Document
                               Document163
                                        165-1Filed
                                                Filed
                                                   09/16/19
                                                      10/04/19Page
                                                                Page
                                                                   10103
                                                                     of 14
                                                                         of 110
                                                                            Pageid#:
                                                                                Pageid#:
                                                                                     2438
                                         2548
USCA4 Appeal: 19-381           Doc: 2            Filed: 09/25/2019           Pg: 104 of 110



        the Fourth Circuit have interpreted Young and ALS Scan to require that the defendant primarily

        target a forum state audience to be subject to specific personal jurisdiction in the forum state.7 See,

        e.g., Fertel v. Davidson, 2013 WL 6842890, at *4 (D. Md. Dec. 18, 2013) (“Applying Young, there

        is nothing in Davidson’s Internet posts to suggest that they were meant for a Maryland audience,

        as opposed to a national or even a global audience.”); id. at 5 (“Unlike in Calder, there is nothing

        to suggest that TrustPilot and Ripoffreport.com draw a significant portion of their readership from

        Maryland.”); see also Edwards, 378 F. Supp. 3d at 494 (“Here, as in FireClean, Edwards has not

        made a prima facie showing that any of the communications alleged in [the complaint] specifically

        or purposefully targeted a particular forum, let alone Virginia.”); FireClean, LLC v. Tuohy, 2016

        WL 3952093, at *6 (E.D. Va. July 21, 2016).

                District courts within the Fourth Circuit are indeed in disagreement on how Calder’s

        “effects test” applies to Internet publishers with a national focus, who nonetheless target forum

        states with state-specific coverage. Moreover, neither the Supreme Court nor the Fourth Circuit

        has opined on personal jurisdiction regarding online publishers catering to a national audience in

        the seventeen years since Young and ALS Scan were decided. See In re Trump, 928 F.3d at 369

        (citing Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 110–11 (2009) (“‘[D]istrict courts should

        not hesitate to certify an interlocutory appeal’ under § 1292(b) when a decision ‘involves a new

        legal question or is of special consequence’”). Evidenced by differing approaches taken by district

        courts within the Fourth Circuit, there is a “substantial ground for difference of opinion” on this

        question, as understood under § 1292(b).



            7
             Arguably, however, these cases can be distinguished from this case on their facts. For example, in Fertel v.
        Davidson, the subject matter of Davidson’s posts was not focused on Maryland. Rather, the only mention of
        Maryland came from including MarriageMax’s address and listing the location of MarriageMax as Baltimore,
        Maryland. 2013 WL 6842890, at *4.


                                                            – 11 –


    Case
    Case3:18-cv-00017-NKM-JCH
         3:18-cv-00017-NKM-JCH Document
                               Document163
                                        165-1Filed
                                                Filed
                                                   09/16/19
                                                      10/04/19Page
                                                                Page
                                                                   11104
                                                                     of 14
                                                                         of 110
                                                                            Pageid#:
                                                                                Pageid#:
                                                                                     2439
                                         2549
USCA4 Appeal: 19-381          Doc: 2             Filed: 09/25/2019           Pg: 105 of 110




            3) Material advancement toward the ultimate termination of the litigation

                Contrary to Plaintiff’s contention, FSS Defendants’ Motion for Certification is not defeated

        because the Plaintiff’s case would not be entirely terminated by a reversal on this Court’s personal

        jurisdiction determination on appeal. The standard is “materially advance termination” of the

        litigation, not simply “termination” of the litigation. See In re Trump, 928 F.3d 360, 371 (4th Cir.

        2019). Congress passed § 1292(b) at least in part to promote efficiency in the federal court system

        and to avoid “protracted and expensive litigation.” U. S. Rubber Co. v. Wright, 359 F.2d 784, 785

        (9th Cir. 1966) (citing legislative history of § 1292(b)). Similar to the threshold requirement for a

        “controlling” question of law,8 this includes shortening the time that will be later required for trial.

        16 Fed. Prac. & Proc. Juris. § 3930 (3d ed.) (“If present appeal promises to advance the time for

        trial or to shorten the time required for trial, appeal is appropriate.”); see, e.g., Montgomery v.

        Johnson, 2008 WL 5422866, at *1 (W.D. Va. Dec. 30, 2008); Univ. of Virginia Patent Found. v.

        Gen. Elec. Co., 792 F. Supp. 2d 904, 910 (W.D. Va. 2011).

                Plaintiff cites Muller v. Temura Shipping Co., 629 F. Supp. 1024 (E.D. Pa. 1986), as an

        example of a district court refusing to certify a personal jurisdiction question for immediate appeal

        under this third prong of § 1292(b) because some defendants would remain in the litigation even

        upon reversal. However, only one of several defendants in Muller sought this immediate appeal,

        and thus the court found, “The only potential savings of time and expense from a successful appeal

        by [defendant] T & H at this stage would be to the benefit of T & H. There would be no savings

        to any of the other parties.” That is not the case here, where all but one defendant, Lee Stranahan,

        may be dismissed. Defamation claims against the nine defendants joining this motion surely


            In fact, the “material advancement” and “controlling” issues are often analyzed in tandem. See, e.g. In re
            8

        Trump, 928 F.3d at 371; McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004).

                                                            – 12 –


    Case
    Case3:18-cv-00017-NKM-JCH
         3:18-cv-00017-NKM-JCH Document
                               Document163
                                        165-1Filed
                                                Filed
                                                   09/16/19
                                                      10/04/19Page
                                                                Page
                                                                   12105
                                                                     of 14
                                                                         of 110
                                                                            Pageid#:
                                                                                Pageid#:
                                                                                     2440
                                         2550
USCA4 Appeal: 19-381       Doc: 2           Filed: 09/25/2019       Pg: 106 of 110



        promise the “protracted and expensive litigation” that § 1292(b) was designed to help avoid. U. S.

        Rubber Co., 359 F.2d at 785. In sum, resolving claims against all but one Defendant in this case

        would undoubtedly be a “material advancement” toward ending this litigation.



                              WNI’s Motion to Certify for Interlocutory Appeal

               With respect to WNI Defendants’ Motion to Certify this Court’s ruling on the scope of

        Virginia’s long-arm statute, there is no substantial ground for difference of opinion regarding its

        analysis. Federal courts sitting in Virginia, such as those cited by FSS Defendants in their briefing

        joined by WNI Defendants, uniformly analyze questions of specific personal jurisdiction in the

        manner analyzed this Court. E.g., Edwards v. Schwartz, 378 F. Supp. 3d 468, 488 (W.D. Va.

        2019) (quoting Young v. New Haven Advocate, 315 F.3d 256, 261 (4th Cir. 2002)) (“Virginia's

        long-arm statute extends personal jurisdiction to the extent permitted by due process, and therefore

        “the statutory inquiry necessarily merges with the constitutional inquiry, and the two inquiries

        essentially become one.”); see also Mondul v. Biomet, Inc., 2019 WL 2619541, at *1 (W.D. Va.

        June 26, 2019); Gratz v. Gratz, 2019 WL 1646541, at *2 (E.D. Va. Apr. 16, 2019); JUUL Labs,

        Inc. v. Unincorporated Ass'n Indentified in Schedule A, 2019 WL 1511883, at *1 (E.D. Va. Mar.

        20, 2019). And WNI Defendants identify no Virginia precedent contrary to this approach. See

        infra at 4. Because WNI Defendants’ motion fails this requirement of § 1292(b), this Court can

        conclude that this question is improper for interlocutory appeal.



                                                    Conclusion

               With respect to this Court’s personal jurisdiction ruling, FSS Defendants have met their

        burden in demonstrating that the issue presents a controlling question of law about which there is



                                                     – 13 –


    Case
    Case3:18-cv-00017-NKM-JCH
         3:18-cv-00017-NKM-JCH Document
                               Document163
                                        165-1Filed
                                                Filed
                                                   09/16/19
                                                      10/04/19Page
                                                                Page
                                                                   13106
                                                                     of 14
                                                                         of 110
                                                                            Pageid#:
                                                                                Pageid#:
                                                                                     2441
                                         2551
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019    Pg: 107 of 110



        substantial room for disagreement, the resolution of which may materially advance the ultimate

        termination of the litigation. WNI Defendants have not met this burden. Neither group of

        Defendants have demonstrated that reconsideration is proper here. Discovery shall be halted

        pending resolution of this interlocutory appeal.

               An accompanying order will issue.
                                16th
               Entered on this ________ day of September, 2019.




                                                     – 14 –


    Case
    Case3:18-cv-00017-NKM-JCH
         3:18-cv-00017-NKM-JCH Document
                               Document163
                                        165-1Filed
                                                Filed
                                                   09/16/19
                                                      10/04/19Page
                                                                Page
                                                                   14107
                                                                     of 14
                                                                         of 110
                                                                            Pageid#:
                                                                                Pageid#:
                                                                                     2442
                                         2552
USCA4 Appeal: 19-381   Doc: 2     Filed: 09/25/2019   Pg: 108 of 110




                       Exhibit C




     Case 3:18-cv-00017-NKM-JCH Document 165-1 Filed 10/04/19 Page 108 of 110 Pageid#:
                                          2553
USCA4 Appeal: 19-381       Doc: 2          Filed: 09/25/2019      Pg: 109 of 110


                                                                                            09/16/2019



                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF VIRGINIA
                                          CHARLOTTESVILLE DIVISION


          BRENNAN M. GILMORE,                              CASE NO. 3:18-cv-00017
                                           Plaintiff,
                                                            ORDER
                                v.

          ALEXANDER (“ALEX”) E. JONES, et al.,              JUDGE NORMAN K. MOON
                                           Defendants.



               This matter is before the Court upon Defendants Alex Jones, Lee Ann McAdoo, InfoWars,

        LLC, and Free Speech Systems, LLC’s (“FSS Defendants”) Motion to Reconsider or Certify for

        Interlocutory Appeal (Dkt. 133) and Defendants Derrick Wilburn, Michele Hickford, James Hoft,

        R. Scott Creighton, and Words-N-Ideas, LLC’s (“WNI Defendants”) Joint Motion to Reconsider

        or Certify for Interlocutory Appeal (Dkt. 137).

               For the reasons stated in the accompanying memorandum opinion, FSS Defendants’

        motion is GRANTED in part and DENIED in part. FSS Defendants’ motion is granted insofar

        as it requests certification for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) and denied

        insofar as it requests reconsideration. WNI Defendants’ motion is DENIED.

               The Court CERTIFIES the following question for interlocutory appeal:

               Where an online journalist or publisher with a national audience purposefully and
               primarily focuses their coverage underlying the suit-related conduct on forum-state
               events and persons, is such conduct sufficient for a forum court to assert specific
               personal jurisdiction over that journalist or publisher?




     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document165-1
                                         164 Filed
                                               Filed09/16/19
                                                     10/04/19 Page
                                                               Page1109
                                                                    of 2ofPageid#:
                                                                          110 Pageid#:
                                                                                   2443
                                          2554
USCA4 Appeal: 19-381       Doc: 2         Filed: 09/25/2019       Pg: 110 of 110




               The Clerk of the Court is hereby directed to send a certified copy of this Order to counsel

        of record. FSS Defendants may now petition the Fourth Circuit to hear this interlocutory appeal

        pursuant to 28 U.S.C. § 1292(b). The parties shall halt discovery pending the Fourth Circuit’s

        resolution of FSS Defendants’ petition.

                                16th
               Entered on this ________ day of September, 2019.




     Case
     Case3:18-cv-00017-NKM-JCH
          3:18-cv-00017-NKM-JCH Document
                                Document165-1
                                         164 Filed
                                               Filed09/16/19
                                                     10/04/19 Page
                                                               Page2110
                                                                    of 2ofPageid#:
                                                                          110 Pageid#:
                                                                                   2444
                                          2555
